[exhibit10-1_001.jpg]
LEGAL_US_E # 131616432.2 EXECUTION VERSION 14703685 14703685 AMENDMENT NO. 4 TO
CREDIT AGREEMENT Amendment No. 4 to Credit Agreement dated as of December 1,
2017 (this “Fourth Amendment”) among ALTISOURCE SOLUTIONS S.À R.L., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of
Luxembourg, and registered with the Luxembourg Trade and Companies register
under number B 147268 (“Solutions”), ALTISOURCE HOLDINGS S.À R.L., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of
Luxembourg, and registered with the Luxembourg Trade and Companies register
under number B 189519 (“Lux Holdco”), ALTISOURCE PORTFOLIO SOLUTIONS S.A., a
public limited liability company (société anonyme) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg and registered
with the Luxembourg Trade and Companies register under number B 72391
(“Holdings”), BANK OF AMERICA, N.A., as Administrative Agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”) and
the Administrative Agent for and on behalf of the Consenting Lenders (as defined
below). Solutions, Lux Holdco, Holdings, the lenders from time to time party
thereto and the Administrative Agent are parties to a Credit Agreement dated as
of November 27, 2012 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, including by that certain Amendment
No. 1 to Credit Agreement, dated as of May 7, 2013, by that certain Amendment
No. 2 to Credit Agreement, dated as of December 9, 2013, and by that certain
Amendment No. 3 to Credit Agreement, dated as of August 1, 2014, the “Credit
Agreement”). Solutions has requested that the Lenders agree to certain
amendments to the Credit Agreement (the Lenders so consenting to such amendments
to the Credit Agreement set forth in this Fourth Amendment, including in
Articles II and III hereof, the “Consenting Lenders”), and each of the
Consenting Lenders have agreed, subject to the terms and conditions set forth
herein, to amend the Credit Agreement as herein provided. Accordingly, the
parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01
Definitions. All capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement, as amended by
and after giving effect to this Fourth Amendment (the “Amended Credit
Agreement”). ARTICLE II AMENDMENTS TO THE CREDIT AGREEMENT Section 2.01
Amendments. (a) The Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached hereto as Exhibit A.



--------------------------------------------------------------------------------



 
[exhibit10-1_002.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 (b) The form of Compliance
Certificate attached as Exhibit C to the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached hereto as Exhibit B. ARTICLE III LUX HOLDCO Section 3.01 Borrower. The
Lux Holdco hereby becomes a “Borrower” (as defined in the Credit Agreement)
under the Credit Agreement and each other Loan Document. All references in the
Credit Agreement and each other Loan Document to the term “Borrower” shall be
deemed to refer to the Lux Holdco and Solutions, jointly and severally, as of
and after the Fourth Amendment Effective Date. For the avoidance of doubt,
effective as of the Fourth Amendment Effective Date and subject to the
conditions precedent set forth in Section 4.01 below, the Consenting Lenders
(which, for the avoidance of doubt, constitute Required Lenders) hereby consent
to deeming Lux Holdco as a “Borrower” for all purposes in the Credit Agreement
and the other Loan Documents. Section 3.02 Representations and Warranties. The
Lux Holdco hereby (a) agrees to all terms, conditions, covenants and other
provisions of the Amended Credit Agreement and each other Loan Document
applicable to it as a “Borrower” thereunder on and as of the Fourth Amendment
Effective Date and (b) represents and warrants that the representations and
warranties made by it as a “Borrower” thereunder are true and correct in all
material respects on and as of the Fourth Amendment Effective Date, except to
the extent such representations and warranties refer to a specified date.
ARTICLE IV CONDITIONS TO EFFECTIVENESS Section 4.01 Conditions to Effectiveness
of this Fourth Amendment. This Fourth Amendment and each of the amendments to
the Credit Agreement contained herein shall become effective on the date (the
“Fourth Amendment Effective Date”) on which the following conditions precedent
are satisfied (or waived): (a) Execution and Delivery of this Fourth Amendment
and Amendments to the Luxembourg Security Agreements. The Administrative Agent
shall have received counterparts of (i) this Fourth Amendment duly executed by
Solutions, Lux Holdco, Holdings, the Administrative Agent and the Administrative
Agent for and on behalf of the Consenting Lenders and (ii) the confirmations to
the Luxembourg Security Agreements duly executed by the Luxembourg Parties party
thereto and the Collateral Agent, in form and substance reasonably satisfactory
to the Administrative Agent. (b) Acknowledgement. The Administrative Agent shall
have received counterparts of an Acknowledgement and Agreement, substantially in
the form of Exhibit C hereto, duly executed by each of the Persons (other than
Solutions, Lux Holdco and Holdings) who are or are required by the Loan
Documents to be Loan Parties. (c) Payment of Fees. All fees required to be paid
and costs and expenses, in each case, due to the Administrative Agent and its
affiliates and the Consenting Lenders (including, for the avoidance of doubt,
(i) the fees set forth in the Fourth Amendment Engagement Letter and (ii) the
Fourth Amendment Fee as set forth Section 2.09(c) of the Amended Credit
Agreement, which Fourth



--------------------------------------------------------------------------------



 
[exhibit10-1_003.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 Amendment Fee shall be paid to the
Administrative Agent for the ratable accounts of the Consenting Lenders) shall
have been paid. (d) Counsel Fees. Fried, Frank, Harris, Shriver & Jacobson LLP
(“Fried Frank”) and Arendt & Medernach – Avocats (“Arendt”) shall have received
full payment from Solutions of the fees and expenses of Fried Frank and Arendt
described in Section 6.06 of this Fourth Amendment. (e) Deliverables. The
Administrative Agent’s receipt of the following, each of which shall be
originals or pursuant to electronic transmission (followed promptly by
originals) unless otherwise specified, each properly executed by an Authorized
Officer of the signing Loan Party, each dated the Fourth Amendment Effective
Date (or, in the case of certificates of governmental officials, a recent date
before the Fourth Amendment Effective Date) and each in form and substance
reasonably satisfactory to the Administrative Agent: (i) a certificate of the
Secretary or Assistant Secretary or similar officer or a manager of each
Luxembourg Party dated the Fourth Amendment Effective Date and certifying: (A)
that either (1) attached thereto is a true, correct and complete copy of the
articles of association, including all amendments thereto, of such Luxembourg
Party or (2) such Luxembourg Party’s articles of association, which was
previously delivered to the Administrative Agent, continues to be in full force
and effect and has not been rescinded, amended, repealed or otherwise modified
since such delivery date; (B) that attached thereto, with respect to each
Luxembourg Party, is a true, correct and complete copy of an excerpt and
negative certificate issued by the Luxembourg Trade and Companies Register; (C)
for each of Lux Holdco and Solutions only, that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors or managers
(or equivalent governing body) of such Luxembourg Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of the Fourth Amendment Documents (as defined in Section 5.01) to which such
Luxembourg Party is a party, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Fourth Amendment
Effective Date; (D) that the articles of association of such Luxembourg Party
described in (A) above has not been amended since the date of the last amendment
thereto disclosed pursuant to (A) above; and (E) as to the specimen signature of
each officer, manager, or other representative executing any Fourth Amendment
Document or any other document delivered in connection herewith on behalf of
such Luxembourg Party; (ii) a favorable written opinion of (i) Nauta Dutilh,
special Luxembourg counsel to Holdings, Lux Holdco and Solutions and (iv)
Arendt, special Luxembourg counsel to the Administrative Agent, in each case (A)
dated the Fourth Amendment Effective Date, (B) addressed to the Administrative
Agent



--------------------------------------------------------------------------------



 
[exhibit10-1_004.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters as
the Administrative Agent shall reasonably request; and (iii) all documentation
and other information in respect of the Lux Holdco required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act. (f) Representations and Warranties. The representations and
warranties set forth in Section 5.01 of this Fourth Amendment and any other Loan
Document (after giving effect to this Fourth Amendment) shall be true and
correct in all material respects as of such date, as applicable, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date). Section 4.02 Effects of this Fourth
Amendment. (a) On the Fourth Amendment Effective Date, the Credit Agreement will
be automatically amended to reflect the amendments thereto provided for in this
Fourth Amendment. The rights and obligations of the parties hereto shall be
governed (i) prior to the Fourth Amendment Effective Date, by the Credit
Agreement and (ii) on and after the Fourth Amendment Effective Date, by the
Amended Credit Agreement. Once the Fourth Amendment Effective Date has occurred,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and all
references to the Credit Agreement in any document, instrument, agreement, or
writing shall be deemed to refer to the Amended Credit Agreement. (b) Other than
as specifically provided herein, this Fourth Amendment shall not operate as a
waiver or amendment of any right, power or privilege of the Administrative Agent
or any Lender under the Credit Agreement or any other Loan Document or of any
other term or condition of the Credit Agreement or any other Loan Document, nor
shall the entering into of this Fourth Amendment preclude the Administrative
Agent and/or any Lender from refusing to enter into any further waivers or
amendments with respect thereto. This Fourth Amendment is not intended by any of
the parties hereto to be interpreted as a course of dealing which would in any
way impair the rights or remedies of the Administrative Agent or any Lender
except as expressly stated herein, and no Lender shall have any obligation to
extend credit to a Borrower or any other Loan Party other than pursuant to the
strict terms of the Credit Agreement and the other Loan Documents, as amended or
supplemented to date (including by means of this Fourth Amendment). (c) For the
purpose of Luxembourg law (including article 1278 of the Luxembourg Civil Code),
the provisions of any Security Document governed by Luxembourg law and the first
ranking security interests created thereunder shall continue in full force and
effect and shall be preserved for the benefit of the Collateral Agent. The first
ranking security interests created under any Security Document governed by
Luxembourg law shall secure the Obligations, as resulting from the Loan
Documents and the Credit Agreement (as amended, supplemented, restated, extended
or novated (in each case, however fundamentally and of whatsoever nature) from
time to time in the past or in the future).



--------------------------------------------------------------------------------



 
[exhibit10-1_005.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 ARTICLE V REPRESENTATIONS AND
WARRANTIES Section 5.01 Representations and Warranties of Solutions. In order to
induce the Administrative Agent and the Consenting Lenders to enter into this
Fourth Amendment, Solutions represents and warrants, as of the Fourth Amendment
Effective Date, that: (a) each Loan Party party hereto or thereto has all
requisite power and authority to enter into the Fourth Amendment and the other
Loan Documents required to be delivered hereunder (collectively, the “Fourth
Amendment Documents”) to which it is a party and to carry out the transactions
contemplated thereby; (b) the execution, delivery and performance of each of the
Fourth Amendment Documents have been duly authorized by all necessary action on
the part of each Loan Party that is a party thereto and on the part of the
respective shareholders, members or other equity security holders of each Loan
Party; (c) the execution, delivery and performance by the Loan Parties of the
Fourth Amendment Documents to which they are parties and the consummation of the
transactions contemplated thereby do not and shall not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority (other than any filings or reports required under the
securities laws) except as otherwise set forth in the Fourth Amendment Documents
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to the Collateral Agent for filing and/or recordation;
(d) each Fourth Amendment Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability relating to
or limiting creditors’ rights or by equitable principles relating to
enforceability; and (e) no Default or Event of Default has occurred and is
Continuing or would result from the Fourth Amendment. ARTICLE VI MISCELLANEOUS
Section 6.01 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Fourth Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this Fourth Amendment. Section 6.02 Execution in Counterparts. This Fourth
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Fourth Amendment by facsimile
or other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Fourth Amendment. Section
6.03 Successors and Assigns. The provisions of this Fourth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Section 6.04 Governing Law; Jurisdiction, Etc.
(a) Governing Law. THIS FOURTH AMENDMENT AND THE OTHER FOURTH AMENDMENT
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
FOURTH AMENDMENT OR ANY OTHER FOURTH AMENDMENT DOCUMENT (EXCEPT, AS TO ANY OTHER
FOURTH AMENDMENT DOCUMENT, AS



--------------------------------------------------------------------------------



 
[exhibit10-1_006.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION. (b) Submission to Jurisdiction. SOLUTIONS AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS FOURTH AMENDMENT AND THE OTHER FOURTH AMENDMENT
DOCUMENTS TO WHICH IT IS A PARTY OR THE TRANSACTIONS RELATING HERETO OR THERETO,
IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
FOURTH AMENDMENT OR ANY OTHER FOURTH AMENDMENT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS FOURTH AMENDMENT OR ANY OTHER FOURTH
AMENDMENT DOCUMENT AGAINST SOLUTIONS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION. (c) Waiver of Venue. SOLUTIONS AND EACH OTHER
LOAN PARTY PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS FOURTH AMENDMENT OR ANY FOURTH AMENDMENT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) Service of Process. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS FOURTH AMENDMENT OR ANY OTHER
FOURTH AMENDMENT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. Section 6.05 Waiver of
Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY



--------------------------------------------------------------------------------



 
[exhibit10-1_007.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS FOURTH AMENDMENT OR ANY OTHER FOURTH AMENDMENT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS FOURTH AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section 6.06 Fees and
Expenses. Solutions agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its affiliates (including, but
subject to the terms of the Fourth Amendment Engagement Letter, the reasonable
and invoiced fees, charges and disbursements of Fried Frank, as U.S. counsel for
the Administrative Agent, and Arendt, as Luxembourg counsel to the
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery, administration and enforcement of this Fourth Amendment and
the other documents and instruments referred to herein or contemplated hereby.
Section 6.07 Loan Document Pursuant to Credit Agreement. This Fourth Amendment
is a Loan Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement (and, following the effectiveness hereof, the
Amended Credit Agreement). [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit10-1_008.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 IN
WITNESS WHEREOF, the signatories hereto have caused this Fourth Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written. SOLUTIONS: ALTISOURCE SOLUTIONS S.À R.L. By: /s/
Kevin J. Wilcox Name: Kevin J. Wilcox Title: Manager LUX HOLDCO: ALTISOURCE
HOLDINGS S.À R.L. By: /s/ Kevin J. Wilcox Name: Kevin J. Wilcox Title: Manager
HOLDINGS: ALTISOURCE PORTFOLIO SOLUTIONS S.A. By: /s/ Indroneel Chatterjee Name:
Indroneel Chatterjee Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_009.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685
ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By: /s/
Maurice E. Washington Name: Maurice E. Washington Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit10-1_010.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685
CONSENTING LENDERS: BANK OF AMERICA, N.A., as Administrative Agent, for and on
behalf of the Consenting Lenders By: /s/ Maurice E. Washington Name: Maurice E.
Washington Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit10-1_011.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685
Exhibit A AMENDMENTS TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 
[exhibit10-1_012.jpg]
Composite Credit Agreement reflecting Amendment No. 1 dated as of May 7, 2013,
Amendment No. 2 dated as of December 9, 2013 and , Amendment No. 3 dated as of
August 1, 2014, and Amendment No. 4 dated as of December 1, 2017 LEGAL_US_E #
131620235.2 14703686 9482345 14703686 CREDIT AGREEMENT dated as of November 27,
2012 and amended as of May 7, 2013, December 9, 2013 and, August 1, 2014 and
December 1, 2017 among ALTISOURCE SOLUTIONS S.À R.L. and ALTISOURCE HOLDINGS S.À
R.L., as Borrower, ALTISOURCE PORTFOLIO SOLUTIONS S.A., as Holdings, THE LENDERS
FROM TIME TO TIME PARTY HERETO, BANK OF AMERICA, N.A., as Administrative Agent
and Collateral Agent, _____________________________ BANK OF AMERICA, N.A., J.P.
MORGAN SECURITIES LLC, and WELLS FARGO SECURITIES, LLC, as Lead Arrangers and
J.P. MORGAN SECURITIES LLC, and WELLS FARGO SECURITIES, LLC, as Co-Syndication
Agents



--------------------------------------------------------------------------------



 
[exhibit10-1_013.jpg]
LEGAL_US_E # 131620235.2 14703686 9482345 14703686 TABLE OF CONTENTS Page
ARTICLE I DEFINITIONS Section 1.01. Defined Terms 1 Section 1.02. Terms
Generally 39 Section 1.03. Accounting Terms and Determinations. 40 Section 1.04.
Effectuation of Transactions 40 Section 1.05. Other Interpretive Provisions 40
Section 1.06. Currency Equivalents Generally. 41 ARTICLE II THE CREDITS Section
2.01. Commitments 41 Section 2.02. Loans and Borrowings 42 Section 2.03.
Requests for Borrowings 42 Section 2.04. Funding of Borrowings 43 Section 2.05.
Interest Elections 43 Section 2.06. Agreement to Repay Loans; Evidence of Debt
44 Section 2.07. Repayment of Term Loans 45 Section 2.08. Prepayment of Loans.
45 Section 2.09. Fees 52 Section 2.10. Interest 52 Section 2.11. Payments
Generally; Pro Rata Treatment; Sharing of Set offs. 53 Section 2.12. Incremental
Commitments 55 Section 2.13. Defaulting Lenders. 56 Section 2.14. Refinancing
Debt. 58 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01. Taxes.
59 Section 3.02. Illegality 63 Section 3.03. Inability to Determine Rates 64
Section 3.04. Increased Costs. 64 Section 3.05. Compensation for Losses 65
Section 3.06. Mitigation Obligations; Replacement of Lenders. 66 Section 3.07.
Survival 66 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01. Organization
and Qualification 67 Section 4.02. Due Authorization 67 Section 4.03. Equity
Interests and Ownership 67 Section 4.04. No Conflict 67



--------------------------------------------------------------------------------



 
[exhibit10-1_014.jpg]
LEGAL_US_E # 131620235.2 Table of Contents (cont.) Page ii 14703686 9482345
14703686 Section 4.05. Governmental Consents 67 Section 4.06. Binding Obligation
68 Section 4.07. Financial Statements 68 Section 4.08. No Material Adverse
Change 68 Section 4.09. Tax Returns and Payments. 68 Section 4.10. Environmental
Matters 68 Section 4.11. Governmental Regulation 69 Section 4.12. Employee
Matters 69 Section 4.13. ERISA. 69 Section 4.14. Margin Stock 70 Section 4.15.
Solvency 70 Section 4.16. Disclosure 70 Section 4.17. Patriot Act;
Anti-Corruption 70 Section 4.18. Security Documents 71 Section 4.19. Adverse
Proceedings; Compliance with Law 71 Section 4.20. Properties 71 ARTICLE V
CONDITIONS OF LENDING Section 5.01. All Borrowings 71 Section 5.02. First
Borrowing 72 ARTICLE VI AFFIRMATIVE COVENANTS Section 6.01. Financial Statements
and Other Reports 74 Section 6.02. Existence 77 Section 6.03. Payment of Taxes
and Claims 77 Section 6.04. Insurance 77 Section 6.05. Books and Records;
Inspections 78 Section 6.06. Lenders Calls 78 Section 6.07. Compliance with Laws
78 Section 6.08. Environmental 78 Section 6.09. Subsidiaries 78 Section 6.10.
Further Assurances 80 Section 6.11. Maintenance of Ratings 80 Section 6.12. Use
of Proceeds 80 Section 6.13. Post Closing Covenants 81 ARTICLE VII NEGATIVE
COVENANTS Section 7.01. Indebtedness 81 Section 7.02. Liens 83 Section 7.03. No
Further Negative Pledges 85 Section 7.04. Restricted Junior Payments 85 Section
7.05. Restrictions on Subsidiary Distributions 86 Section 7.06. Investments 86



--------------------------------------------------------------------------------



 
[exhibit10-1_015.jpg]
LEGAL_US_E # 131620235.2 Table of Contents (cont.) Page iii 14703686 9482345
14703686 Section 7.07. Certain Calculations. 88 Section 7.08. Fundamental
Changes; Disposition of Assets; Acquisitions 89 Section 7.09. Disposal of
Subsidiary Interests 90 Section 7.10. Sales and Lease-Backs 91 Section 7.11.
Transactions with Shareholders and Affiliates 91 Section 7.12. Conduct of
Business 91 Section 7.13. Modifications of Junior Indebtedness 91 Section 7.14.
Amendments or Waivers of Organizational Documents 91 Section 7.15. Fiscal Year
91 Section 7.16. Certain Activities. 92 ARTICLE VIII EVENTS OF DEFAULT Section
8.01. Events of Default 92 Section 8.02. Application of Funds 95 ARTICLE IX THE
AGENCY PROVISIONS Section 9.01. Appointment and Authority. 95 Section 9.02.
Rights as a Lender 96 Section 9.03. Exculpatory Provisions 96 Section 9.04.
Reliance by Administrative Agent 97 Section 9.05. Delegation of Duties 97
Section 9.06. Resignation of Administrative Agent. 97 Section 9.07. Non-Reliance
on Administrative Agent and Other Lenders 98 Section 9.08. No Other Duties, Etc
99 Section 9.09. Administrative Agent May File Proofs of Claim 99 Section 9.10.
Collateral and Guaranty Matters 99 Section 9.11. Hedge Agreements 100 ARTICLE X
MISCELLANEOUS Section 10.01. Amendments, Etc 101 Section 10.02. Notices;
Effectiveness; Electronic Communication. 103 Section 10.03. No Waiver;
Cumulative Remedies; Enforcement 105 Section 10.04. Expenses; Indemnity; Damage
Waiver. 106 Section 10.05. Payments Set Aside 108 Section 10.06. Successors and
Assigns. 108 Section 10.07. Treatment of Certain Information; Confidentiality
112 Section 10.08. Platform; Borrower Materials 113 Section 10.09. Right of
Setoff 114 Section 10.10. Interest Rate Limitation 114 Section 10.11.
Counterparts; Integration; Effectiveness 114 Section 10.12. Survival of
Representations and Warranties 114 Section 10.13. Severability 115 Section
10.14. Replacement of Lenders 115



--------------------------------------------------------------------------------



 
[exhibit10-1_016.jpg]
LEGAL_US_E # 131620235.2 Table of Contents (cont.) Page iv 14703686 9482345
14703686 Section 10.15. Governing Law; Jurisdiction Etc. 116 Section 10.16.
Waiver of Jury Trial 117 Section 10.17. No Advisory or Fiduciary Responsibility
117 Section 10.18. Electronic Execution of Assignments and Certain Other
Documents 118 Section 10.19. USA Patriot Act Notice 118 Section 10.20. Headings
118 Exhibits: Exhibit A – Form of Assignment and Acceptance Exhibit B – Form of
Borrowing Request Exhibit C – Form of Compliance Certificate Exhibit D – Form of
Note Exhibit E – Discounted Prepayment Option Notice Exhibit F – Lender
Participation Notice Exhibit G – Discounted Voluntary Prepayment Notice Exhibit
H – U.S. Tax Compliance Certificate Exhibit I – Form of Guaranty Exhibit J –
Form of Counterpart Agreement Exhibit K – Form of Intercompany Note Exhibit L –
Form of Security Agreement Exhibit M – Form of Borrower Solvency Certificate
Schedules: Schedule 1.01 – Material Subsidiaries Schedule 1.02 – Unrestricted
Subsidiaries Schedule 2.01 – Commitments and Lenders Schedule 4.01 – Loan
Parties (Organization) Schedule 4.03 – Subsidiaries (Ownership) Schedule 6.13 –
Post Closing Actions Schedule 7.01 – Indebtedness Schedule 7.02 – Liens Schedule
7.05 – Restrictions on Subsidiary Distributions Schedule 7.06 – Investments
Schedule 7.11 – Transactions with Shareholders and Affiliates Schedule 10.02 –
Notices Information



--------------------------------------------------------------------------------



 
[exhibit10-1_017.jpg]
LEGAL_US_E # 131620235.2 14703686 9482345 14703686 CREDIT AGREEMENT dated as of
November 27, 2012 (this “Agreement”), among ALTISOURCE PORTFOLIO SOLUTIONS S.A.,
a public limited liability company (société anonyme) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
291, route d'Arlon40, avenue Monterey, L-11502163 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies register under
number B 72391 (“Holdings”), ALTISOURCE HOLDINGS S.À R.L., a private limited
liability company (société à responsabilité limitée) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg, and
registered with the Luxembourg Trade and Companies register under number B
189519 (“Lux Holdco”), ALTISOURCE SOLUTIONS S.À R.L., a private limited
liability company (société à responsabilité limitée) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
291, route d'Arlon40, avenue Monterey, L-2115063 Luxembourg, Grand Duchy of
Luxembourg, having a share capital of USD 21,463,001 and registered with the
Luxembourg Trade and Companies register under number B 147268 (the
“Borrower“Solutions”), the LENDERS party hereto from time to time, BANK OF
AMERICA, N.A., as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”) for the Lenders. WHEREAS, the Borrower has requested
that the Lenders extend credit in the form of Term B Loans on the Borrowing Date
in an aggregate principal amount equal to $200,000,000; WHEREAS, the proceeds of
the Term B Loans will be used for general corporate purposes and, among other
things, to fund the capitalization and separation of certain spin-offs and
acquisitions by the Borrower and certain of its Subsidiaries; and WHEREAS, the
Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. NOW, THEREFORE, the parties hereto
agree as follows: ARTICLE I DEFINITIONS Defined Terms. As used in this
Agreement, the following terms shallSection 1.01. have the following meanings:
“Acceptable Discount” has the meaning specified in Section 2.08(a)(iii)(C).
“Acceptance Date” has the meaning specified in Section 2.08(a)(iii)(B).
“Accepting Lenders” has the meaning specified in Section 10.01. “Accredited
Investor” has the meaning specified in Regulation D of the Securities Act.
“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition.” “Acquisition Consideration” means the purchase consideration for
any Permitted Acquisition and all other payments by the Borrower or any
Restricted Subsidiary in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity



--------------------------------------------------------------------------------



 
[exhibit10-1_018.jpg]
LEGAL_US_E # 131620235.2 2 14703686 9482345 14703686 Interests or of properties
or otherwise and whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business. “Adjusted Eurodollar Rate” means the
quotient obtained (expressed as a decimal, carried out to five decimal places)
by dividing (A) the applicable Eurodollar Base Rate by (B) 1.00 minus the
Eurodollar Reserve Percentage. “Administrative Agent” has the meaning specified
in the preamble to this Agreement. “Administrative Agent Fee Letter” means that
certain Administrative Agency Fee Letter dated as of the Third Amendment
Effective Date by and between the Borrower and Bank of America. “Administrative
Agent Fees” has the meaning specified in Section 2.09(a). “Administrative
Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02 or such other address within the United
States or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders in writing. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Holdings, the Borrower or any Subsidiary Guarantor) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of an Authorized Officer,
threatened against Holdings, the Borrower or any Subsidiary Guarantor or any
property of Holdings, the Borrower or any Subsidiary Guarantor. “Affected
Facility” has the meaning specified in Section 10.01. “Affected Restricted
Subsidiary” has the meaning specified in Section 2.08(b)(v). “Affiliate” means,
as applied to any Person, any other Person directly or indirectly controlling,
controlled by, or under common control with, that Person. For the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power (i) to
vote 10% or more of the Securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise; provided, however, that, notwithstanding
the foregoing, none of the Administrative Agent, any Lender or any of their
respective Affiliates shall be considered an Affiliate of Holdings or any
Subsidiary thereof solely as a result of such relationship. “Agent” means the
Administrative Agent or the Collateral Agent and any successors and permitted
assigns in such capacity, and “Agents” means any two or more of them.



--------------------------------------------------------------------------------



 
[exhibit10-1_019.jpg]
LEGAL_US_E # 131620235.2 3 14703686 9482345 14703686 “Agent Party” has the
meaning specified in Section 10.02(c). “Agreement” means this Credit Agreement,
dated as of the date hereof, as it may be amended, restated, supplemented or
otherwise modified from time to time. “Annualized Acquired EBITDA” means, for
any Acquired Entity: (1) for the first full Fiscal Quarter in which such
Acquired Entity is included in the calculation of Consolidated Adjusted EBITDA,
(i) the actual Consolidated Adjusted EBITDA for such Acquired Entity for such
Fiscal Quarter, multiplied by (ii) four; (2) for the second full Fiscal Quarter
in which such Acquired Entity is included in the calculation of Consolidated
Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for such Acquired
Entity for the preceding two Fiscal Quarters ending on the last day of the
applicable Fiscal Quarter, multiplied by (ii) two; (3) for the third full Fiscal
Quarter in which such Acquired Entity is included in the calculation of
Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for the preceding three Fiscal Quarters ending on the last
day of the applicable Fiscal Quarter, multiplied by (ii) 1.33; and (4) for the
fourth full Fiscal Quarter in which such Acquired Entity is included in the
calculation of Consolidated Adjusted EBITDA, the actual Consolidated Adjusted
EBITDA for such Acquired Entity for the preceding four Fiscal Quarters ending on
the last day of the applicable Fiscal Quarter. “Applicable Discount” has the
meaning specified in Section 2.08(a)(iii)(C). “Applicable Margin” means, in
respect of the Term B Facility, 2.50% per annum for Base Rate Loans and 3.50%
per annum for Eurodollar Rate Loans. “Approved Fund” means any Fund that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of Holdings’ or any Restricted Subsidiary’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests (and issuances thereof) of any Restricted
Subsidiary, other than (i) transfers to the Borrower or any Subsidiary
Guarantor, or from a Restricted Subsidiary that is not a Subsidiary Guarantor to
another Restricted Subsidiary that is not a Subsidiary Guarantor, (ii) inventory
and other assets, including, without limitation, accounts receivable, sold,
leased or licensed in the ordinary course of business (excluding any such sales,
leases or licenses by operations or divisions discontinued or to be
discontinued), (iii) sales, leases or licenses of other assets for aggregate
consideration of less than $10,000,000 with respect to any transaction or series
of related transactions and less than $15,000,000 in the aggregate during any
Fiscal Year, (iv) dispositions permitted by Sections 7.08(e), 7.08(h) and
7.08(j), (v) sales of all or part of Holdings’ or any Restricted Subsidiary’s
interest in Correspondent One S.A., Altisource Fulfillment Operations, Inc. and
related assets, (vi) dispositions of Investments or other assets and
dispositions or compromise of loans or other receivables, in each case, in
connection with the workout, compromise, settlement or collection thereof or
exercise of remedies with respect thereto, in the ordinary course of business or
in a bankruptcy, foreclosure or similar proceedings, (vii) dispositions in
connection with any Permitted Spin-Off, (viii) the conversion of equity
appreciation rights or other equity-related incentives or awards granted
pursuant to the 2009 Equity Incentive Plan of Holdings and its Subsidiaries, as
amended from time to time, into not more than 25% of the Equity Interests of a
Subsidiary and (ix) dispositions of Unrestricted Subsidiaries or property and
assets thereof.



--------------------------------------------------------------------------------



 
[exhibit10-1_020.jpg]
LEGAL_US_E # 131620235.2 4 14703686 9482345 14703686 “Assignment and Acceptance”
means an assignment and acceptance entered into by a Lender and an Eligible
Assignee, and accepted by the Administrative Agent and the Borrower (if required
by such assignment and acceptance), in the form of Exhibit A or such other form
as shall be approved by the Administrative Agent and the Borrower (such approval
not to be unreasonably withheld or delayed). “Authorized Officer” means, as
applied to any Person, any individual holding the position of chairman of the
board (if an officer), chief executive officer, president, chief financial
officer or manager on the board of managers of such Person and any other officer
proposed by the Borrower from time to time and reasonably acceptable to the
Administrative Agent. “Available Amount” means, at any time of determination
(the “Reference Date”), an amount equal to (a) the aggregate amount of
Consolidated Excess Cash Flow generated from and after the Borrowing Date to the
last day of the most recently completed Fiscal Quarter to the extent such
Consolidated Excess Cash Flow (which shall not be less than $0 for any Fiscal
Quarter) was not required to be applied, or will not be required to be applied
on the next ECF Payment Date, in accordance with Section 2.08(b)(iv) (except to
the extent excluded pursuant to Section 2.08(b)(v)), plus (b) the aggregate
cumulative amount of all voluntary repayments of the Loans pursuant to Section
2.08(a) made on or prior to such Reference Date, plus (c) the aggregate amount
of distributions actually received in cash from Unrestricted Subsidiaries and
minority investments in any Person without duplication on or prior to such
Reference Date, plus (d) the aggregate amount of any capital contributions or
net cash proceeds of equity issuances received or made by Holdings, Lux Holdco
or the Borrower after the initial Borrowing Date and on or prior to such
Reference Date (other than, for the avoidance of doubt, the Permitted Lux
Contribution), plus (e) the aggregate amount of any mandatory prepayments which
are declined by a Lender in accordance with Section 2.08(b)(ix) to the extent
the Borrower has not applied such declined proceeds to the prepayment of the
Term Loans minus (f) any Restricted Junior Payments, Permitted Acquisitions,
amortization payments of Junior Indebtedness or other Investments made using the
Available Amount. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bank of America” means Bank
of America, N.A. and its successors. “Bankruptcy Code” means Title 11 of the
United States Code entitled “Bankruptcy,” as now and hereafter in effect, or any
successor statute. “Base Rate” means, for any day, a rate per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of 0.50% plus the
Federal Funds Rate for such day and (iii) the Eurodollar Base Rate (determined
by reference to clause (ii) of the definition thereof) plus 1.00%. “Base Rate
Borrowing” means a Borrowing comprised of Base Rate Loans. “Base Rate Loan”
means a Loan that bears interest based on the Base Rate.



--------------------------------------------------------------------------------



 
[exhibit10-1_021.jpg]
LEGAL_US_E # 131620235.2 5 14703686 9482345 14703686 “Benefit Plan” means any of
(a) an “employee benefit plan” (as defined in ERISA) that is subject to Title I
of ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “Board” means the Board of Governors of the
United States Federal Reserve System, or any successor thereto. “Borrower” has
the meaning specified in the preamble to this Agreement.means (i) before the
Fourth Amendment Effective Date, Solutions and (ii) on and after the Fourth
Amendment Effective Date, (x) before the Permitted Borrower Consolidation is
effective, Solutions and Lux Holdco on a joint and several basis and (y) after
the Permitted Borrower Consolidation is effective, Lux Holdco. “Borrower
Materials” has the meaning specified in Section 10.8. “Borrowing” means a group
of Loans of a single Type under a single Facility and made on a single date and,
in the case of Eurodollar Rate Loans, as to which a single Interest Period is in
effect. “Borrowing Date” means the date of the incurrence of the Loans (which
shall occur on or after the Effective Date). “Borrowing Minimum” means
$5,000,000. “Borrowing Multiple” means $1,000,000. “Borrowing Request” means a
request by the Borrower in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit B. “Business Day” means any day other than
a Saturday, Sunday or other day on which commercial banks are authorized to
close under the Laws of, or are in fact closed in, the state where the
Administrative Agent’s Office is located, except that if such day relates to any
Eurodollar Rate Loan, such day shall also be a London Banking Day. “Capital
Lease” means, as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is or
should be accounted for as a capital lease on the balance sheet of that Person;
provided that for all purposes hereunder the amount of obligations under any
Capital Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP. “Cash” means money, currency or a credit balance on hand
or in any demand or Deposit Account. “Cash Equivalents” means, as at any date of
determination, any of the following: (i) marketable securities (a) issued or
directly and unconditionally guaranteed as to interest and principal by the
government of the United States or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (ii) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) certificates of deposit or bankers’
acceptances maturing within



--------------------------------------------------------------------------------



 
[exhibit10-1_022.jpg]
LEGAL_US_E # 131620235.2 6 14703686 9482345 14703686 three months after such
date and issued or accepted by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary federal banking regulator), (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 and (c) has a
rating of at least AA- from S&P and Aa3 from Moody’s; and (iv) shares of any
money market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above, (b) has net assets of not less than $5,000,000,000 and (c) has the
highest rating obtainable from either S&P or Moody’s. “CERCLA” shall mean the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. § 9601 et seq. “Change in Law” means the occurrence, after
the date of this Agreement (or, with respect to any Lender, if later, the date
on which such Lender becomes a Lender), of any of the following: (i) the
adoption or taking effect of any law, rule, regulation or treaty, (ii) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (iii) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued. “Change of Control” means (i)
any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than William C. Erbey and his affiliates that he controls
shall have acquired beneficial ownership or control of 50.0% or more on a fully
diluted basis of the voting and/or economic interest in the Equity Interests of
Holdings; (ii) a majority of the seats on the board of directors (or similar
governing body) of Holdings shall be occupied by Persons other than (x)
directors on the date of this Agreement, (y) directors whose election or
nomination was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
the board of directors (or similar governing body) of Holdings or (z) directors
whose election or nomination was approved by individuals referred to in clauses
(x) and/or (y) above constituting at the time of such election or nomination at
least a majority of the board of directors (or similar governing body) of
Holdings; (iii) (x) before the Permitted Lux Contribution is effective, Holdings
fails to own and control, directly or indirectly, 100% of the Equity Interests
of the BorrowerSolutions and (y) after the Permitted Lux Contribution is
effective, Holdings fails to own and control, directly or indirectly, 100% of
the Equity Interests of Lux Holdco; or (iv) after the Permitted Lux Contribution
is effective but before the Permitted Borrower Consolidation is effective, Lux
Holdco fails to own and control, directly or indirectly, 100% of the Equity
Interests of the BorrowerSolutions. “Closing Fees” has the meaning specified in
Section 2.09(b). “Collateral” shall mean all property (whether real or personal)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Security Document, including, without limitation,
Security Agreement Collateral and all Mortgaged Properties. “Collateral Agent”
means the party acting as collateral agent for the Secured Parties under the
Security Documents. On the Borrowing Date, the Collateral Agent is the same
person as the Administrative Agent. Unless the context otherwise requires, the
term “Administrative Agent” as used



--------------------------------------------------------------------------------



 
[exhibit10-1_023.jpg]
LEGAL_US_E # 131620235.2 7 14703686 9482345 14703686 herein shall include the
Collateral Agent, notwithstanding various specific references to the Collateral
Agent herein. “Commitment” means with respect to any Lender, such Lender’s Term
B Loan Commitment and Incremental Term Loan Commitment. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time, and any successor statute. “Complex” means any real property (including
all buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by Holdings or any Restricted
Subsidiary or any of their respective predecessors. “Compliance Certificate”
means a certificate from an Authorized Officer of the Borrower substantially in
the form of Exhibit C. “Connection Income Taxes” means Other Connection Taxes
that are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Consolidated” means, when used with
reference to financial statements or financial statement items of any Person,
such statements or items on a consolidated basis with such Person’s Restricted
Subsidiaries in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP. “Consolidated Adjusted
EBITDA” means, for any period, an amount determined for Holdings and the
Restricted Subsidiaries on a Consolidated basis equal to (i) Consolidated Net
Income, plus, to the extent reducing Consolidated Net Income (other than in
respect of clause (i) below), the sum, without duplication, of amounts for (a)
Consolidated Interest Expense, (b) provisions for taxes based on income, (c)
total depreciation expense, (d) total amortization expense, (e) other non-cash
charges reducing Consolidated Net Income (including, without limitation, any
non-cash losses recorded on the repurchase or extinguishment of debt), (f) any
extraordinary non-cash charges or losses determined in accordance with GAAP, (g)
any aggregate net loss on or of Permitted Spin-Offs or on the sale, lease,
transfer or other disposition of property outside the ordinary course of
business or the discontinuance of any operations or business line, (h) any
restructuring charges relating to head count reduction and the closure of
facilities attributable to Permitted Acquisitions incurred during the 12 months
preceding the last day of such period; provided that, for purposes of this
clause (h), (1) such charges are factually supportable and have been realized,
(2) either (A) the addition of such charges shall not be inconsistent with
Regulation G and Article 11 of Regulation S-X promulgated under the Securities
Act and the Exchange Act and as interpreted by the staff of the SEC or (B) if
such charges do not meet the requirements of the preceding clause (A), then the
addition of such charges, when aggregated with the add-back pursuant to clause
(i) below, shall not exceed 7.5% of Consolidated Adjusted EBITDA (without giving
effect to any adjustments pursuant to this clause (h) or clause (i) below) in
any period of four consecutive Fiscal Quarters and (3) the Borrower shall
provide the Administrative Agent with a reasonably detailed list of such charges
together with the Compliance Certificate being delivered for the relevant
period, (i) any synergies, operating expense reductions or other cost savings
attributable to Permitted Acquisitions; provided that, for purposes of this
clause (i), (1) such cost savings are factually supportable and are reasonably
expected to be realized within 12 months following such Permitted Acquisition,
(2) either (A) the addition of such synergies, operating expense reductions or
other cost savings shall not be inconsistent with Regulation G and Article 11 of
Regulation S-X promulgated under the Securities Act and the Exchange Act and as
interpreted by the staff of the SEC or (B) if such synergies, operating expense
reductions or such other cost savings do not meet the requirements of the



--------------------------------------------------------------------------------



 
[exhibit10-1_024.jpg]
LEGAL_US_E # 131620235.2 8 14703686 9482345 14703686 preceding clause (A), then
the addition of such synergies, operating expense reductions or other cost
savings, when aggregated with the addition of charges pursuant to clause (h)
above, shall not exceed 7.5% of Consolidated Adjusted EBITDA (without giving
effect to any adjustments pursuant to this clause (i) or clause (h) above) in
any period of four consecutive Fiscal Quarters and (3) the Borrower shall
provide the Administrative Agent with a reasonably detailed list of such
synergies, operating expense reductions or such other cost savings together with
the Compliance Certificate being delivered for the relevant period, (j) costs,
fees and expenses incurred in connection with the Spinoff, the Transactions, the
First Amendment (including without limitation the incurrence of First Amendment
Incremental Term Loans on the First Amendment Effective Date and the use of
proceeds thereof and the payment of fees and expenses in connection therewith),
the Second Amendment (including without limitation the incurrence of Refinancing
Debt on the Second Amendment Effective Date and the use of proceeds thereof and
the payment of fees and expenses in connection therewith), the Third Amendment
(including without limitation the incurrence of Third Amendment Incremental Term
Loans on the Third Amendment Effective Date and the use of proceeds thereof and
the payment of costs, fees and expenses incurred in connection with the creation
of Lux Holdco and compliance with the Loan Documents in connection therewith),
the Fourth Amendment (including without limitation the payment of costs, fees
and expenses incurred in connection with compliance with the Loan Documents in
connection therewith), the incurrence of a Permitted Revolving Credit Facility,
Permitted Acquisitions and Permitted Spin-Offs, (k) non-cash expenses resulting
from the grant or periodic remeasurements of stock options or other
equity-related incentives (including, any non-cash expenses related to any stock
option or other equity-related incentives resulting from the acceleration of
vesting in the event of a change of control) to any director, officer, employee,
former employee or consultant of any Loan Party and (l) impairment or write-off
of goodwill and other intangible assets minus (ii) to the extent increasing
Consolidated Net Income, the sum, without duplication of, (a) any other non-cash
gains for such period, (b) any extraordinary non-cash gains determined in
accordance with GAAP and (c) any non-cash gain recorded on the repurchase or
extinguishment of debt. Consolidated Adjusted EBITDA shall be calculated after
giving effect to the adjustments provided in Section 7.07. “Consolidated Capital
Expenditures” means, for any period, the aggregate of all expenditures of
Holdings and the Restricted Subsidiaries during such period determined on a
Consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of Holdings and the Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include
any expenditures (i) for replacements and substitutions for fixed assets,
capital assets or equipment to the extent made with Net Insurance/Condemnation
Proceeds invested pursuant to Section 2.08(b)(iii) or with Net Cash Proceeds
from Asset Sales invested pursuant to Section 2.08(b)(ii) or (ii) that
constitute a Permitted Acquisition permitted under Section 7.08. “Consolidated
Excess Cash Flow” means, for any period, an amount (if positive) equal to: i)
the sum, without duplication, of the amounts for such period of (a)(i)
Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus ii) the sum, without duplication, of (a) the amounts
for such period of (1)(ii) scheduled and other mandatory repayments, without
duplication, of Indebtedness for borrowed money (excluding repayments of any
revolving credit facility that are not included in Consolidated Working



--------------------------------------------------------------------------------



 
[exhibit10-1_025.jpg]
LEGAL_US_E # 131620235.2 9 14703686 9482345 14703686 Capital Liabilities except
to the extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2)
Consolidated Capital Expenditures (other than Consolidated Capital Expenditures
that are financed with the proceeds of any issuance or incurrence of
Indebtedness or any capital contributions or net cash proceeds of equity
issuances received or made by Holdings, Lux Holdco or the BorrowerSolutions
(other than, for the avoidance of doubt, the Permitted Lux Contribution)), and
(3) Acquisition Consideration and all consideration paid in connection with
Permitted Acquisitions and other Investments permitted to be made under Section
7.06 (other than (x) the transactions referred to in the proviso to the second
sentence of Section 6.12 consummated prior to the First Amendment Effective
Date, (y) the Permitted ResCap Transaction and (z) other Permitted Acquisitions
or other Investments that are, in the case of this clause (z), financed with the
Available Amount or with the proceeds of any issuance or incurrence of
Indebtedness or any capital contributions or net cash proceeds of equity
issuances received or made by Holdings, Lux Holdco or the BorrowerSolutions
(other than, for the avoidance of doubt, the Permitted Lux Contribution),
without duplication), plus (b) other non cash gains increasing Consolidated Net
Income for such period (excluding any such non cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash gain in any
prior period). As used in this clause (ii), “scheduled and other mandatory
repayments, without duplication, of Indebtedness” do not include any voluntary
prepayments of Loans pursuant to Section 2.08(a) or mandatory prepayments of the
Loans pursuant to Section 2.08(b). “Consolidated Interest Expense” means, for
any period, (i) total interest expense (including that portion attributable to
Capital Leases in accordance with GAAP, capitalized interest and other original
issue discount, banking fees and similar fees incurred in connection with the
incurredincurrence of Indebtedness) of Holdings and the Restricted Subsidiaries
on a Consolidated basis with respect to all outstanding Indebtedness of Holdings
and the Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to net costs under Interest Rate Agreements,
but excluding, however, any amortization of deferred financing fees, amounts
referred to in Section 2.09 payable on or before the Borrowing Date minus (ii)
total interest income received by Holdings and the Restricted Subsidiaries
during such period on Cash and Cash Equivalents. “Consolidated Net Income”
means, for any period, (i) the net income (or loss) of Holdings and the
Restricted Subsidiaries on a Consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus, to the
extent such amounts are included in net income in conformity with GAAP and
without duplication, (ii) (a) the income (or loss) of any Person (other than a
Restricted Subsidiary) in which any other Person (other than Holdings or any
Restricted Subsidiary) has a joint interest, except to the extent of the amount
of dividends or other distributions actually paid to Holdings or any Restricted
Subsidiary by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary or is merged
into or consolidated with Holdings or any Restricted Subsidiary or that Person’s
assets are acquired by Holdings or any Restricted Subsidiary, (c) solely for the
purpose of determining the Available Amount, the income (or loss) of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by that Restricted Subsidiary of that income (or loss)
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary unless such restriction has
been legally waived or consent has been obtained, provided, that the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Borrower or a Restricted Subsidiary shall
be included in the calculation of Consolidated Net Income, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan and (e) (to the extent not included in clauses (a) through (d)
above) any net extraordinary gains or net extraordinary losses.



--------------------------------------------------------------------------------



 
[exhibit10-1_026.jpg]
LEGAL_US_E # 131620235.2 10 14703686 9482345 14703686 “Consolidated Senior
Secured Debt” means, as at any date of determination, Consolidated Total Debt of
Holdings and the Restricted Subsidiaries that is secured by a Lien on any of
their assets. “Consolidated Total Assets” means the total assets of Holdings and
the Restricted Subsidiaries determined on a Consolidated basis in accordance
with GAAP. “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Holdings and the
Restricted Subsidiaries (or, if higher, the par value or stated face amount of
all such Indebtedness) determined on a Consolidated basis in accordance with
GAAP; provided that Consolidated Total Debt shall not include Indebtedness in
respect of any letter of credit, except to the extent of unreimbursed
obligations in respect of drawn letters of credit (provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Total Debt until three (3) Business Days after such amount is drawn
(it being understood that any borrowing, whether automatic or otherwise, to fund
such reimbursement shall be counted)). “Consolidated Working Capital” means, as
at any date of determination, the excess of Consolidated Working Capital Assets
over Consolidated Working Capital Liabilities. “Consolidated Working Capital
Adjustment” means, for any period on a Consolidated basis, the amount (which may
be a negative number) by which Consolidated Working Capital as of the beginning
of such period exceeds (or is less than) Consolidated Working Capital as of the
end of such period. In calculating the Consolidated Working Capital Adjustment
there shall be excluded the effect of reclassification during such period of
assets included in Consolidated Working Capital Assets and liabilities included
in Consolidated Working Capital Liabilities and the effect of any Permitted
Acquisition during such period; provided that there shall be included with
respect to any Permitted Acquisition during such period an amount (which may be
a negative number) by which the Consolidated Working Capital acquired in such
Permitted Acquisition as at the time of such acquisition exceeds (or is less
than) Consolidated Working Capital with respect to such Permitted Acquisition at
the end of such period. “Consolidated Working Capital Assets” means, as at any
date of determination, the current assets of Holdings and the Restricted
Subsidiaries on such date on a Consolidated basis in conformity with GAAP,
excluding Cash and Cash Equivalents. “Consolidated Working Capital Liabilities”
means, as at any date of determination, the current liabilities of Holdings and
the Restricted Subsidiaries on such date on a consolidated basis in conformity
with GAAP, but excluding (a) the current portion of Indebtedness under this
Agreement, (b) the current portion of obligations under Capital Leases, (c)
liabilities in respect of unpaid earn-outs and (d) the current portion of any
other long-term liabilities. “Continuing” means, with respect to any Default or
Event of Default, that such Default or Event of Default has not been cured or
waived or otherwise ceased to exist. “Contractual Obligation” means, as applied
to any Person, any provision of any Security issued by that Person or of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.
“Convertible Notes” means any unsecured Junior Indebtedness of the Borrower that
is convertible, in whole or in part, into Equity Interests (other than
Disqualified Equity Interests) of



--------------------------------------------------------------------------------



 
[exhibit10-1_027.jpg]
LEGAL_US_E # 131620235.2 11 14703686 9482345 14703686 Holdings and/or cash based
on any formula(s) that reference the trading price of Equity Interests of
Holdings. “Copyright Security Agreement” means that Copyright Security
Agreement, dated as of the date hereof, among the Loan Parties party thereto and
the Collateral Agent. “Core Business Activities” means (x) any and all support
services and products to mortgage originators and servicers, insurance
companies, hedge funds, asset managers, real estate investment trusts,
commercial banks and similar entities (including, without limitation, any vendor
management services, property management services, asset management services,
data management services, data analytics services, leasing management services,
lien negotiation management services, construction management services, due
diligence services, appraisal management and valuation services, real estate
brokerage services, on-line real estate and other auction services, default
processing services, property inspection and preservation services, homeowner
outreach services, closing and title services, mortgage insurance brokerage,
agency and underwriting as well as services related thereto, title insurance
brokerage, agency and underwriting as well as services related thereto, lender
placed insurance brokerage agency and underwriting as well as services related
thereto, reinsurance related to mortgage insurance, title insurance and lender
placed insurance as well as services related thereto, loan underwriting
services, quality control services, attorney support services and knowledge
process outsourcing services and other outsourcing services), (y) collection and
recovery of assets and customer relationship management services and (z) the
provision of technologies and technological support products and services
(including, without limitation, software, infrastructure technologies, vendor
management systems and spend and supply technologies) utilized in the mortgage
servicing industry, mortgage origination industry, collections and asset
recovery industry, and asset management industries and such other industries
where applicable (including, without limitation, commercial and residential loan
servicing and loss mitigation software, vendor management and payable systems,
information technology solutions for payments to vendor networks and scripting
and dialogue technologies), and in connection with customer and relationship
management services and data management services). “Counterpart Agreement” means
a Counterpart Agreement substantially in the form of Exhibit J delivered by a
Loan Party pursuant to Section 6.09. “Co-Syndication Agents” means (i) Barclays
Bank PLC or its designated affiliate, Citigroup Global Markets Inc. or its
designated affiliate and, in each case, any respective successors thereto, (ii)
at any time on or after the Second Amendment Effective Date, J.P. Morgan
Securities LLC or its designated affiliate and any successor thereto and (iii)
at any time on or after the Third Amendment Effective Date, Wells Fargo
Securities, LLC or its designated affiliate and any successor thereto. “Currency
Agreement” means any foreign exchange contract, currency swap agreement, futures
contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with the Borrower’s or the Restricted Subsidiaries’ operations
and not for speculative purposes. “Debtor Relief Laws” means the Bankruptcy
Code, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. “Default” means any condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.



--------------------------------------------------------------------------------



 
[exhibit10-1_028.jpg]
LEGAL_US_E # 131620235.2 12 14703686 9482345 14703686 “Default Rate” means the
rate specified in Section 2.10(c). “Defaulting Lender” means any Lender that (i)
has failed (A) to fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
has notified the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (B) to pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (ii) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (iv) has, or has a direct or indirect parent company that has, (A)
become subject to a Bail-In Action, (B) become insolvent, or become generally
unable to pay its debts as they become due, or admitted in writing its inability
to pay its debts as they become due, or made a general assignment for the
benefit of its creditors, (BC) become the subject of a proceeding under any
Debtor Relief Law, or (CD) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower and, to the extent permitted by law, each
other Lender promptly following such determination. “Deposit Account” means any
deposit account (as the term is defined in the UCC). “Discount Range” has the
meaning specified in Section 2.08(a)(iii)(B). “Discounted Prepayment Option
Notice” has the meaning specified in Section 2.08(a)(iii)(B). “Discounted
Voluntary Prepayment” has the meaning specified in Section 2.08(a)(iii)(A).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.08(a)(iii)(E).



--------------------------------------------------------------------------------



 
[exhibit10-1_029.jpg]
LEGAL_US_E # 131620235.2 13 14703686 9482345 14703686 “Disqualified Equity
Interests” means any Equity Interest which, by its terms (or by the terms of any
security or other Equity Interests into which it is convertible or for which it
is exchangeable), or upon the happening of any event or condition (i) matures or
is mandatorily redeemable (other than solely for Equity Interests which are not
otherwise Disqualified Equity Interests), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable), (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part, (iii) provides for scheduled payments or dividends in cash or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the latest Term Facility Maturity Date;
provided that any Equity Interest which, by its terms, provides for dividends in
cash to be payable prior to the date that is 91 days after the latest Term
Facility Maturity Date solely to the extent that (1) such dividends are paid out
of the Available Amount and (2) such payment is permitted under Section 7.04,
shall not be a Disqualified Equity Interest so long as the other conditions
stated in this defined term are satisfied. “Dollars” and the sign “$” each means
freely transferable lawful money of the United States. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “ECF Payment Date” has the meaning specified in
Section 2.08(b)(iv). “Effective Date” means the date this Agreement becomes
effective in accordance with Section 10.11. “Eligible Assignee” means (i) any
Lender, any Affiliate of any Lender and any Approved Fund (any two or more
Approved Funds being treated as a single Eligible Assignee for all purposes
hereof), and (ii(ii) to the extent permitted under Section 10.06(f), Holdings
and the Borrower, and (iii) any commercial bank, insurance company, investment
or mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or purchases
loans in the ordinary course of business; provided that neither any natural
person nor any Loan Party or any Affiliate thereof, nor any Defaulting Lender or
any Ineligible Assignee shall be an Eligible Assignee. “Employee Benefit Plan”
means any “employee benefit plan” as defined in Section 3(3) of ERISA which is
or was subject to Title I of ERISA and which is or was sponsored, maintained or



--------------------------------------------------------------------------------



 
[exhibit10-1_030.jpg]
LEGAL_US_E # 131620235.2 14 14703686 9482345 14703686 contributed to by, or
required to be contributed by, the Borrower, Holdings, the Restricted
Subsidiaries or any of their ERISA Affiliates. “Engagement Letter” means that
certain Engagement Letter dated as of November 2, 2012 by and among the
Borrower, the Lead Arrangers and the Co-Syndication Agents. “Environmental
Claim” means any investigation, notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive, by any
Governmental Authority or any other Person (other than internal reports prepared
by any Loan Party or any of its Subsidiaries), arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law or (ii)
in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment. “Environmental Laws” means
any and all Laws relating to the protection of the environment or, to the extent
relating to exposure to Hazardous Materials, human health or safety, in any
manner applicable to Holdings or any of its Subsidiaries or any Complex. “Equity
Interests” of any person means any and all shares, interests, rights to purchase
or otherwise acquire, warrants, options, participations or other equivalents of
or interests in (however designated) equity or ownership of such person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest, and any securities or other
rights or interests convertible into or exchangeable for any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute thereto. “ERISA Affiliate” means,
as applied to any Person, (i) any corporation which is a member of a controlled
group of corporations within the meaning of Section 414(b) of the Internal
Revenue Code of which that Person is a member , (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is a member , and (iii) any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person is a member. “ERISA Event” means (i)
a “reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Pension Plan (excluding those
for which the provision for 30-day notice to the PBGC has been waived by
regulation); (ii) the failure to meet the minimum funding standard of Section
303 of ERISA with respect to any Pension Plan or the failure to make by its due
date a required installment under Section 430(j) of the Internal Revenue Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by a Loan Party or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Loan Party or
any of its Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which constitutes grounds under ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the imposition of liability on a Loan Party or its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of a Loan Party or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is an
assessment by



--------------------------------------------------------------------------------



 
[exhibit10-1_031.jpg]
LEGAL_US_E # 131620235.2 15 14703686 9482345 14703686 such Multiemployer Plan of
liability therefore, or the receipt by a Loan Party or its ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which gives rise to the imposition on a Loan Party or any of its
ERISA Affiliates of fines, penalties, taxes or related charges under Chapter 43
of the Internal Revenue Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code
with respect to a Pension Plan; or (x) the imposition of any liability under
Title IV of ERISA, other than the PBGC premiums due but not delinquent under
Section 4007 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurodollar Base Rate” means: i) for
any Interest Period with respect to a Eurodollar Rate Loan,(i) the rate per
annum equal to (A) the Ice Benchmark Administration Limited LIBOR Rate (“ICE
LIBOR”) LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (B) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and ii)
for any interest rate calculation with respect to a Base Rate(ii) Loan, the rate
per annum equal to (A) ICE LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (B) if such published rate is not available at such time for any reason,
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination; and iii) if the Eurodollar Base Rate shall be
less than zero, such rate(iii) shall be deemed zero for purposes of this
Agreement. “Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar
Rate Loans. “Eurodollar Rate Loan” means at any date a Loan which bears interest
at a rate based on the Adjusted Eurodollar Rate.



--------------------------------------------------------------------------------



 
[exhibit10-1_032.jpg]
LEGAL_US_E # 131620235.2 16 14703686 9482345 14703686 “Eurodollar Reserve
Percentage” means for any day during any Interest Period, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Board (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to “Eurocurrency liabilities”). The
Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage. “Event of Default” means any of the conditions or
events specified in Section 8.01. “Exchange Act” means the Securities Exchange
Act of 1934, as in effect from time to time. “Excluded Swap Obligation” means,
with respect to any Loan Party, any Swap Obligation if, and to the extent that,
all or a portion of the Guaranty of such Loan Party of, or the grant by such
Loan Party of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder
(determined after giving effect to any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or a grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition. “Excluded Taxes” means any of the following
Taxes imposed on or with respect to any Recipient or required to be withheld or
deducted from a payment to a Recipient: (i) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (A) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.14) or (B) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (iii)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (iv) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility, i.e. the Term B Facility (and no
Incremental Term Facility), and thereafter, may include the Incremental Term
Facility. “FASB ASC” means the Accounting Standards Codification of the
Financial Accounting Standards Board.



--------------------------------------------------------------------------------



 
[exhibit10-1_033.jpg]
LEGAL_US_E # 131620235.2 17 14703686 9482345 14703686 “FATCA” means Sections
1471 through 1474 of the Internal Revenue Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Internal Revenue Code. “Federal Funds Rate” means, for
any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (i) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. “Financial Model” means the financial
model in respect of Holdings and its Subsidiaries on a Consolidated basis and
delivered to the Administrative Agent prior to the date hereof, in a form
satisfactory to the Administrative Agent. “Financial Officer Certification”
means, with respect to the financial statements for which such certification is
required, the certification of either (i) the chiefprincipal financial officer
of Holdings or (ii, (ii) the principal accounting officer of Holdings or (iii)
another officer or manager of Holdings familiar generally with the financial
condition of Holdings and the Restricted Subsidiaries, in each case, that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and the Restricted Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments. “First Amendment” means that certain Amendment No. 1 to Credit
Agreement dated as of May 7, 2013 among the Borrower, Holdings, the
Administrative Agent, the Incremental Term Lender (as defined therein) and the
other Lenders party thereto. “First Amendment Effective Date” means the date on
which the conditions specified in Section 5.01 of the First Amendment are
satisfied (or waived). “First Amendment Engagement Letter” means that certain
Engagement Letter dated as of April 25, 2013 by and among the Borrower and the
Lead Arrangers. “First Amendment Incremental Term Loan Commitments” means
Incremental Term Loan Commitments established pursuant to the First Amendment.
“First Amendment Incremental Term Loans” means Incremental Term Loans
implemented pursuant to the First Amendment. “First Priority” means, with
respect to any Lien purported to be created in any Collateral pursuant to any
Security Document, that such Lien is the only Lien to which such Collateral is
subject, other than Permitted Liens. “Fiscal Quarter” means a fiscal quarter of
any Fiscal Year.



--------------------------------------------------------------------------------



 
[exhibit10-1_034.jpg]
LEGAL_US_E # 131620235.2 18 14703686 9482345 14703686 “Fiscal Year” means the
fiscal year of Holdings and its Subsidiaries ending on December 31 of each
calendar year. “Foreign Lender” means a Lender that is not a U.S. Person.
“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement dated
as of December 1, 2017 among Solutions, Lux Holdco, Holdings, the Administrative
Agent and the Administrative Agent for and on behalf of the Consenting Lenders
(as defined therein). “Fourth Amendment Effective Date” means the date on which
the conditions specified in Section 4.01 of the Fourth Amendment are in each
case satisfied (or waived). “Fourth Amendment Engagement Letter” means that
certain Engagement Letter dated as of December 1, 2017 by and among the Borrower
and Merrill Lynch, Pierce, Fenner & Smith Incorporated or its designated
affiliate. “Fourth Amendment Fee” has the meaning specified in Section 2.09(c).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect from time to time. “Governing
Documents” shall mean, with respect to any Person, the certificate or articles
of incorporation, by-laws, or other organizational documents of such Person.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central bank).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority. “Guarantor” means each of Holdings and each Subsidiary Guarantor.
“Guaranty” has the meaning specified in Section 5.02(g). “Hazardous Materials”
means any substances or materials (a) which are defined as hazardous wastes,
hazardous substances, pollutants, contaminants, or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are regulated by any Governmental Authority, (c)
the presence of which require investigation or remediation under any
Environmental Law, (d) the Release of which requires a permit or license under
any Environmental Law or other Governmental Authorization, (e) which are deemed
by a Governmental Authority to constitute a nuisance or a trespass which poses a
health or safety hazard to Persons or neighboring properties or (f) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.



--------------------------------------------------------------------------------



 
[exhibit10-1_035.jpg]
LEGAL_US_E # 131620235.2 19 14703686 9482345 14703686 “Hedge Agreement” means
any Interest Rate Agreement or Currency Agreement that is entered into by and
between any Loan Party and any Hedge Bank. “Hedge Bank” means each Lender, each
Permitted Revolving Credit Facility Lender, each Agent, each Permitted Revolving
Credit Facility Agent and each of their respective Affiliates counterparty to a
Hedge Agreement (including any Person who is an Agent or a Lender (and any
Affiliate thereof) as of the initial Borrowing Date but subsequently, whether
before or after entering into a Hedge Agreement, ceases to be an Agent or a
Lender, as the case may be) that has affirmatively elected, by written notice to
the Administrative Agent and to the Borrower, to treat such Hedge Agreement as a
Hedge Agreement hereunder. “Historical Financial Statements” means (i) the
audited financial statements of Holdings and its Subsidiaries on a Consolidated
basis for the immediately preceding three Fiscal Years, consisting of balance
sheets and the related Consolidated statements of income,
stockholders’operations, equity and cash flows for such Fiscal Years, and (ii)
the unaudited financial statements of Holdings and its Subsidiaries on a
Consolidated basis as of the most recent Fiscal Quarter ended after the date of
the most recent audited financial statements described in clause (i) of this
definition, consisting of a balance sheet and the related Consolidated
statements of income, stockholders’operations, equity and cash flows for the
three-, six- or nine-month period, as applicable, ending on such date, and, in
the case of clauses (i) and (ii), certified by the chief financial officer of
Holdings that they fairly present, in all material respects, the Consolidated
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments. “HLSS” means Home Loans Servicing Solutions, Ltd., a Cayman Islands
corporation, and its Subsidiaries. “Holdings” has the meaning specified in the
preamble to this Agreement. “Increased Amount Date” has the meaning specified in
Section 2.12(a). “Incremental Amount” means, at any time, the excess, if any, of
(i) the sum of (A) $200,000,000, (B) the principal amount of the First Amendment
Incremental Term Loans and (C) the principal amount of the Third Amendment
Incremental Term Loans, over (ii) the aggregate amount of Incremental Term Loan
Commitments established pursuant to Section 2.12. For the avoidance of doubt,
after giving effect to the making of the Third Amendment Incremental Term Loans
on the Third Amendment Effective Date, the Incremental Amount is $200,000,000.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders.
“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans. “Incremental Term Facility” means the Incremental Term Loan Commitments
and the Incremental Term Loans made hereunder. “Incremental Term Facility
Maturity Date” means, with respect to any series or tranche of Incremental Term
Loans established pursuant to an Incremental Assumption Agreement, the maturity
date for as set forth in such Incremental Assumption Agreement.



--------------------------------------------------------------------------------



 
[exhibit10-1_036.jpg]
LEGAL_US_E # 131620235.2 20 14703686 9482345 14703686 “Incremental Term Lender”
means a Lender with an Incremental Term Loan Commitment or an outstanding
Incremental Term Loan. “Incremental Term Loan Commitment” means the commitment
of any Lender, established pursuant to Section 2.12, to make Incremental Term
Loans to the Borrower. “Incremental Term Loans” means Term Loans made by one or
more Lenders to the Borrower pursuant to Section 2.01(ii). Incremental Term
Loans may be made in the form of additional Term B Loans or, to the extent
permitted by Section 2.12 and provided for in the relevant Incremental
Assumption Agreement, Other Term Loans. “Indebtedness” means, as applied to any
Person, without duplication, (i) all indebtedness for borrowed money; (ii) that
portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP; (iii)
notes payable and drafts accepted representing extensions of credit whether or
not representing obligations for borrowed money; (iv) any obligation owed for
all or any part of the deferred purchase price of property or services (other
than (y) trade accounts and accrued expenses payable in the ordinary course of
business and (z) any earn-out obligations, including any such obligations
incurred under ERISA), which is (a) due more than six (6) months from the date
of incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; (vi) the maximum amount (after giving
effect to any prior drawings or reductions that may have been reimbursed) of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) all obligations
of such Person in respect of Disqualified Equity Interests; (viii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another that would otherwise be
“Indebtedness” for purposes of this definition; (ix) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor that would otherwise be
“Indebtedness” for purposes of this definition thereof shall be paid or
discharged, or any agreement relating thereto shall be complied with, or the
holders thereof shall be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for any Indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such Indebtedness or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations (the amount of which
shall be determined on a net basis where permitted in the relevant contract) of
such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and any Currency Agreement,
in each case, whether entered into for hedging or speculative purposes; provided
that in no event shall obligations under any derivative transaction be deemed
“Indebtedness” for any purpose under Section 7.01 unless such obligations relate
to a derivatives transaction which has been terminated. The amount of
Indebtedness of any Person for purposes of clause (v) shall be deemed to be
equal to the lesser of (y) the aggregate unpaid amount of such Indebtedness and
(z) the fair market value (as determined by such Person in good faith) of the
property encumbered thereby. “Indemnified Taxes” means (i) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under any Loan Document and (ii) to the
extent not otherwise described in clause (i) above, Other Taxes.



--------------------------------------------------------------------------------



 
[exhibit10-1_037.jpg]
LEGAL_US_E # 131620235.2 21 14703686 9482345 14703686 “Indemnitee” has the
meaning specified in Section 10.04(b). “Ineligible Assignee” has the meaning
specified in Section 10.06(b)(v). “Information” has the meaning specified in
Section 10.07. “Insolvency Regulation” means the Council Regulation (EC)
n°1346/2000 of 29 May 2000 on insolvency proceedings. “Intercompany Note” means
a promissory note substantially in the form of Exhibit K evidencing Indebtedness
owed among the Loan Parties and the Restricted Subsidiaries. “Interest Election
Request” means a request by the Borrower to convert or continue a Term Borrowing
in accordance with Section 2.05. “Interest Payment Date” means (i) with respect
to any Eurodollar Rate Loan, the last day of each Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar Rate
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type and (ii) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December. “Interest Period”
means, as to any Eurodollar Rate Borrowing, the period commencing on the date of
such Borrowing or on the last day of the immediately preceding Interest Period
applicable to such Borrowing, as applicable, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 3 or 6 months thereafter (or 9 or 12
months, if at the time of the relevant Borrowing, all relevant Lenders consent
to such interest periods), as the Borrower may elect, or the date any Eurodollar
Rate Borrowing is converted to a Base Rate Borrowing in accordance with Section
2.05 or repaid or prepaid in accordance with Section 2.06, 2.07 or 2.08;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and the
Restricted Subsidiaries’ operations and not for speculative purposes. “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended to the date
hereof and from time to time hereafter, and any successor statute. “Investment”
means (i) any direct or indirect purchase or other acquisition by Holdings or
any Restricted Subsidiary of, or of a beneficial interest in, any of the
Securities of any other Person (other than the Borrower or a Subsidiary
Guarantor); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by Holdings or any Restricted Subsidiary from any
Person (other than the Borrower or any Subsidiary Guarantor), of any Equity
Interests of such Person; (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contributions by



--------------------------------------------------------------------------------



 
[exhibit10-1_038.jpg]
LEGAL_US_E # 131620235.2 22 14703686 9482345 14703686 Holdings or any Restricted
Subsidiary to any other Person (other than the Borrower or any Subsidiary
Guarantor), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, (iv) all investments consisting of
any exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes, (v) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of any Person and (vi) expenditures
that are or should be included in “purchase of property and equipment” or
similar items reflected in the Consolidated statement of cash flows of Holdings
and the Restricted Subsidiaries. The amount of any Investment of the type
described in clauses (i), (ii), (iii), (v) and (vi) shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment. “IRS” means the United States
Internal Revenue Service. “Joint Venture” means a joint venture, partnership or
other similar arrangement, whether in corporate, partnership or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party. “Junior Indebtedness”
means Indebtedness of any Person so long as (i) such Indebtedness shall not
require any amortization prior to the date that is 91 days following the latest
then applicable Term Facility Maturity Date; (ii) the Weighted Average Life to
Maturity of such Indebtedness shall occur following the latest then applicable
Term Facility Maturity Date; (iii) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants, if any (other than
any such provisions or covenants applicable only after the latest then
applicable Term Facility Maturity Date), shall be no more restrictive than the
corresponding provisions set forth in the Loan Documents; (iv) such Indebtedness
is either senior unsecured Indebtedness, Subordinated Indebtedness or
Convertible Notes; (v) if such Indebtedness is incurred by a Loan Party, such
Indebtedness may be guaranteed by another Loan Party so long as (a) such Loan
Party shall have also provided a guarantee of the Obligations substantially on
the terms set forth in the Security Agreement and (b) if the Indebtedness being
guaranteed is subordinated to the Obligations, such guarantee shall be
subordinated to the guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness and
reasonably satisfactory to the Administrative Agent; and (vi) if such
Indebtedness is incurred by a Subsidiary that is not a Loan Party, such
Indebtedness may be guaranteed by another Subsidiary that is not a Loan Party;
provided that any Indebtedness which, by its terms, provides for amortization
prior to the date that is 91 days following the latest then applicable Term
Facility Maturity Date solely to the extent that (1) such amortization payments
are paid out of the Available Amount and (2) such payment is permitted under
Section 7.04 of this Agreement shall be deemed Junior Indebtedness so long as
the other conditions stated herein are satisfied. “Laws” means, collectively,
all international, foreign, Federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directives, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of Law. “Lead Arranger” means (i) Bank of America, N.A. or its
designated affiliate, Barclays Bank PLC or its designated affiliate, Citigroup
Global Markets Inc. or its designated affiliate and, in each case, any
respective successors thereto, (ii) at any time on or after the Second Amendment
Effective



--------------------------------------------------------------------------------



 
[exhibit10-1_039.jpg]
LEGAL_US_E # 131620235.2 23 14703686 9482345 14703686 Date, J.P. Morgan
Securities LLC or its designated affiliate and any successor thereto and (iii)
at any time on or after the Third Amendment Effective Date, Wells Fargo
Securities, LLC or its designated affiliate and any successor thereto.
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures. “Lender” means each financial institution listed
on Schedule 2.01 (other than any such person that ceased to be a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 10.06), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 10.06,
2.12 or 2.14, including, for the avoidance of doubt, the Incremental Term Lender
under and as defined in the Third Amendment. “Lender Participation Notice” has
the meaning specified in Section 2.08(a)(iii)(C). “Lending Office” means with
respect to any Lender and for each Type of Loan, the “Lending Office” of such
Lender (or of an Affiliate of such Lender) designated for such Type of Loan in
such Lender’s Administrative Questionnaire or in any applicable Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder or such other
office of such Lender (or of an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans of such Type are to be made and maintained. “LIBOR”
means the London Interbank Offered Rate. “LIBOR Screen Rate” means the LIBOR
quote on the applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities; provided that in no event shall an
operating lease in and of itself be deemed a Lien. “Loan Documents” means this
Agreement, each Guaranty, each Security Document, each Note (if any), the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Administrative Agent Fee Letter, the Engagement Letter, the First Amendment
Engagement Letter, the Second Amendment Engagement Letter, the Third Amendment
Engagement Letter, the Fourth Amendment Engagement Letter and all agreements,
instruments or documents in connection therewith. “Loan Modification Agreement”
has the meaning specified in Section 10.01. “Loan Modification Offer” has the
meaning specified in Section 10.01. “Loan Parties” means Holdings, the Borrower
and the Subsidiary Guarantors. “Loans” means the Term B Loans and the
Incremental Term Loans (if any). “Local Time” means New York City time.



--------------------------------------------------------------------------------



 
[exhibit10-1_040.jpg]
LEGAL_US_E # 131620235.2 24 14703686 9482345 14703686 “London Banking Day” means
any day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market. “Lux Holdco” means Altisource
Holdings S.à r.l., a private limited liability company (société à responsabilité
limitée) to be organized and established under the laws of the Grand Duchy of
Luxembourg on or about the Third Amendment Effective Date. has the meaning
specified in the preamble to this Agreement. “Luxembourg” means the Grand Duchy
of Luxembourg. “Luxembourg Party” means any Loan Party organized and established
under the laws of Luxembourg. “Luxembourg Security Agreement” means each share
pledge agreement, receivables pledge agreement and account pledge agreement, in
each case governed by the laws of Luxembourg and dated as of the date hereof,
among the Luxembourg Parties party thereto and the Collateral Agent. “Margin
Stock” has the meaning specified in Regulation U. “Material Adverse Effect”
means any event, change, effect, development, circumstance or condition that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, general affairs, assets, liabilities, operations or financial
condition of Holdings and the Restricted Subsidiaries taken as a whole; (ii) the
ability of the Loan Parties, taken as a whole, to perform their respective
payment Obligations; (iii) the legality, validity, binding effect or
enforceability against a Loan Party of a Loan Document to which it is a party;
or (iv) the rights, remedies and benefits available to, or conferred upon, any
Agent and any Lender or any Secured Party under any Loan Document. “Material
Indebtedness” means Indebtedness (other than the Loans) of any one or more of
Holdings or any Restricted Subsidiary in an individual principal amount (or Net
Mark-to-Market Exposure) of $40,000,000 or more. “Material Subsidiary” means, at
any time, (i) each Restricted Subsidiary which represents (a) 5.0% or more of
Consolidated Adjusted EBITDA, (b) 5.0% or more of Consolidated Total Assets or
(c) 5.0% or more of Consolidated total revenues of Holdings and the Restricted
Subsidiaries, in each case as determined at the end of the most recent Fiscal
Quarter of Holdings based on the financial statements of Holdings delivered
pursuant to Section 6.01(a) and (b) of this Agreement (but (yx) excluding from
each such calculation the contribution of Unrestricted Subsidiaries and (zy)
calculated, in each case, without giving effect to any intercompany revenue,
expenses, receivables or other intercompany transactions) and (ii) any
Restricted Subsidiary designated by notice in writing given by the Borrower to
the Administrative Agent to be a “Material Subsidiary”; provided that any such
Restricted Subsidiary so designated as a “Material Subsidiary” shall at all
times thereafter remain a Material Subsidiary for the purposes of this Agreement
unless otherwise agreed to by the Borrower and the Administrative Agent or
unless such Material Subsidiary ceases to be a Restricted Subsidiary in a
transaction not prohibited hereunder; and provided, further, that if at any time
the Restricted Subsidiaries that are not Material Subsidiaries because they do
not meet the thresholds set forth in clause (i) comprise in the aggregate more
than (x) 5.0% of Consolidated Adjusted EBITDA, (y) 5.0% of Consolidated Total
Assets or (z) 5.0% of Consolidated total revenues of Holdings and the Restricted
Subsidiaries, in each case as determined at the end of the most recent Fiscal
Quarter of Holdings based on the financial statements of Holdings delivered
pursuant to Section 6.01(a) and (b) of this Agreement (but (yx) excluding from
each such calculation the contribution of Unrestricted Subsidiaries and (zy)
calculated, in each case, without giving effect to any intercompany revenue,
expenses, receivables or other



--------------------------------------------------------------------------------



 
[exhibit10-1_041.jpg]
LEGAL_US_E # 131620235.2 25 14703686 9482345 14703686 intercompany
transactions), then the Borrower shall, not later than forty-five (45) days
after the date by which financial statements for such Fiscal Quarter are
required to be delivered pursuant to Section 6.01(a) and (b) of this Agreement
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), (1) designate in writing to the Administrative Agent one or more
Restricted Subsidiaries as “Material Subsidiaries” to the extent required such
that the foregoing excess ceases and (2) comply with the provisions of Section
6.09 applicable to such Subsidiaries. Schedule 1.01 contains a list of all
Material Subsidiaries as of the initial Borrowing Date. At all times prior to
the first delivery of financial statements pursuant to Section 6.01(a) or (b),
such determinations shall be made based on the Historical Financial Statements
but, for the avoidance of doubt, (y) excluding from each such calculation the
contribution of Unrestricted Subsidiaries and (z) calculated, in each case,
without giving effect to any intercompany revenue, expenses, receivables or
other intercompany transactions. Notwithstanding the foregoing, (x) none of the
Original Spun-Off Entities shall be deemed to be a Material Subsidiary at any
time prior to the date that is 90 days (or such longer period, not to exceed an
additional 90 days, as may be reasonably agreed by the Administrative Agent)
after the initial Borrowing Date and (y) Altisource Business Solutions Private
Limited shall not be deemed to be a Material Subsidiary (and shall be excluded
from the calculation in the second proviso of this definition) at any time
unless (1) the Borrower has designated it as a “Material Subsidiary” in
accordance with clause (ii) above or (2) it represents 10.0% or more of
Consolidated Adjusted EBITDA, (b) 20.0% or more of Consolidated Total Assets or
(c) 10.0% or more of Consolidated total revenues of Holdings and the Restricted
Subsidiaries, in each case as determined at the end of the most recent Fiscal
Quarter of Holdings based on the financial statements of Holdings delivered
pursuant to Section 6.01(a) and (b) of this Agreement (but (yx) excluding from
each such calculation the contribution of Unrestricted Subsidiaries and (zy)
calculated, in each case, without giving effect to any intercompany revenue,
expenses, receivables or other intercompany transactions). “Maximum Rate” has
the meaning specified in Section 10.10. “Moody’s” means Moody’s Investors
Service, Inc., and any successor thereto. “Mortgage” shall mean a mortgage, deed
of trust, deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent encumbering the
Mortgaged Property. “Mortgaged Property” shall mean any Real Property located in
the United States and having a fair market value in excess of $10,000,000 owned
in fee by Holdings or any Restricted Subsidiary which is encumbered (or required
to be encumbered) by a Mortgage pursuant to the terms of this Agreement or any
Security Document. “Multiemployer Plan” means any Employee Benefit Plan which is
a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA and subject to
Title IV of ERISA to which the Loan Party or any of its ERISA Affiliates makes
or is obligated to make contributions. “Narrative Report” means, with respect to
the financial statements for which such narrative report is required, a
narrative report describing the operations of Holdings and the Restricted
Subsidiaries with content substantially consistent with the requirements for
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” for a Quarterly Report on Form 10-Q or Annual Report on Form 10-K
under the rules and regulations of the SEC, or any similar successor provisions,
which may be satisfied for the relevant period by delivery of a Form 10-Q or
Form 10-K, as applicable, as contemplated by Section 6.01 hereof.



--------------------------------------------------------------------------------



 
[exhibit10-1_042.jpg]
LEGAL_US_E # 131620235.2 26 14703686 9482345 14703686 “NAIC” means the National
Association of Insurance Commissioners, and any successor thereto. “Net Cash
Proceeds” means (a) with respect to any Asset Sale, an amount equal to: (i) cash
payments (including any cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received by Holdings or any Restricted Subsidiary from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale, including (1) income or gains taxes paid or payable by the seller as
a result of any gain recognized in connection with such Asset Sale, (2) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Loans) that is secured by a Lien on the
stock or assets (or the equity of any Subsidiary owning the assets) in question
and that is required to be repaid under the terms thereof as a result of such
Asset Sale, (3) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by Holdings or such Restricted Subsidiary in connection with
such Asset Sale, and (4) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by Holdings
or any Restricted Subsidiary in connection with such Asset Sale or for
adjustments to the sale price in connection therewith, provided that if all or
any portion of any such reserve is not used or is released, then the amount not
used or released shall comprise Net Cash Proceeds; and (b) with respect to any
issuance or incurrence of Indebtedness, the cash proceeds thereof, net of
investment banking fees, underwriting discounts, commissions costs and other
out-of-pocket expenses and other customary expenses associated therewith,
including reasonable legal fees and expenses. “Net Insurance/Condemnation
Proceeds” means an amount equal to: (i) any cash payments or proceeds received
by Holdings or any Restricted Subsidiary (a) under any casualty insurance policy
in respect of a covered loss thereunder or (b) as a result of the taking of any
assets of Holdings or any Restricted Subsidiary by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any Restricted
Subsidiary in connection with the adjustment or settlement of any claims of
Holdings or such Restricted Subsidiary in respect thereof and (b) any bona fide
direct costs (including restoration costs and expenses) incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith. “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition of “Indebtedness.” As used
in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Hedge Agreement or such other Indebtedness as
of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or such other Indebtedness as of the date of determination (assuming
such Hedge Agreement or such other Indebtedness were to be terminated as of that
date). “NFIP” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004. “Non-Consenting Lender” has the
meaning specified in Section 10.01.



--------------------------------------------------------------------------------



 
[exhibit10-1_043.jpg]
LEGAL_US_E # 131620235.2 27 14703686 9482345 14703686 “Non-Defaulting Lender”
means, at any time, each Lender that is not a Defaulting Lender. “Non-Public
Information” means information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.
“Non-Recourse Debt” means Indebtedness (a) with respect to which no default
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of any Loan Party to declare a default on such other Indebtedness
or cause the payment thereof to be accelerated or payable prior to its stated
maturity and (b) as to which the lenders or holders thereof will not have any
recourse to the Equity Interests or assets of any of the Loan Parties. “Not
Otherwise Applied” means, with respect to the portion of the Available Amount
that is proposed to be applied to a particular use or transaction permitted by
this Agreement, that such amount has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction. “Note” or “Notes” has the meaning specified in Section 2.06(e).
“Obligations” means, at any date, (i) all Term Credit Obligations and (ii) all
obligations of a Loan Party then owing under any Hedge Agreement to any Hedge
Bank, in each case other than any Excluded Swap Obligations. “Ocwen” means Ocwen
Financial Corporation and its Subsidiaries. “Ocwen Acquisition” means any
acquisition by Ocwen, whether by purchase, merger or otherwise, of all or a
portion of the assets of, all or a portion of the Equity Interests of, or a
business line or unit or division of, any Person. “Ocwen Acquisition EBITDA”
means, with respect to any Ocwen Acquisition for any period, the amount of
revenues derived by the Borrower and itsthe Restricted Subsidiaries from Ocwen
Acquisition Services, less the amount of expenses incurred by the Borrower and
itsthe Restricted Subsidiaries in connection with the provision of Ocwen
Acquisition Services, in each case, as set forth in the projections with respect
to such Ocwen Acquisition Services as determined by the Borrower in good faith
and consistent with historical pro forma calculation methodology for similarly
situated assets with respect to prior acquisitions by Ocwen (as certified by an
Authorized Officer of the Borrower in the Compliance Certificate). “Ocwen
Acquisition Fulcrum Date” means the date on which the Borrower or any Restricted
Subsidiary begins providing services with respect to assets acquired by Ocwen in
connection with the applicable Ocwen Acquisition. “Ocwen Acquisition Fulcrum
Quarter” means the Fiscal Quarter during which the Ocwen Acquisition Fulcrum
Date occurs with respect to an Ocwen Acquisition. “Ocwen Acquisition Services”
means, with respect to any Ocwen Acquisition, services provided by the Borrower
and itsthe Restricted Subsidiaries to Ocwen or any of its Subsidiaries with
respect to assets acquired by Ocwen or any of its Subsidiaries pursuant to an
Ocwen Acquisition. “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.



--------------------------------------------------------------------------------



 
[exhibit10-1_044.jpg]
LEGAL_US_E # 131620235.2 28 14703686 9482345 14703686 “Offered Loans” has the
meaning specified in Section 2.08(a)(iii)(C). “OID” has the meaning specified in
Section 2.12(b). “Organizational Documents” means, with respect to any Person,
all formation, organizational and governing documents, instruments and
agreements, including (i) with respect to any corporation, its certificate or
articles of incorporation or organization, as amended, supplemented or otherwise
modified, and its by-laws, as amended, supplemented or otherwise modified, (ii)
with respect to any limited partnership, its certificate of limited partnership,
as amended, supplemented or otherwise modified, and its partnership agreement,
as amended, supplemented or otherwise modified, (iii) with respect to any
general partnership, its partnership agreement, as amended, supplemented or
otherwise modified and (iv) with respect to any limited liability company, its
articles of organization, as amended, supplemented or otherwise modified, and
its operating agreement, as amended, supplemented or otherwise modified. In the
event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Original Term Facility” means, immediately prior to the
effectiveness of the Second Amendment, the aggregate principal amount of the
Original Term Loans outstanding at such time. “Original Term Lender” means,
immediately prior to the effectiveness of the Second Amendment, any Lender that
holds Original Term Loans at such time. “Original Term Loan” means any loan made
by any Original Term Lender under the Original Term Facility. “Original Spun-Off
Entities” means each of Altisource Asset Management Corporation, Altisource
Residential Corporation, Altisource Residential GP, LLC, Altisource Residential,
L.P. and Altisource Consulting, S.à r.l. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document). “Other Taxes” means all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except (i) any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than any assignment made pursuant to a request by the Borrower under
Section 3.06 or any assignment made pursuant to Section 10.14) and (ii) any such
Taxes imposed by Luxembourg (or any political subdivision or taxing authority
thereof or therein) that are payable due to a registration, submission or filing
by a Recipient of any Loan Document in Luxembourg (or any political subdivision
thereof) where such registration, submission or filing is or was not required to
maintain or preserve any rights of such Recipient under such Loan Document.
“Other Term Loans” has the meaning specified in Section 2.12(a).



--------------------------------------------------------------------------------



 
[exhibit10-1_045.jpg]
LEGAL_US_E # 131620235.2 29 14703686 9482345 14703686 “Participant” has the
meaning specified in Section 10.06(d). “Participant Register” has the meaning
specified in Section 10.06(d). “Patent Security Agreement” shall mean that
Patent Security Agreement, dated as of the date hereof, among the Loan Parties
party thereto and the Collateral Agent. “Patriot Act” has the meaning specified
in Section 10.19. “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto. “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Title IV of ERISA. “Permitted Amendment”
has the meaning specified in Section 10.01. “Permitted Acquisition” means any
acquisition by the Borrower or any Restricted Subsidiary, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, all of the
Equity Interests of, or a business line or unit or a division of, any Person
(such Person, the “Acquired Entity”); provided that: i) immediately prior
thereto, and after giving effect thereto, no(i) Default or Event of Default
shall have occurred and be Continuing or would result therefrom; ii) all
transactions in connection therewith shall be consummated,(ii) in all material
respects, in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations; iii) in the case of the acquisition of
Equity Interests, all of the(iii) Equity Interests (except for any such Equity
Interests in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued by such Person or any newly formed
Restricted Subsidiary in connection with such acquisition shall be owned 100% by
the Borrower, a Subsidiary Guarantor or a Restricted Subsidiary of the Borrower,
and the Borrower shall have taken, or caused to be taken, as of the date such
Person becomes a Subsidiary, each of the actions set forth in Section 6.09 (to
the extent applicable); iv) immediately prior to and after giving effect to such
acquisition,(iv) the Total Leverage Ratio, determined in accordance with Section
7.07 as of the last day of the Fiscal Quarter most recently ended for which the
financial statements required by Section 6.01(a) or (b), as the case may be,
have been (or were required to be) delivered, does not exceed 3.50:1.00; v) for
acquisitions involving Acquisition Consideration of(v) $10,000,000 or more, the
Borrower shall have delivered to the Administrative Agent at least three (3)
Business Days prior to such proposed acquisition, (x) a Compliance Certificate
evidencing compliance with clause (iv) above, (y) all other relevant financial
information with respect to such acquired assets, including the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with clause (iv) above and (z) an updated version of
Schedule 1.01 and 1.02;



--------------------------------------------------------------------------------



 
[exhibit10-1_046.jpg]
LEGAL_US_E # 131620235.2 30 14703686 9482345 14703686 vi) any Person or assets
or division as acquired in accordance(vi) herewith shall be in the same business
or lines of business in which the Borrower or the Restricted Subsidiaries are
engaged as of the Borrowing Date or similar or related businesses; vii) the
Acquired Entity shall become, or shall merge with and into,(vii) a Restricted
Subsidiary; viii) the Acquisition Consideration for all Acquired Entities that
do(viii) not become Subsidiary Guarantors shall not exceed the sum of (1) $
25,000,000 and (2) the Available Amount at such time that is Not Otherwise
Applied; and ix) for all such acquisitions, the Borrower shall have delivered
to(ix) the Administrative Agent at least three (3) Business Days prior to such
proposed acquisition a certificate of an Authorized Officer of the Borrower
certifying compliance with clauses (i) – (viii) above. “Permitted Borrower
Consolidation” means the merger of Solutions with and into Lux Holdco following
the Fourth Amendment Effective Date, with Lux Holdco as the surviving Person.
“Permitted Equator Transaction” means a potential transaction or series of
transactions by the Borrower or a Restricted Subsidiary relating to the
acquisition (of stock, assets or a combination thereof) of, or combination with,
a Person engaged in business line(s) similar to certain Core Business Activities
which, as of the First Amendment Effective Date, is anticipated to be
consummated prior to December 31, 2013; provided that (i) the initial cash
purchase price payable by the Borrower or any Restricted Subsidiary shall not
exceed $70,000,000; (ii) the earn-out obligations incurred by the Borrower or
any Restricted Subsidiary shall not exceed $80,000,000; (iii) any Acquired
Entity in the Permitted Equator Transaction shall become a Subsidiary Guarantor
pursuant to, and as required by, Section 6.09; and (iv) any property or assets
acquired in connection with the Permitted Equator Transaction shall be acquired
by a Loan Party. “Permitted Liens” has the meaning specified in Section 7.02.
“Permitted Lux Contribution” means the contribution by Holdings of 100% of the
Equity Interests of the Borrower to Lux Holdco following the Third Amendment
Effective Date. “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder; (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.01(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.01(f), at the time
thereof, no Default or Event of Default shall have occurred and be Continuing;
(d) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the



--------------------------------------------------------------------------------



 
[exhibit10-1_047.jpg]
LEGAL_US_E # 131620235.2 31 14703686 9482345 14703686 Obligations, such
modification, refinancing, refunding, renewal or extension is either (i)
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended or (ii)
in the form of Junior Indebtedness permitted to be incurred under Section
7.01(m); (e) Indebtedness of the Borrower or a Subsidiary Guarantor shall not
refinance Indebtedness of a Subsidiary that is not a Subsidiary Guarantor; and
(f) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed, or extended is Junior Indebtedness, the material terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modification,
refinancing, refunding, renewal or extension (other than any such terms and
conditions applicable only after the latest then applicable Term Facility
Maturity Date), taken as a whole, are not materially less favorable to the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended, as reasonably determined by the
Borrower in good faith, than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, replaced, renewed or extended; provided that a
certificate of the Borrower delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material covenants of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees). “Permitted ResCap Transaction” means the
transactions contemplated by that certain Agreement dated as of April 12, 2013
between the Borrower and Ocwen, pursuant to which, among other things, the
parties thereto agreed that the Borrower shall, in accordance with the terms
thereof, be the exclusive provider of certain services with respect to the
mortgage servicing platform assets of Residential Capital, LLC which were
acquired by Ocwen on February 15, 2013. “Permitted Revolving Credit Commitment”
means a commitment to make revolving credit loans to the Borrower from time to
time pursuant to a Permitted Revolving Credit Facility. “Permitted Revolving
Credit Facility” means a revolving credit facility established pursuant to
Permitted Revolving Credit Facility Documentation or a Permitted Revolving
Credit Facility Amendment (as elected by the Borrower) in an aggregate principal
amount not to exceed $100,000,000. Notwithstanding the foregoing no revolving
credit facility shall constitute a Permitted Revolving Credit Facility unless at
the time of the establishment thereof, the Senior Secured Leverage Ratio (as
established pursuant to a certificate of an Authorized Officer of the Borrower
showing the Senior Secured Leverage Ratio determined in accordance with Section
7.07 as of the last day of the Fiscal Quarter most recently ended for which the
financial statements required by Section 6.01(a) or (b), as the case may be,
have been (or were required to be) delivered immediately prior to and after
giving effect to the establishment of such Permitted Revolving Credit Facility
and assuming that such Permitted Revolving Credit Facility is fully funded) is
equal to or less than 3.00 to 1.00. “Permitted Revolving Credit Facility Agent”
means any administrative agent or collateral agent under any Permitted Revolving
Credit Facility, which, for the avoidance of doubt, may, but need not be, the
Administrative Agent and/or the Collateral Agent. “Permitted Revolving Credit
Facility Amendment” means an amendment to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among



--------------------------------------------------------------------------------



 
[exhibit10-1_048.jpg]
LEGAL_US_E # 131620235.2 32 14703686 9482345 14703686 the Borrower, the
Administrative Agent and one or more Permitted Revolving Credit Facility
Lenders, pursuant to which the Borrower may establish a Permitted Revolving
Credit Facility. Without limiting the generality of the foregoing, it is
acknowledged and agreed that any Permitted Revolving Credit Facility may have
more restrictive terms (such as financial maintenance covenants) than those
applicable to the Term B Loans and may bear fees and interest rates as may be
agreed upon by the Borrower, the Permitted Revolving Credit Facility Agent(s)
and the Permitted Revolving Credit Facility Lender(s). “Permitted Revolving
Credit Facility Documentation” means a revolving credit agreement, security
documents and other loan documents, each in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrower, a Permitted
Revolving Credit Facility Agent and one or more Permitted Revolving Credit
Facility Lenders, pursuant to which the Borrower may establish a Permitted
Revolving Credit Facility. Without limiting the generality of the foregoing, it
is acknowledged and agreed that any Permitted Revolving Credit Facility may have
more restrictive terms (such as financial maintenance covenants) than those
applicable to the Term B Loans and may bear fees and interest rates as may be
agreed upon by the Borrower, the Permitted Revolving Credit Facility Agent(s)
and the Permitted Revolving Credit Facility Lender(s). “Permitted Revolving
Credit Facility Lender” means, at any time, any lender that has a Permitted
Revolving Credit Commitment asat such time. “Permitted Revolving Credit Facility
Liens” means Liens on the assets of Holdings and the Restricted Subsidiaries
securing a Permitted Revolving Credit Facility, which are (i) either pari passu
with or junior to the Liens securing the Obligations and do not extend to any
property or assets of Holdings and its Subsidiaries other than the Collateral
and (ii) if such Permitted Revolving Credit Facility is established pursuant to
Permitted Revolving Credit Facility Documentation rather than a Permitted
Revolving Credit Facility Amendment, (A) granted to the Permitted Revolving
Credit Facility Agent for the benefit of the Permitted Revolving Credit Facility
Lenders under security documents substantially identical to the Security
Documents and (B) subject to a customary intercreditor or collateral sharing or
subordination arrangement in form and substance reasonably satisfactory to the
Administrative Agent that is entered into between the Collateral Agent (as
collateral agent for the Secured Parties) and the Permitted Revolving Credit
Facility Agent and that provides for lien sharing and the pari passu or junior
treatment of the Permitted Revolving Credit Facility Liens with the Liens
securing the Obligations. “Permitted Share Buyback” means any existing share
repurchase program of Holdings pursuant to which Holdings may repurchase a
portion of its Equity Interests pro rata from its equityholders. “Permitted
Spin-Off” means (i) the Spinoff and (ii) any additional spinoff transactions of
all or a portion of the consumer real estate portal business and/or related
entities of the Borrower and its Subsidiaries, provided that, solely with
respect to any transaction contemplated by this clause (ii), immediately before
and after giving effect to such transaction, (x) no Event of Default exists and
(y) the Total Leverage Ratio, determined in accordance with Section 7.07 as of
the last day of the Fiscal Quarter most recently ended for which the financial
statements required by Section 6.01(a) or (b), as the case may be, have been (or
were required to be) delivered, does not exceed 3.00:1.00. Any such transaction
may be structured as a disposition of Equity Interests of such entities or one
or more investment vehicles created in contemplation of such transaction (any
such investment vehicle, a “Permitted Spin-Off Vehicle”) or otherwise and may
include the sales or dispositions of assets and any investments, distributions
and sales made in connection therewith.



--------------------------------------------------------------------------------



 
[exhibit10-1_049.jpg]
LEGAL_US_E # 131620235.2 33 14703686 9482345 14703686 “Permitted Spin-Off
Vehicle” has the meaning specified in the definition of “Permitted Spin-Off.”
“Person” or “person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” has the meaning specified in Section 10.08. “Prepayment Date” has the
meaning specified in Section 2.08(b)(ix). “Prime Rate” means, for any day, the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate”. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. “Principal Customer Acquisition” means any
acquisition by (i) Ocwen, (ii) HLSS or (iii) any Spun-Off Entity or a Subsidiary
of a Spun-Off Entity, in each case whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person, or of a pool of residential
asset portfolios (including, without limitation, real estate owned property or
non-performing loan assets) or a servicing platform or mortgage servicing rights
related to any of the foregoing; provided that, with respect to any acquisition
of interest in real estate owned property or non-performing loan assets (x) such
acquisition shall be limited to such property or assets owned by a Spun-Off
Entity formed in connection with the Spinoff and (y) Holdings’ or any of its
Subsidiaries’ interest in any such property or assets shall terminate upon the
completion of the Spinoff. “Proposed Discounted Prepayment Amount” has the
meaning specified in Section 2.08(a)(iii)(B). “Projections” has the meaning
specified in Section 6.01(c). “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Public Lender” has the meaning specified in Section
10.08. “Qualified Cash” means, as of any date of determination, the amount of
Cash and Cash Equivalents held by the Loan Parties (as reflected on their
consolidated balance sheet in accordance with GAAP) that are not subject to any
Lien other than any Lien in favor of the Collateral Agent securing Obligations.
“Qualifying Lenders” has the meaning specified in Section 2.08(a)(iii)(D).
“Qualifying Loans” has the meaning specified in Section 2.08(a)(iii)(D).



--------------------------------------------------------------------------------



 
[exhibit10-1_050.jpg]
LEGAL_US_E # 131620235.2 34 14703686 9482345 14703686 “Real Property” of any
Person means all the right, title and interest of such Person in and to land,
improvements and fixtures, including Leaseholds. “Recipient” means the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder.
“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Refinancing Debt,
effecting the incurrence of such Refinancing Debt in accordance with Section
2.14, including the Second Amendment. “Refinancing Borrowing Date” has the
meaning specified in Section 2.14(c). “Refinancing Debt” has the meaning
specified in Section 2.14(a). “Refinancing Debt Liens” means Liens on the assets
of Holdings and the Restricted Subsidiaries securing Refinancing Debt, which
are, in the case of such Liens on the Collateral, junior to, or pari passu with,
the Liens securing the Obligations, provided that such Liens are granted under
security documents to a collateral agent or collateral trustee for the benefit
of the holders of such Indebtedness and (i) in the case of such Liens on the
Collateral that are junior to the Liens on the Collateral securing the
Obligations, subject to a customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent and that is entered into between the
Collateral Agent (as collateral agent for the Secured Parties), such other
collateral agent or collateral trustee, the Loan Parties and any other relevant
collateral agent or collateral trustee and which provides for lien sharing and
for the junior treatment of such Liens on the Collateral to the Liens on the
Collateral securing the Obligations, or (ii) in the case of such Liens on the
Collateral that are pari passu with the Liens on the Collateral securing the
Obligations, subject to a customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent and that is entered into between the
Collateral Agent (as collateral agent for the Secured Parties), such other
collateral agent or collateral trustee, the Loan Parties and any other relevant
collateral agent or collateral trustee and which provides for lien sharing and
the pari passu treatment of such Liens on the Collateral with the Liens on the
Collateral securing the Obligations. “Refinancing Lender” has the meaning
specified in Section 2.14(b). “Register” has the meaning specified in Section
10.06(c). “Regulation D” means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements. “Regulation FD” means Regulation FD under the Securities Act as
from time to time in effect and any successor to all or a portion thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof. “Regulation U” means Regulation U
of the Board as from time to time in effect and any successor to all or a
portion thereof. “Regulation X” means Regulation X of the Board as from time to
time in effect and any successor to all or a portion thereof.



--------------------------------------------------------------------------------



 
[exhibit10-1_051.jpg]
LEGAL_US_E # 131620235.2 35 14703686 9482345 14703686 “Related Parties” means,
with respect to any specified person, such person’s Affiliates and the
respective directors, trustees, officers, employees, agents and advisors of such
person and such person’s Affiliates. “Release” means any release, spill,
emission, leaking, pumping, pouring, injection, escaping, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of any Hazardous Material
into the environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil, surface
water or groundwater. “Removal Effective Date” has the meaning specified in
Section 9.06(b). “Repricing Transaction” means any prepayment, refinancing,
refunding, replacement or repricing, in whole or in part, of any of the Loans,
directly or indirectly, (i) from, or in anticipation of the receipt of, the
proceeds of any Indebtedness (whether issued in one transaction or a series of
related transactions, and including any Incremental Term Loans or any
Refinancing Debt) whose primary purpose is to refinance the Loans, or (ii)
pursuant to any amendment to this Agreement, in any case and for any series of
related transactions determined across all such transactions, having or
resulting in an effective interest rate or weighted average yield (to be
determined by the Administrative Agent consistent with generally accepted
financial practices, after giving effect to margins, “floors”, upfront or
similar fees or original issue discount shared with all lenders or holders
thereof, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders thereof generally and in their capacity as lenders or
holders) as of the date of such refinancing, refunding, replacement or repricing
that is, or could be by the express terms of such Indebtedness (and not by
virtue of any fluctuation in the Adjusted Eurodollar Rate or Base Rate), less
than the Applicable Margin for, or weighted average yield of (to be determined
by the Administrative Agent, on the same basis as above) such Loans immediately
prior to such refinancing, refunding, replacement or repricing. “Required
Lenders” means, at any time, Lenders having Loans outstanding that, taken
together, represent more than 50% of the sum of all Loans outstanding at such
time. The Loans of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time. “Resignation Effective Date” has the meaning
specified in Section 9.06(a). “Restricted Junior Payment” means (i) any dividend
or other distribution, direct or indirect, on account of any shares of any class
of stock of Holdings or any Restricted Subsidiary now or hereafter outstanding,
except a dividend payable solely in shares of that class of stock to the holders
of that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or any Restricted Subsidiary now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Holdings or any Restricted Subsidiary now or hereafter outstanding;
and (iv) any payment or prepayment of principal of, premium, if any, or interest
on, or redemption, purchase, retirement, defeasance (including in substance or
legal defeasance), sinking fund or similar payment with respect to, any Junior
Indebtedness (including Subordinated Indebtedness), any preferred stock, and any
Indebtedness convertible into any class of stock of the Holdings or any
Restricted Subsidiary. “Restricted Subsidiary” means any Subsidiary of Holdings
or the Borrower, as the context may require, which is not an Unrestricted
Subsidiary; provided that any reference to a Restricted Subsidiary without
further designation shall be deemed to refer to a Restricted Subsidiary of
Holdings



--------------------------------------------------------------------------------



 
[exhibit10-1_052.jpg]
LEGAL_US_E # 131620235.2 36 14703686 9482345 14703686 (including the Borrower).
Notwithstanding the foregoing, none of the Original Spun-Off Entities shall be
deemed to be a Restricted Subsidiary at any time prior to the date that is 90
days (or such longer period, not to exceed an additional 90 days, as may be
reasonably agreed by the Administrative Agent) after the initial Borrowing Date.
“Rollover Lender” means each Lender party to the Credit Agreement immediately
prior to the Second Amendment Effective Date which elects to exchange
outstanding Original Term Loans for Term Loans under and in accordance with the
Second Agreement. “S&P” means Standard & Poor’s Ratings Services, a division of
McGraw Hill, Inc. “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
Person resident in or determined to be resident in a country, in each case, that
is subject to a country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC. “Scheduled Repayment” has the meaning specified in
Section 2.07(a)(i). “Scheduled Repayment Date” has the meaning specified in
Section 2.07(a)(i). “SEC” means the Securities and Exchange Commission or any
successor thereto. “Second Amendment” means that certain Amendment No. 2 to
Credit Agreement dated as of December 9, 2013 among the Borrower, Holdings, the
Administrative Agent, the Administrative Agent for and on behalf of the
Consenting Lenders (as defined therein) and the Rollover Lenders, and the
Additional Refinancing Lenders (as defined therein) party thereto. “Second
Amendment Effective Date” means the date on which the conditions specified in
Sections 4.01 and/or 4.02 of the Second Amendment and Section 4.03 of the Second
Amendment are in each case satisfied (or waived). “Second Amendment Engagement
Letter” means that certain Engagement Letter dated as of December 9, 2013 by and
among the Borrower and the Lead Arrangers. “Secured Parties” has the meaning
specified in the Security Agreement. “Securities” means any stock, shares,
partnership interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing. “Securities Account” means a securities account (as that term is
defined in the UCC).



--------------------------------------------------------------------------------



 
[exhibit10-1_053.jpg]
LEGAL_US_E # 131620235.2 37 14703686 9482345 14703686 “Securities Act” means the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder. “Security Agreement” has the meaning specified in Section 5.02(i).
“Security Agreement Collateral” means all “Collateral” as defined in the
Security Agreement. “Security Document” means and includes each of the Security
Agreement, the Patent Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement, each Mortgage, each Luxembourg Security Agreement
and any other related document, agreement or grant pursuant to which Holdings or
any of its Subsidiaries that are Loan Parties grants, perfects or continues a
security interest in favor of the Collateral Agent for the benefit of the
Secured CreditorsParties. “Senior Secured Leverage Ratio” means the ratio, as of
the last day of any Fiscal Quarter, of (i) Consolidated Senior Secured Debt (net
of Qualified Cash) as of such day to (ii) Consolidated Adjusted EBITDA for the
four Fiscal Quarter period ending on such date. “Significant Subsidiary” means,
at any time, each Restricted Subsidiary which represents (a) 10.0% or more of
Consolidated Adjusted EBITDA, (b) 10.0% or more of Consolidated Total Assets or
(c) 10.0% or more of Consolidated total revenues of Holdings and the Restricted
Subsidiaries, in each case as determined at the end of the most recent Fiscal
Quarter of Holdings based on the financial statements of Holdings delivered
pursuant to Section 6.01(a) and (b) of this Agreement (but excluding from each
such calculation the contribution of Unrestricted Subsidiaries). “Solutions” has
the meaning specified in the preamble to this Agreement. “Solvent” means, (i)
with respect to any Loan Party that is not a Luxembourg Party, that as of the
date of determination, (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business or with respect to any transaction
contemplated to be undertaken; and (c) such Person has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it shall
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise) and (ii) with respect to any Luxembourg Party, that such
Luxembourg Party is able to pay its debts (in particular, it is not in a state
of cessation of payments (cessation de paiements) and has not lost its
commercial creditworthiness) and is not reasonably expected to become unable to
do so. For purposes of this definition, the amount of any contingent liability
at any time shall be computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5). “Spinoff” means a spin-off of
the Altisource Residential and Altisource Asset Management entities and
businesses, including the Spinoff Capitalization. “Spinoff Capitalization” has
the meaning specified in Section 6.12(a). “Spun-Off Entity” means any Person no
longer owned or controlled by Holdings or a Restricted Subsidiary which was
subject to a Permitted Spin-Off. “Subject Transaction” has the meaning specified
in Section 7.07.



--------------------------------------------------------------------------------



 
[exhibit10-1_054.jpg]
LEGAL_US_E # 131620235.2 38 14703686 9482345 14703686 “Subordinated
Indebtedness” means any unsecured Junior Indebtedness of the Borrower the
payment of principal and interest of which and other obligations of the Borrower
in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
“Subsidiary Guarantor” means (i) at all times after the consummation of the
Third Amendment and immediately prior to the consummation of the Fourth
Amendment, Lux Holdco, (ii) each wholly-owned Material Subsidiary of Holdings
(other than the Borrower) that is not prohibited or restricted by applicable law
(including any requirement to obtain the consent or approval of any Governmental
Authority that has not been obtained) from guaranteeing the Obligations and
(iii) each other Subsidiary of Holdings (other than the Borrower) that has
become a Guarantor in accordance with Section 6.09. “Swap Obligation” means,
with respect to any Loan Party, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act. “Taxes” means all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholdings), assessments, fees or other charges of any nature and
whatever called imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Term B Borrowing” means a
Borrowing comprised of Term B Loans (and any Incremental Term Loans in the form
of Term B Loans). “Term B Facility” means the Term B Loan Commitments and the
Term B Loans made hereunder (and any Incremental Term Loan Commitments for
Incremental Term Loans in the form of Term B Loans). “Term B Facility Maturity
Date” means the seventh anniversary of the Second Amendment Effective Date.
“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make (i) Term B Loans as set forth in Section 2.01(i) and (ii)
any Incremental Term Loans in the form of Term B Loans as set forth in Section
2.01(ii). The initial amount of each Lender’s Term B Loan Commitment on the
Second Amendment Effective Date was (x) set forth in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Term B Loan
Commitment or (y) the amount otherwise notified to such Lender by the
Administrative Agent prior to the Second Amendment Effective Date, as
applicable. The aggregate amount of the Term B Loan Commitments on



--------------------------------------------------------------------------------



 
[exhibit10-1_055.jpg]
LEGAL_US_E # 131620235.2 39 14703686 9482345 14703686 the Third Amendment
Effective Date is $200,000,000, which Term B Loan Commitments are in the form of
the Third Amendment Incremental Term Loan Commitments. “Term B Loans” means the
term loans made by the Lenders to the Borrower pursuant to Section 2.01(i) (and
any Incremental Term Loans in the form of Term B Loans made by the Incremental
Term Lenders to the Borrower pursuant to Section 2.01(ii)). “Term Borrowing”
means any Term B Borrowing and/or any Incremental Term Borrowing. “Term Credit
Obligations” means, with respect to each Loan Party, without duplication: i) in
the case of the Borrower, all principal of, premium, if any,(i) and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan under, or any Note issued pursuant to, this Agreement or any other
Loan Document; ii) all fees, expenses, indemnification obligations and other(ii)
amounts of whatever nature now or hereafter payable by such Loan Party
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to such Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) pursuant
to this Agreement or any other Loan Document; iii) all expenses of the Agents as
to which one or more of the Agents(iii) have a right to reimbursement by such
Loan Party under Section 10.04(a) of this Agreement or under any other similar
provision of any other Loan Document, including, without limitation, any and all
sums advanced by the Collateral Agent to preserve the Collateral or preserve its
security interests in the Collateral to the extent permitted under any Loan
Document or applicable Law; iv) all amounts paid by any Indemnitee as to which
such Indemnitee(iv) has the right to reimbursement by such Loan Party under
Section 10.04(b) of this Agreement or under any other similar provision of any
other Loan Document; and v) in the case of Holdings and each Subsidiary
Guarantor, all(v) amounts now or hereafter payable by Holdings or such
Subsidiary Guarantor and all other obligations or liabilities now existing or
hereafter arising or incurred (including, without limitation, any amounts which
accrue after the commencement of any proceeding under any Debtor Relief Law with
respect to the Borrower, Holdings or such Subsidiary Guarantor, whether or not
allowed or allowable as a claim in any such proceeding) on the part of Holdings
or such Subsidiary Guarantor pursuant to this Agreement, the Guaranty or any
other Loan Document; together in each case with all renewals, modifications,
consolidations or extensions thereof. “Term Facility Maturity Date” means the
Term B Facility Maturity Date and/or any Incremental Term Facility Maturity
Date, as the case may be. “Term Loan Commitment” means any Term B Loan
Commitment and/or any Incremental Term Loan Commitment.



--------------------------------------------------------------------------------



 
[exhibit10-1_056.jpg]
LEGAL_US_E # 131620235.2 40 14703686 9482345 14703686 “Term Loans” means the
Term B Loans and/or any Incremental Term Loans. “Third Amendment” means that
certain Amendment No. 3 to Credit Agreement dated as of August 1, 2014 among the
Borrower, Holdings, the Administrative Agent and the Lenders party thereto.
“Third Amendment Effective Date” means the date on which the conditions
specified in Section 5.01 of the Third Amendment are in each case satisfied (or
waived). “Third Amendment Engagement Letter” means that certain Engagement
Letter dated as of June 16, 2014 by and among the Borrower and the Lead
Arrangers. “Third Amendment Incremental Term Loan Commitments” means Incremental
Term Loan Commitments established pursuant to the Third Amendment. “Third
Amendment Incremental Term Loans” means Incremental Term Loans implemented
pursuant to the Third Amendment. “Total Leverage Ratio” means the ratio as of
the last day of any Fiscal Quarter of (i) Consolidated Total Debt (net of
Qualified Cash) as of such day to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on such date. “Trademark Security Agreement” shall
mean that Trademark Security Agreement, dated as of the date hereof, among the
Loan Parties party thereto and the Collateral Agent. “Transaction” means,
collectively, the execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party, the incurrence of Loans on the Borrowing
Date and the use of proceeds thereof and the payment of all fees and expenses in
connection with the foregoing. “Type” means, when used in respect of any Loan or
Borrowing, the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall be either the Adjusted Eurodollar Rate or the Base Rate. “UCC” means the
Uniform Commercial Code (or any similar or equivalent legislation) as in effect
in any applicable jurisdiction. “United States” and “U.S.” each means the United
States of America. “Unrestricted Subsidiary” means (i) any Subsidiary of the
Borrower designated as such and listed on Schedule 1.02 on the initial Borrowing
Date and (ii) any Subsidiary of the Borrower that is designated by a resolution
of the board of directors of the Borrower as an Unrestricted Subsidiary, but
only to the extent that, in the case of each of clauses (i) and (ii), such
Subsidiary, except to the extent not otherwise prohibited under Article 7: (a)
has no Indebtedness other than Non-Recourse Debt; (b) is not party to any
agreement, contract, arrangement or understanding with Holdings or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Holdings or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Holdings or such Restricted Subsidiary; (c) is a
Person with respect to which neither Holdings nor any Restricted Subsidiary has
any direct or indirect obligation (x) to subscribe for additional Equity
Interests or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; and (d)
does not guarantee or



--------------------------------------------------------------------------------



 
[exhibit10-1_057.jpg]
LEGAL_US_E # 131620235.2 41 14703686 9482345 14703686 otherwise provide credit
support after the time of such designation for any Indebtedness of Holdings or
any Restricted Subsidiary; provided that at no time shall all Unrestricted
Subsidiaries have in the aggregate Consolidated total assets (as reflected on
the most recent financial statements delivered pursuant to Section 6.01 prior to
such time) in excess of 5.0% of Consolidated Total Assets. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof and the Borrower shall, not more than forty-five
(45) days after the date by which financial statements for such Fiscal Quarter
isare required to be delivered pursuant to Section 6.01 (or such longer period
as the Administrative Agent may reasonably agree), (1) designate in writing to
the Administrative Agent one or more of such Unrestricted Subsidiaries as
“Restricted Subsidiaries” to the extent required such that the foregoing excess
ceases and (2) comply with the provisions of Section 6.09 applicable to such
Subsidiaries. Subject to the foregoing, the Borrower may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary or any Restricted
Subsidiary to be an Unrestricted Subsidiary; provided that (i) such designation
shall only be permitted if (yx) no Default or Event of Default would be in
existence immediately following such designation and (zy) immediately prior to
and after giving effect to such designation, the Total Leverage Ratio,
determined in accordance with Section 7.07 as of the last day of the Fiscal
Quarter most recently ended for which the financial statements required by
Section 6.01(a) or (b), as the case may be, have been (or were required to be)
delivered, does not exceed 3.50:1.00, (ii) any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and (iii) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be deemed to be an Investment in an
Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.06 in an amount equal to the
fair market value of the Subsidiary so designated; and, provided, further, that
the Borrower may subsequently redesignate any such Unrestricted Subsidiary as a
Restricted Subsidiary so long as the Borrower does not subsequently re-designate
such Restricted Subsidiary as an Unrestricted Subsidiary. For the avoidance of
doubt, in no event may the Borrower be an Unrestricted Subsidiary. “U.S. Person”
means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Internal Revenue Code. “U.S. Tax Compliance Certificate” has
the meaning specified in Section 3.01(e)(ii)(B). “Weighted Average Life to
Maturity” means, when applied to any Indebtedness at any date, the number of
years obtained by dividing: (i) the product obtained by multiplying (yx) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof, by (zy) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (ii) the then outstanding principal amount of such Indebtedness. “Write-Down
and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. “Yield Differential” has the meaning specified in Section 2.12(b).
Terms Generally. The definitions set forth or referred to in SectionSection
1.02. 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without



--------------------------------------------------------------------------------



 
[exhibit10-1_058.jpg]
LEGAL_US_E # 131620235.2 42 14703686 9482345 14703686 limitation.” All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements hereof and
thereof. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, subject to the procedure described in Section 1.03(b).
Accounting Terms and Determinations.Section 1.03. Generally. All accounting
terms not specifically or completely defined herein(a) shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the financial statements required to be delivered under Section
6.01(b), except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Holdings and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. For the avoidance of
doubt, Unrestricted Subsidiaries will not be subject to the representations and
warranties, affirmative or negative covenants or event of default provisions
under this Agreement or any other Loan Document, and the results of operations,
cash flows, assets and indebtedness or other liabilities of Unrestricted
Subsidiaries will not be taken into account or consolidated with the accounts of
the applicable Loan Party or Restricted Subsidiary for purposes of determining
any financial calculation contained in this Agreement and any cash or cash
equivalents of any Unrestricted Subsidiary will not be taken into account for
purposes of any net debt test under this Agreement except to the extent
transferred to a Loan Party or a Restricted Subsidiary. Changes in GAAP. If at
any time any change in GAAP would affect the(b) computation of any financial
ratio or requirement set forth in any Loan Document, and the Borrower shall so
request, the Administrative Agent and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that the Administrative Agent may not
request that any leases be treated in accordance with the Proposed Accounting
Standards Update (Topic 840) dated August 17, 2010 or any similar change in GAAP
(that will require leases that could be treated as operating leases on the
initial Borrowing Date be treated as Capital Leases); and provided, further,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Effectuation of Transactions. Each of the representations
andSection 1.04. warranties of each Loan Party contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires. Other Interpretive Provisions. For
purposes of determiningSection 1.05. compliance at any time with Sections 7.01,
7.02, 7.04, 7.06, 7.08 and 7.11, in the event that any Indebtedness, Lien,
Restricted Junior Payment, Investment, disposition or Affiliate transaction
meets the criteria of more than one of the categories of transactions permitted
pursuant to any clause of such Sections 7.01, 7.02, 7.04, 7.06, 7.08 and 7.11,
such transaction (or portion thereof) at such time shall be



--------------------------------------------------------------------------------



 
[exhibit10-1_059.jpg]
LEGAL_US_E # 131620235.2 43 14703686 9482345 14703686 permitted under one or
more of such clauses as determined by the Borrower in its sole discretion at
such time of determination. Currency Equivalents Generally.Section 1.06. For
purposes of determining compliance with Sections 7.01, 7.02 and 7.06 with(a)
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of currency exchange occurring after the time
such Indebtedness or Investment is incurred (so long as such Indebtedness or
Investment, at the time incurred, made or acquired, was permitted hereunder).
For purposes of determining the Total Leverage Ratio and the Senior Secured(b)
Leverage Ratio, amounts denominated in a currency other than Dollars will be
converted to Dollars at the currency exchange rates used in preparing Holdings’
financial statements corresponding to the test period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness. ARTICLE II THE CREDITS Commitments. Subject to
the terms and conditions set forth herein:Section 2.01. i) (A) each Lender
having a Term B Loan Commitment on the(i) Effective Date made a Term B Loan to
the Borrower on the Effective Date in a principal amount equal to its Term B
Loan Commitment on the Effective Date, which amount of Original Term Loans
advanced to the Borrower on the Effective Date was equal to $200,000,000, (B)
each Lender having a First Amendment Incremental Term Loan Commitment on the
First Amendment Effective Date made a First Amendment Incremental Term Loan to
the Borrower on the First Amendment Effective Date in a principal amount equal
to its First Amendment Incremental Term Loan Commitment on the First Amendment
Effective Date, which amount of Original Term Loans advanced to the Borrower on
the First Amendment Effective Date was equal to $200,000,000, (C) each Lender
having a Term B Loan Commitment on the Second Amendment Effective Date made Term
B Loans to the Borrower on the Second Amendment Effective Date in a principal
amount equal to its Term B Loan Commitment on the Second Amendment Effective
Date and (D) each Lender having a Third Amendment Incremental Term Loan
Commitment on the Third Amendment Effective Date agrees to make a Third
Amendment Incremental Term Loan to the Borrower on the Third Amendment Effective
Date in a principal amount not to exceed its Third Amendment Incremental Term
Loan Commitment on the Third Amendment Effective Date. For the avoidance of
doubt, the aggregate amount of Term B Loans outstanding as of the Third
Amendment Effective Date, immediately after giving effect to the funding of the
Third Amendment Incremental Loans, is $594,516,243.74; and ii) each Lender
having an Incremental Term Loan Commitment(ii) agrees, subject to the terms and
conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment and after the funding of the
applicable Incremental Term Loan Commitment, such Incremental Term Loan
Commitment shall terminate.



--------------------------------------------------------------------------------



 
[exhibit10-1_060.jpg]
LEGAL_US_E # 131620235.2 44 14703686 9482345 14703686 Loans and Borrowings. (a)
Each Loan shall be made as part of aSection 2.02. Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Subject to Section 3.03,
each Borrowing shall be comprised entirely of Base(b) Rate Loans or Eurodollar
Rate Loans as the Borrower may request in accordance herewith. Each Lender at
its option may make any Base Rate Loan or Eurodollar Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 3.01
or 3.04 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise. Borrowings of more than one Type and
under more than one Facility may be(c) outstanding at the same time; provided,
that there shall not at any time be more than a total of 10 Eurodollar Rate
Borrowings outstanding under the Facility. Notwithstanding any other provision
of this Agreement, the Borrower shall not(d) be entitled to request, or to elect
to convert or continue, any Borrowing if the Interest Period requested with
respect thereto would end after the applicable Term Facility Maturity Date.
Further, no Interest Period in respect of any Borrowing may be selected which
extends beyond a Scheduled Repayment Date specified in Section 2.07, in the case
of Term B Loans, or a principal amortization payment date specified in the
applicable Incremental Assumption Agreement, in the case of Incremental Term
Loans, unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term Loans of the applicable Facility which are
comprised of Base Rate Loans together with such Term Loans comprised of
Eurodollar Rate Loans with Interest Periods expiring on or prior to such date
are at least equal to the aggregate principal amount of Term Loans of the
applicable Facility due on such date. Requests for Borrowings. To request a Term
Borrowing, the BorrowerSection 2.03. shall notify the Administrative Agent of
such request (which notice may be by telephone) (a) in the case of a Eurodollar
Rate Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 11:00 a.m., Local Time, one Business Day before the
date of the proposed Borrowing; provided, however, that if the Borrower wishes
to request a Eurodollar Rate Borrowing having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing. Each telephonic notice shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such notice and Borrowing Request shall specify the
following information in compliance with Section 2.02: whether such Borrowing is
to be a Borrowing of Term B Loans or Other(i) Term Loans; the aggregate amount
of the requested Borrowing, which shall be an(ii) integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; the date of such
Borrowing, which shall be a Business Day;(iii)



--------------------------------------------------------------------------------



 
[exhibit10-1_061.jpg]
LEGAL_US_E # 131620235.2 45 14703686 9482345 14703686 whether such Borrowing is
to be a Base Rate Borrowing or a Eurodollar(iv) Rate Borrowing; in the case of a
Eurodollar Rate Borrowing, the initial Interest Period to(v) be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and the location and number of the Borrower’s account to
which funds are to(vi) be disbursed. If the Borrower fails to specify a Type of
Loan in a Borrowing Request, then the Term Loans shall be made as Base Rate
Loans. If no Interest Period is specified with respect to any requested
Eurodollar Rate Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Funding of
Borrowings. Each Lender shall make each Loan to beSection 2.04. made by it
hereunder on the Business Day specified in the applicable Borrowing Request by
wire transfer of immediately available funds by 12:00 p.m., Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the Borrowing Request.
Interest Elections. (a) Each Borrowing initially shall be of the TypeSection
2.05. specified in the applicable Borrowing Request and, in the case of a
Eurodollar Rate Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.05. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. To make an election pursuant to this Section
2.05, the Borrower shall notify the(b) Administrative Agent of such election
(which notice may be by telephone) by the time that a notice would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each telephonic notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower. Each
telephonic and written Interest Election Request shall be irrevocable and(c)
shall specify the following information in compliance with Section 2.02: the
Borrowing to which such Interest Election Request applies and, if(i) different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing, and the aggregate amount of each such
resulting Borrowing shall be an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum);



--------------------------------------------------------------------------------



 
[exhibit10-1_062.jpg]
LEGAL_US_E # 131620235.2 46 14703686 9482345 14703686 the effective date of the
election made pursuant to such Interest Election(ii) Request, which shall be a
Business Day; whether the resulting Borrowing is to be a Base Rate Borrowing or
a(iii) Eurodollar Rate Borrowing; and if the resulting Borrowing is a Eurodollar
Rate Borrowing, the Interest(iv) Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period.” If any such Interest Election Request requests a
Eurodollar Rate Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. Promptly following receipt of an Interest Election
Request, the Administrative(d) Agent shall advise each Lender to which such
Interest Election Request relates of the details thereof and of such Lender’s
portion of each resulting Borrowing. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Rate Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Rate Borrowing with a one-month Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is Continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is Continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar Rate
Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto. Agreement to Repay Loans; Evidence of Debt. (a) The BorrowerSection
2.06. hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.07. Each Lender shall maintain in
accordance with its usual practice an account or(b) accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. The Administrative Agent shall maintain
accounts in which it shall record (i) the(c) amount of each Loan made hereunder,
the Facility and Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to paragraph (b) or (c) of(d) this Section 2.06 shall be
conclusive evidence of the existence and amounts of the obligations recorded
therein, absent manifest error; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative



--------------------------------------------------------------------------------



 
[exhibit10-1_063.jpg]
LEGAL_US_E # 131620235.2 47 14703686 9482345 14703686 Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control
absent manifest error. Any Lender may request that Loans made by it be evidenced
by a promissory(e) note substantially in the form of Exhibit D hereto (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns). Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.06) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns). Repayment of Term Loans. (a) Subject to the other
paragraphs of thisSection 2.07. Section 2.07, the Borrower shall repay Term B
Borrowings (including, for the(i) avoidance of doubt, the Third Amendment
Incremental Term Loans) to the Administrative Agent for the ratable accounts of
the Lenders on the last Business Day of March, June, September and December,
commencing with September 30, 2014, and prior to the Term B Facility Maturity
Date (each such date, a “Scheduled Repayment Date”) in the aggregate principal
amount (a “Scheduled Repayment”) equal to $1,486,290.61; in the event that any
Incremental Term Loans are made on an Increased(ii) Amount Date, the Borrower
shall repay such Incremental Term Loans on the dates and in the amounts set
forth in the Incremental Assumption Agreement; and to the extent not previously
paid, outstanding Term Loans shall be due(iii) and payable on the applicable
Term Facility Maturity Date. Prepayment of the Term Loans from:(b) any mandatory
prepayments of the Term Loans pursuant to Section(i) 2.08(b) shall be applied as
specified therein; any optional prepayments of the Term Loans pursuant to
Section(ii) 2.08(a)(i) shall be applied among the remaining Scheduled Repayments
of the Term Loans as the Borrower may direct and, in the absence of such
direction, in direct order of maturity; any Discounted Voluntary Prepayments of
the Term Loans pursuant to(iii) Section 2.08(a)(iii) shall be applied in direct
order of maturity. Prepayment of Loans.Section 2.08. Voluntary Prepayments.(a)
The Borrower shall have the right at any time and from time to time to(i) prepay
any Loan in whole or in part, without premium or penalty (other than as set
forth in clause (ii) below, and subject to Section 3.05), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with this Section 2.08(a)(i), which notice shall be
irrevocable except to the extent conditioned on a refinancing of all or any
portion



--------------------------------------------------------------------------------



 
[exhibit10-1_064.jpg]
LEGAL_US_E # 131620235.2 48 14703686 9482345 14703686 of the Facilities. Each
prepayment made pursuant to Section 2.08(a)(i) shall be made upon notice to the
Administrative Agent, which may be given by telephone, which notice must be
received by the Administrative Agent not later than 11:00 a.m. Local Time (x)
three Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(y) one Business DaysDay prior to the date of prepayment of Base Rate Loans.
Each such notice shall specify the date and amount of such prepayment, the
applicable Facility and Type(s) of Loans to be prepaid, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans, and if such prepayment
will be made with the prepayment premium described in clause (ii) below. Each
telephonic notice by the Borrower pursuant to Section 2.08(a)(i) must be
confirmed promptly by delivery to the Administrative Agent of a written
prepayment notice in a form approved by the Administrative Agent, appropriately
completed and signed by an Authorized Officer of the Borrower. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s percentage (carried out to the ninth decimal
place) of the applicable Facility). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan under this Section 2.08 shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Notwithstanding anything herein to the
contrary, in the event that on or(ii) prior to the date that is six months after
the Third Amendment Effective Date, the Borrower (x) makes any prepayment of
Term Loans with the proceeds of any Repricing Transaction described under clause
(i) of the definition of Repricing Transaction, or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction under clause (ii) of the
definition of Repricing Transaction, the Borrower shall on the date of such
prepayment or amendment, as applicable, pay to each Lender (I) in the case of
such clause (x), 1.00% of the principal amount of the Term Loans so prepaid and
(II) in the case of such clause (y), 1.00% of the aggregate amount of the Term
Loans affected by such Repricing Transaction and outstanding on the effective
date of such amendment. Voluntary Non-Pro-Rata Prepayments.(iii) Notwithstanding
anything to the contrary herein, the Borrower(A) shall have the right at any
time and from time to time to prepay Term Loans at a discount to the par value
of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) without premium or penalty (but subject to Section 3.05) pursuant
to the procedures described in this Section 2.08(a)(iii), provided that, on the
date of any such Discounted Voluntary Prepayment, the Borrower shall deliver to
the Administrative Agent a certificate of an Authorized Officer stating (1) that
no Default or Event of Default has occurred and is Continuing or would result
from the Discounted Voluntary Prepayment (after giving effect to any related
waivers or amendments obtained in connection with such Discounted Voluntary
Prepayment), (2) that each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.08(a)(iii) has been satisfied, (3) the
aggregate principal amount of Term Loans so prepaid pursuant to such Discounted
Voluntary Prepayment, and (4) that the Borrower does not have any material
Non-Public Information with respect to itself or any of its Subsidiaries that
either (A) has not been disclosed to the Lenders (other than Lenders that do not
wish to receive such information) or has not otherwise been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD, prior to such time or (B) if not



--------------------------------------------------------------------------------



 
[exhibit10-1_065.jpg]
LEGAL_US_E # 131620235.2 49 14703686 9482345 14703686 disclosed to the Lenders,
could reasonably be expected to have a material effect upon, or otherwise be
material to, Holdings and the Restricted Subsidiaries. To the extent the
Borrower seeks to make a Discounted(B) Voluntary Prepayment, the Borrower will
provide written notice to the Administrative Agent substantially in the form of
Exhibit E hereto (each, a “Discounted Prepayment Option Notice”) that the
Borrower desires to prepay Term Loans in each case in an aggregate principal
amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below. The Proposed Discounted Prepayment Amount of Term
Loans shall be an integral multiple of the Borrowing Multiple and not less than
$ 5,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Term Loans
(i.e., Term B Loans or Other Term Loans) to be prepaid; (B) the Proposed
Discounted Prepayment Amount for the Term Loans, (C) a discount range (which may
be a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of Term Loans (the “Discount Range”); provided that the Borrower may
elect not to include a Discount Range in the Discounted Prepayment Option Notice
and (D) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”). Upon receipt of a Discounted Prepayment Option
Notice, the(C) Administrative Agent shall promptly notify all Lenders under the
applicable Facility. On or prior to the Acceptance Date, each such Lender may
specify by written notice substantially in the form of Exhibit F hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a maximum
discount to par (the “Acceptable Discount”), which Acceptable Discount shall be
within the Discount Range, if the Discount Range is specified in the Discounted
Prepayment Option Notice (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid), and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (the “Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Offered Loans specified by the
Lenders in the applicable Lender Participation Notice, the Administrative Agent
and the Borrower, acting jointly, shall determine the applicable discount for
the Term Loans (the “Applicable Discount”), which Applicable Discount shall be
(A) the percentage specified by the Borrower if the Borrower has selected a
single percentage pursuant to Section 2.08(a)(iii)(B) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrower can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be (x) the
highest Acceptable Discount within the Discount Range or (y) if no Discount
Range was specified in the Discounted Prepayment Option Notice, the highest
Acceptable Discount acceptable to the Borrower. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans. Any Lender with outstanding
Loans whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have



--------------------------------------------------------------------------------



 
[exhibit10-1_066.jpg]
LEGAL_US_E # 131620235.2 50 14703686 9482345 14703686 declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount. The Borrower shall make a Discounted
Voluntary Prepayment(D) by prepaying those Term Loans (or the respective
portions thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount, provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans. Each
Discounted Voluntary Prepayment shall be made within(E) five Business Days of
the Acceptance Date (or such later date as the Administrative Agent and the
Borrower shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (except as set forth in Section 3.05), upon
irrevocable notice substantially in the form of Exhibit G hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 12:00 p.m. Local Time, one Business Day prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Qualifying
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. To the extent not
expressly provided for herein, each Discounted(F) Voluntary Prepayment shall be
consummated pursuant to procedures (including as to timing, rounding, minimum
amounts, Type and Interest Periods and calculation of Applicable Discount in
accordance with Section 2.08(a)(iii)(C) above) established by the Administrative
Agent in consultation with the Borrower. Prior to the delivery of a Discounted
Voluntary Prepayment(G) Notice, upon written notice to the Administrative Agent,
(A) the Borrower may withdraw its offer to make a Discounted Voluntary
Prepayment pursuant to any Discounted Prepayment Option Notice and (B) any
Lender may withdraw its offer to participate in a Discounted Voluntary
Prepayment pursuant to any Lender Participation Notice. For the avoidance of
doubt, each Discounted Voluntary(H) Prepayment shall, for purposes of this
Agreement, be deemed to be an automatic and immediate cancellation and
extinguishment of the Term Loans prepaid. With respect to each Discounted
Voluntary Prepayment, (1) the Borrower shall pay all accrued and unpaid
interest, if any, on the par principal amount of the applicable Loans to the
date of the Discounted Voluntary Prepayment



--------------------------------------------------------------------------------



 
[exhibit10-1_067.jpg]
LEGAL_US_E # 131620235.2 51 14703686 9482345 14703686 and, if any Eurodollar
Rate Loan is prepaid on a date other than the scheduled last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 3.05 and (2) such Discounted Voluntary Prepayment shall not
change the scheduled amortization of the Term Loans required by Section 2.07,
except to reduce the amount outstanding and due and payable on the applicable
Term Facility Maturity Date (and such reduction, for the avoidance of doubt,
shall only apply, on a non-pro-rata basis, to the Term Loans that are the
subject of such Discounted Voluntary Prepayment). For the avoidance of doubt,
nothing in this clause (iii) shall(I) restrict Holdings’ or the Borrower’s
rights to make open market purchases permitted by Section 10.06(f). Mandatory
Prepayments.(b) Issuance or Incurrence of Debt. Within five (5) Business Days
following(i) receipt by Holdings or any Restricted Subsidiary of any Net Cash
Proceeds from the issuance or incurrence of any Refinancing Debt and other
Indebtedness of Holdings or any Restricted Subsidiary (other than with respect
to any Indebtedness, other than Refinancing Debt, permitted to be incurred
pursuant to Section 7.01), the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Cash Proceeds. Asset Sales. Within ten (10)
Business Days following the date of receipt(ii) by Holdings or any Restricted
Subsidiary of any Net Cash Proceeds in respect of any Asset Sale, the Borrower
shall prepay the Loans in an aggregate amount equal to such Net Cash Proceeds;
provided that (i) so long as no Event of Default shall have occurred and be
Continuing and (ii) upon written notice to the Administrative Agent, directly or
through one or more Restricted Subsidiaries, the Borrower shall have the option
to invest such Net Cash Proceeds within three hundred sixty-five (365) days of
receipt thereof in assets of the general type used in the business of the
Borrower and the Restricted Subsidiaries (provided that if, prior to the
expiration of such three hundred sixty-five (365) day period, the Borrower,
directly or through the Restricted Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional one hundred eighty (180) day period, such three hundred sixty-five
(365) day period shall be extended to the date provided for such investment in
such binding agreement). Insurance/Condemnation Proceeds. Within ten (10)
Business Days(iii) following the date of receipt by Holdings or any Restricted
Subsidiary (or the Administrative Agent as loss payee), of any Net
Insurance/Condemnation Proceeds in excess of $10,000,000 individually or
$15,000,000 in the aggregate in any Fiscal Year, the Borrower shall prepay the
Loans in an aggregate amount equal to such excess; provided that, so long as no
Event of Default shall have occurred and be Continuing, the Borrower shall have
the option, directly or through one or more Restricted Subsidiaries, to invest
such Net Insurance/Condemnation Proceeds within three hundred sixty-five (365)
days of receipt thereof in assets of the general type used in the business of
the Borrower and the Restricted Subsidiaries (provided that if, prior to the
expiration of such three hundred sixty-five (365) day period, the Borrower,
directly or through the Restricted Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional one hundred eighty (180) day period, such three hundred sixty-five
(365) day period shall be extended to the date provided for such investment in
such binding agreement).



--------------------------------------------------------------------------------



 
[exhibit10-1_068.jpg]
LEGAL_US_E # 131620235.2 52 14703686 9482345 14703686 Consolidated Excess Cash
Flow. In the event that there shall be(iv) Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending December 31, 2013), the
Borrower shall, no later than ten (10) Business Days after the delivery of
financial statements pursuant to Section 6.01(b) (such date, an “ECF Payment
Date”), prepay the Loans in an aggregate amount equal to (i) 50% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
such Consolidated Excess Cash Flow, minus (ii) voluntary repayments of the Loans
pursuant to Section 2.08(a) during such Fiscal Year or after such Fiscal Year
end and prior to the time such prepayment pursuant to this clause is due (and,
in addition, for the Fiscal Year ending December 31, 2013, after the initial
Borrowing Date and prior to the beginning of such Fiscal Year) other than
prepayments funded with the proceeds of Indebtedness; provided that (y) the ECF
Percentage shall be 25% if the Senior Secured Leverage Ratio shall be 3.50 to
1.00 or less but greater than 3.00 to 1.00 for the Fiscal Year covered by such
financial statements and (z) the ECF Percentage shall be 0% if the Senior
Secured Leverage Ratio shall be equal to or less than 3.00 to 1.00 for the
Fiscal Year covered by such financial statements. Notwithstanding anything to
the contrary in clauses (ii) through (iv) of(v) this Section 2.08(b), (A) to the
extent that any Net Cash Proceeds or Net Insurance/Condemnation Proceeds
received by any Restricted Subsidiary (each such Restricted Subsidiary, an
“Affected Restricted Subsidiary”) or Consolidated Excess Cash Flow attributable
to any Affected Restricted Subsidiary is prohibited or delayed by applicable
local law from being repatriated to the Borrower or such Affected Restricted
Subsidiary’s parent, the portion of such Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow so affected
will not be required to be applied to repay Loans at the times provided in this
Section 2.08(b) but may be retained by the applicable Affected Restricted
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation (the Borrower hereby agreeing to, or cause any such Affected
Restricted Subsidiary to, promptly take all reasonable actions required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds, Net Insurance/Condemnation Proceeds or
Consolidated Excess Cash Flow is permitted under the applicable local law, such
repatriation will be promptly effected upon any Authorized Officer obtaining
knowledge thereof and such repatriated Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.08(b)
and (B) to the extent that any Net Cash Proceeds, Net Insurance/Condemnation
Proceeds or Consolidated Excess Cash Flow is not prohibited or delayed by
applicable local law from being repatriated, but the Borrower has determined in
good faith that repatriation of any Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow would have
material adverse Tax cost consequences with respect to such Net Cash Proceeds,
Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow, such Net
Cash Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash
Flow so affected may be retained by the applicable Affected Restricted
Subsidiary; provided that, in the case of this clause (B), on or before the date
on which any such Net Cash Proceeds or Net Insurance/Condemnation Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.08(b) or any such Consolidated Excess
Cash Flow would have been required to be applied to prepayments pursuant to this
Section 2.08(b), the Borrower applies an amount equal to such Net Cash Proceeds,
Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds had been received by, or such Consolidated
Excess Cash



--------------------------------------------------------------------------------



 
[exhibit10-1_069.jpg]
LEGAL_US_E # 131620235.2 53 14703686 9482345 14703686 Flow had been attributable
to, a Restricted Subsidiary other than such Affected Restricted Subsidiary, less
the amount of additional Taxes that would have been payable or reserved against
if such Net Cash Proceeds, Net Insurance/Condemnation Proceeds or Consolidated
Excess Cash Flow had been repatriated (or, if less, the Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow that would be
calculated if received by or attributable to, as the case may be, such Affected
Restricted Subsidiary). For the avoidance of doubt, any amount so excluded from
any mandatory prepayment pursuant to the operation of this Section 2.08(b) shall
not increase the Available Amount. Each amount required to be applied pursuant
to Sections 2.08(b)(i), (ii),(vi) (iii) and (iv) in accordance with this Section
2.08(b)(vi) shall be applied to repay the outstanding principal amount of Loans
without premium or penalty (but subject to Section 3.05); provided that (A) in
respect of Refinancing Debt or other Indebtedness, in each case, that is ranked
pari passu in right of payment and in respect of lien priority with the Loans,
such amount shall be applied ratably to such Refinancing Debt or other
Indebtedness and the Loans and (B) all Refinancing Debt or other Indebtedness,
in each case, that is ranked junior in right of payment and in respect of lien
priority with the Loans, or is unsecured, may not be repaid with the mandatory
prepayments pursuant to Section 2.08(b). The amount of each principal repayment
of Loans made as required by this Section 2.08(b)(vi) shall be applied to reduce
the then remaining Scheduled Repayments in direct order of maturity. With
respect to each repayment of Loans required by this Section(vii) 2.08(b), the
Borrower may designate the Types of Loans which are to be repaid and, in the
case of Eurodollar Rate Loans, the specific Borrowing or Borrowings pursuant to
which such Eurodollar Rate Loans were made; provided that: (i) repayments of
Eurodollar Rate Loans pursuant to this Section 2.08(b) made on a day other than
the last day of an Interest Period applicable thereto shall be subject to
Section 3.05; (ii) if any repayment of Eurodollar Rate Loans made pursuant to a
single Borrowing shall reduce the outstanding Eurodollar Rate Loans made
pursuant to such Borrowing to an amount less than the Borrowing Minimum
applicable thereto, such Borrowing shall be automatically converted into a
Borrowing of Base Rate Loans; and (iii) each repayment of any Loans made
pursuant to a Borrowing shall be applied pro-rata among the Lenders holding such
Loans. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, apply
such repayment, first, to Base Rate Loans and, second, if there are no Base Rate
Loans outstanding at such time, to Eurodollar Rate Loans (applied first to such
Borrowings as would result in the least amount owed by the Borrower under
Section 3.04 or Section 3.05) In addition to mandatory prepayments pursuant to
this Section 2.08(b),(viii) all then outstanding Loans shall be repaid by the
Borrower in full on the applicable Term Facility Maturity Date. The Borrower
shall give notice to the Administrative Agent of any(ix) mandatory prepayment of
the Term Loans (x) pursuant to Sections 2.08(b)(i), (ii) and (iii), five (5)
Business Days prior to the date on which such payment is due and (y) pursuant to
Section 2.08(b)(iv), promptly upon becoming obligated to make such prepayment.
Such notice shall state that the Borrower is offering to make such mandatory
prepayment on a date that is ten Business Days after the date of such notice
(the “Prepayment Date”). Once given, such notice shall be irrevocable (provided
that the Borrower may rescind any notice of prepayment under Section 2.08(b)(i)
if such prepayment would have resulting from a refinancing, which refinancing
shall not be consummated or shall otherwise be delayed) and all amounts subject
to such notice shall be due and payable on the Prepayment Date as required by ,
but subject to the final sentence of



--------------------------------------------------------------------------------



 
[exhibit10-1_070.jpg]
LEGAL_US_E # 131620235.2 54 14703686 9482345 14703686 this Section 2.08(b)(ix).
Upon receipt by the Administrative Agent of such notice, the Administrative
Agent shall promptly give notice to each Lender of the prepayment and the
Prepayment Date. Each Lender may (in its sole discretion) elect to decline any
such prepayment by giving notice of such election in writing to the
Administrative Agent by 11:00 a.m. on the date that is three Business Days prior
to the Prepayment Date. Upon receipt by the Administrative Agent of such notice,
the Administrative Agent shall immediately notify the Borrower of such election.
Any amount so declined by any Lender shall, at the option of the Borrower,
either (x) be applied to prepay the Term Loans of Lenders not declining such
prepayment, in the manner described in Section 2.08(b)(vi), or (y) be applied by
the Borrower in any manner not inconsistent with this Agreement. Fees. (a) The
Borrower agrees to pay to the Administrative Agent, forSection 2.09. the account
of the Administrative Agent, the agency fees set forth in the Administrative
Agent Fee Letter at the times specified therein (the “Administrative Agent
Fees”). The Borrower agrees to pay on the Effective Date to the Administrative
Agent,(b) for the account of each Lender, as compensation for the funding of
such Lender’s Term B Loan a closing fee (the “Closing Fee”) in an amount equal
to 1.0% of the stated principal amount of such Lender’s Term B Loan made on the
Effective Date. Such Closing Fees will be in all respects fully earned, due and
payable on the Effective Date and non-refundable and non-creditable thereafter
and shall be netted against the Term B Loans made by such Lender on the
Effective Date. Solutions agrees to pay on the Fourth Amendment Effective Date
to the(c) Administrative Agent, for the account of each “Consenting Lender” (as
defined in the Fourth Amendment), a consent fee (the “Fourth Amendment Fee”) in
an amount equal to 0.125% of the stated principal amount of such Consenting
Lender’s Term B Loan as of the Fourth Amendment Effective Date. Such Fourth
Amendment Fee will be in all respects fully earned, due and payable on the
Fourth Amendment Effective Date and non-refundable and non-creditable
thereafter. (c) All Administrative Agent Fees and, Closing Fees, and the Fourth
Amendment(d) Fee shall be paid on the dates due, in immediately available funds.
Once paid, none of the Administrative Agent Fees and, Closing Fees, and the
Fourth Amendment Fee shall be refundable under any circumstances. Interest. (a)
The Loans comprising each Base Rate Borrowing shallSection 2.10. bear interest
at a rate per annum equal to the sum of (i) the greater of (x) the Base Rate and
(y) 2.00% plus (ii) the Applicable Margin. The Loans comprising each Eurodollar
Rate Borrowing shall bear interest for(b) each Interest Period applicable
thereto at a rate per annum equal to the sum of (i) the greater of (x) the
Adjusted Eurodollar Rate for such Interest Period and (y) 1.00% plus (ii) the
Applicable Margin. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any(c) Fees or other amount payable by the Borrower
hereunder is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, to the fullest extent permitted by applicable Laws, after
as well as before judgment, at a rate (the “Default Rate”) per annum equal to
(i) in the case of overdue principal of any Loan, 2.0% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.10 or (ii) in the case of any other amount, 2.0% plus the rate applicable to
Base Rate Loans as provided in paragraph (a) of this Section 2.10.



--------------------------------------------------------------------------------



 
[exhibit10-1_071.jpg]
LEGAL_US_E # 131620235.2 55 14703686 9482345 14703686 Accrued interest on each
Loan shall be payable (before and after judgment, and(d) before and after the
commencement of any proceeding under any Debtor Relief Law) in arrears (i) on
each Interest Payment Date for such Loan and (ii) on the applicable Term
Facility Maturity Date; provided that (x) interest accrued pursuant to paragraph
(c) of this Section 2.10 (including interest on past due interest) shall be
payable on demand, (y) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (z) in the event of any conversion
of any Eurodollar Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest hereunder shall be computed on the basis of a
year of 360 days,(e) except that interest computed by reference to the Base Rate
(including Base Rate Loans determined by reference to the Adjusted Eurodollar
Rate) shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day); provided that any
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day. The applicable Base Rate, Adjusted
Eurodollar Rate or Eurodollar Base Rate or any fee hereunder shall be determined
by the Administrative Agent, and such determination shall be conclusive and
binding for all purposes absent manifest error. Payments Generally; Pro Rata
Treatment; Sharing of Set offs.Section 2.11. Unless otherwise specified, the
Borrower shall make each payment required to(a) be made by it hereunder (whether
of principal, interest, fees, or of amounts payable under Section 3.01, 3.04 or
3.05 or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest or fees thereon. All such payments shall be made to the Administrative
Agent to the applicable account designated to the Borrower by the Administrative
Agent, except that payments pursuant to Sections 3.01, 3.04, 3.05 and 10.04
shall be made directly to the persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall (subject to the definition of Interest Period) be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment. If at any time insufficient funds are
received by and available to the(b) Administrative Agent from the Borrower to
pay fully all amounts of principal, interest and fees then due from the Borrower
hereunder, such funds shall (subject to Section 8.02) be applied (i) first,
toward payment of interest and fees then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.



--------------------------------------------------------------------------------



 
[exhibit10-1_072.jpg]
LEGAL_US_E # 131620235.2 56 14703686 9482345 14703686 If any Lender shall, by
exercising any right of setoff or counterclaim or(c) otherwise, obtain payment
in respect of (i) Term Credit Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Term Credit
Obligations due and payable to such Lender at such time to (y) the aggregate
amount of the Term Credit Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Term Credit Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time obtained by all the Lenders at such time or
(ii) Term Credit Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Term Credit
Obligations owing (but not due and payable) to such Lender at such time to (y)
the aggregate amount of the Term Credit Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of the Term Credit Obligations owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Term Credit Obligations then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that: if any such participations are purchased and all or
any portion of the(i) payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and the provisions of this Section 2.11
shall not be construed to apply to (A)(ii) any payment made by or on behalf of
the Borrower pursuant to any Discounted Voluntary Prepayment under Section
2.08(a)(iii) or to any other payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. Unless the Administrative Agent shall have
received notice from the Borrower(d) prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.



--------------------------------------------------------------------------------



 
[exhibit10-1_073.jpg]
LEGAL_US_E # 131620235.2 57 14703686 9482345 14703686 Unless the Administrative
Agent shall have received notice from a Lender prior(e) to the proposed date of
any Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 p.m. Local Time on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.04) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender or the
Borrower with respect(f) to any amount owing under this Section 2.11 shall be
conclusive, absent manifest error. Incremental Commitments. (a) The Borrower
may, by written noticeSection 2.12. to the Administrative Agent from time to
time, request Incremental Term Loan Commitments in an amount not to exceed the
Incremental Amount from one or more Incremental Term Lenders (which may include
any existing Lender; provided that no such existing Lender shall be obligated to
provide any such Incremental Term Loans unless it so agrees) willing to provide
such Incremental Term Loans in their own discretion. Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum amount of $50,000,000 or, if less, the remaining Incremental
Amount, and in integral multiples of $10,000,000 in excess thereof), (ii) the
date on which such Incremental Term Loan Commitments are requested to become
effective (the “Increased Amount Date”) and (iii) whether such Incremental Term
Loan Commitments are to be Term B Loan Commitments or commitments to make term
loans with pricing and/or amortization terms different from the Term B Loans
(“Other Term Loans”). The Borrower and each Incremental Term Lender shall
execute and deliver to(b) the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. Each Incremental Assumption Agreement shall specify the
terms of the applicable Incremental Term Loans; provided that (i) the Other Term
Loans shall rank pari passu in right of payment and of security with (including
being guaranteed by the same Guarantors and being secured on a pari passu basis
by the same Collateral as) the Term B Loans and, except as to pricing,
amortization and final maturity date, shall have (x) the same terms as the Term
B Loans, as applicable, or (y) such other terms as shall be reasonably
satisfactory to the Borrower and the Administrative Agent; provided that the
interest rates and amortization schedule shall (subject to the following
criteria) be determined by the Borrower and the Incremental Term Lenders
providing such Incremental Term Loans and, if the



--------------------------------------------------------------------------------



 
[exhibit10-1_074.jpg]
LEGAL_US_E # 131620235.2 58 14703686 9482345 14703686 initial yield (as
determined by the Administrative Agent as set forth below) on the Other Term
Loans exceeds by more than 50 basis points (the amount of such excess above 50
basis points being herein referred to as the “Yield Differential”) the interest
rate margins then in effect for outstanding Term Loans (which shall be
calculated to be the sum of (A) the Applicable Margin then in effect for
Eurodollar Rate Loans increased by the amount that any “Eurodollar floor”
applicable to such Eurodollar Rate Loans on such date would exceed the
Eurodollar Base Rate that would be in effect for a three-month Interest Period
commencing on such date plus (B) all upfront or similar fees or original issue
discount paid by the Borrower generally to the Lenders who provided the
outstanding Term Loans in the primary syndication thereof based on an assumed
four-year life to maturity), then the Applicable Margin then in effect for
outstanding Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Term Loans under the
Incremental Term Loan Commitment, (ii) the final maturity date of any Other Term
Loans shall be no earlier than the Term B Facility Maturity Date and (iii) the
Weighted Average Life to Maturity of any Other Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term B Loans. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments evidenced thereby as provided for in Section
10.01. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto, it being understood that
such Incremental Assumption Agreement may, without the consent of the other
Lenders, effect such amendments to this Agreement or any other Loan Document as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.12. This Section 2.12 shall supersede
any provision of Section 2.11 or Section 10.01 to the contrary. For purposes of
clause (i) above, the initial yield on any Incremental Term Loan Commitment
shall be determined by the Administrative Agent to be equal to the sum of (x)
the interest rate margin above the Eurodollar Rate for loans under the
Incremental Term Loan Commitment that bear interest based on the Eurodollar Rate
(which shall be increased by the amount that any “Eurodollar floor” applicable
to such Incremental Term Loans on the date such Incremental Term Loans are made
would exceed the Eurodollar Rate that would be in effect for a three month
Interest Period commencing on such date) and (y) if the Incremental Term Loan
Commitment is originally advanced at a discount or the Lenders making the same
receive a fee directly or indirectly from Holdings or the Borrower for doing so
(the amount of such discount or fee, expressed as a percentage of the
Incremental Term Loan Commitment, being referred to herein as “OID”), the amount
of such OID divided by four). Notwithstanding the foregoing, no Incremental Term
Loan Commitment shall(c) become effective under this Section 2.12 unless (i) on
the date of such effectiveness, the conditions set forth in Section 5.01(b)
shall be satisfied or waived and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrower, (ii) the Administrative Agent shall have received, to the
extent required by the Administrative Agent, customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and consistent with
those delivered on the Borrowing Date under Section 5.02 and such additional
customary documents and filings (including amendments to the Security Documents)
as the Administrative Agent may reasonably require to assure that the
Incremental Term Loans are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Term Lenders in the applicable
Incremental Assumption Agreement, junior to) the existing Term B Loans, (iii) no
Default or Event of Default shall have occurred and be Continuing or would
result therefrom, (iv) the Senior Secured Leverage Ratio (as established
pursuant to a certificate of an Authorized Officer of the Borrower showing the
Senior Secured Leverage Ratio determined in accordance with Section 7.07 as of
the last day of the Fiscal Quarter most recently ended for which the



--------------------------------------------------------------------------------



 
[exhibit10-1_075.jpg]
LEGAL_US_E # 131620235.2 59 14703686 9482345 14703686 financial statements
required by Section 6.01(a) or (b), as the case may be, have been (or were
required to be) delivered immediately prior to and after giving effect to the
incurrence of Incremental Term Loans) is equal to or less than 3.00 to 1.00 and
(v) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Lenders (including any Person becoming a Lender
as part of such Incremental Assumption Agreement on the related Increased Amount
Date), as applicable, all fees and expenses (including reasonable out-of-pocket
fees, charges and disbursements of counsel) that are due and payable on or
before the Increased Amount Date. Each of the parties hereto hereby agrees that
the Administrative Agent may take(d) any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans) in the form of additional Term B Loans, when originally made, are
included in each Borrowing of outstanding Term B Loans on a pro rata basis.
Section 3.05 shall not apply to any conversion of Eurodollar Rate Loans to Base
Rate Loans reasonably required by the Administrative Agent to effect the
foregoing. On each Increased Amount Date, each Lender which is providing an
Incremental Term Loan Commitment (i) shall become a “Lender” for all purposes of
this Agreement and the other Loan Documents, (ii) shall have, as applicable, an
Incremental Term Loan Commitment which shall become “Commitments” hereunder and
(iii) shall make an Incremental Term Loan to the Borrower in a principal amount
equal to such Incremental Term Loan Commitment, and such Incremental Term Loan
shall be a “Term Loan” for all purposes of this Agreement and the other Loan
Documents. Defaulting Lenders.Section 2.13. Adjustments. Notwithstanding
anything to the contrary contained in this(a) Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law: Waivers and
Amendments. Such Defaulting Lender’s right to approve(i) or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders” and Section 10.01.
Defaulting Lender Waterfall. Any payment of principal, interest, fees,(ii)
indemnity payments or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.09 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro-rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y)



--------------------------------------------------------------------------------



 
[exhibit10-1_076.jpg]
LEGAL_US_E # 131620235.2 60 14703686 9482345 14703686 such Loans were made at a
time when the conditions set forth in Section 5.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro-rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in(b) their sole discretion in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be held on a pro-rata basis by the Lenders in accordance with their
percentages (carried out to the ninth decimal place) of the applicable Facility,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
Refinancing Debt.Section 2.14. The Borrower may, subject to consent from the
Administrative Agent (which(a) consent shall not be unreasonably withheld or
delayed), from time to time, add one or more new term loan facilities or one or
more additional series of senior or junior secured or unsecured notes
(“Refinancing Debt”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to refinance all
or any portion of the Term Loans then outstanding under this Agreement (which
for purposes of this Section 2.14 will be deemed to include any then outstanding
Other Term Loans) pursuant to a Refinancing Amendment; provided that such
Refinancing Debt: (A) will rank pari passu or junior in right of payment and in
respect of lien priority with the other Loans hereunder; (B) will have such
pricing, prepayment and optional redemption terms as may be agreed by the
Borrower and the applicable Lenders thereof; (C) will have other terms and
conditions (other than pricing, prepayment and optional redemption terms and
terms and conditions applicable only after the latest then applicable Term
Facility Maturity Date) substantially identical to or, taken as a whole, no more
favorable to the Lenders providing such Refinancing Debt than those applicable
to the Term Loans being refinanced (provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set out in this clause (C), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent provides notice to the Borrower of its objection during such five Business
Day period); (D) will have a maturity date that is not prior to the Term
Facility Maturity Date of, and will have a Weighted Average Life to Maturity
that is not shorter than, the Term Loans being refinanced; (E) any mandatory
prepayment of any Refinancing Debt that comprises junior lien (to the Term
Loans) or unsecured notes or loans may not be made; (F) any mandatory prepayment
of any Refinancing Debt that is secured on a pari passu first lien basis (with
the Term Loans) may only be made pro rata with the Term



--------------------------------------------------------------------------------



 
[exhibit10-1_077.jpg]
LEGAL_US_E # 131620235.2 61 14703686 9482345 14703686 Loans (unless the
Refinancing Lenders agree to a lesser portion of, or a lower priority with
respect to, such mandatory prepayment); and (G) the proceeds of such Refinancing
Debt shall be applied, substantially concurrently with the incurrence thereof,
to the prepayment of outstanding Term Loans pursuant to Section 2.08 on a
dollar-for-dollar basis; provided, further, that the terms and conditions
applicable to such Refinancing Debt may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Refinancing Lenders thereof and applicable only during periods
after (1) the latest Term Facility Maturity Date in respect of the Facilities
that is in effect on the date such Refinancing Debt is issued, incurred or
obtained or (2) all Facilities other than such Refinancing Debt shall have been
paid in full. The Borrower shall make any request for Refinancing Debt pursuant
to a written(b) notice to the Administrative Agent specifying in reasonable
detail the proposed terms thereof. Subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed), the
Borrower may invite Lenders and/or additional Eligible Assignees to become
lenders in respect of such Refinancing Debt (lenders providing Refinancing Debt,
“Refinancing Lenders”) pursuant to, if applicable, a joinder agreement in form
and substance satisfactory to the Administrative Agent. Notwithstanding the
foregoing, no Refinancing Amendment shall become(c) effective (the “Refinancing
Borrowing Date”) under this Section 2.14 unless (i) on the date of such
effectiveness, the conditions set forth in Section 5.01(b) shall be satisfied or
waived and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer of the Borrower,
(ii) the Administrative Agent shall have received, to the extent required by the
Administrative Agent, customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
joinder agreement (if applicable) and consistent with those delivered on the
Borrowing Date under Section 5.02 and, if such Refinancing Debt is secured, such
additional customary documents and filings (including amendments to the Security
Documents) as the Administrative Agent may reasonably require to assure that the
Refinancing Debt is secured by the Collateral ratably with (or, to the extent
agreed by the applicable Refinancing Lenders in the applicable joinder
agreement, junior to) the existing Term Loans, (iii) no Default or Event of
Default shall have occurred and be Continuing or would result therefrom, and
(iv) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Refinancing Lenders, as applicable, all fees
and expenses (including reasonable out-of-pocket fees, charges and disbursements
of counsel) that are due and payable on or before the Refinancing Borrowing
Date. Each class of Refinancing Debt incurred under this Section 2.14 shall be
in an(d) aggregate principal amount that is (i) (x) not less than $50,000,000
and (y) an integral multiple of $10,000,000 in excess thereof or (ii) equal to
the entire remaining principal amount of the Loans then outstanding. The
Administrative Agent shall promptly notify each Lender as to the(e)
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Debt incurred pursuant
thereto (including the addition of such Refinancing Debt as separate
“Facilities” hereunder and treated in a manner consistent with the Facilities
being refinanced, including, without limitation, for purposes of prepayments and
voting). Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent and the Lenders providing such
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
This Section 2.14 shall supersede any provision of Section 2.11 or Section 10.01
to the contrary.



--------------------------------------------------------------------------------



 
[exhibit10-1_078.jpg]
LEGAL_US_E # 131620235.2 62 14703686 9482345 14703686 All Term Loans made on the
Second Amendment Effective Date (or deemed(f) made by the exchange by Rollover
Lenders of Original Term Loans on the Second Amendment Effective Date for Term
Loans) constitute Refinancing Debt and the Second Amendment constitutes a
Refinancing Amendment. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
Taxes.Section 3.01. Payments Free of Taxes; Obligation to Withhold; Payments on
Account of(a) Taxes. Any and all payments by or on account of any obligation of
any Loan(i) Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below and applicable Laws. If any Loan
Party or the Administrative Agent shall be required by the(ii) Internal Revenue
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue Code
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. If any Loan Party or the Administrative Agent shall be required by
any(iii) applicable Laws other than the Internal Revenue Code to withhold or
deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. Payment of Other Taxes
by the Borrower. Without limiting the provisions of(b) subsection (a) above, the
Loan Parties shall timely pay to the relevant Governmental Authority in



--------------------------------------------------------------------------------



 
[exhibit10-1_079.jpg]
LEGAL_US_E # 131620235.2 63 14703686 9482345 14703686 accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes. Tax Indemnifications.(c) Without limiting the
provisions of Section 3.01(a) or Section 3.01(b)(i) above: Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below. Without limiting the provisions of Section 3.01(a), Section
3.01(b) or(ii) Section 3.01(c)(i), each Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). Evidence of Payments. Upon request by the Borrower or the
Administrative(d) Agent, as the case may be, after any payment of Taxes by any
Loan Party or the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be. Status of Lenders; Tax
Documentation.(e)



--------------------------------------------------------------------------------



 
[exhibit10-1_080.jpg]
LEGAL_US_E # 131620235.2 64 14703686 9482345 14703686 Any Lender that is
entitled to an exemption from or reduction of(i) withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing:(ii) any Lender that is a U.S. Person
shall deliver to the Borrower(A) and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax; any Foreign Lender
shall, to the extent it is legally entitled to do(B) so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: in the case of a Foreign Lender claiming the
benefits of(1) an income tax treaty to which the United States is a party (x)
with respect to payments of interest under any Loan Document, executed originals
of IRS Form W-8BEN-E or Form W-8BEN (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E or Form W-8BEN (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
executed originals of IRS Form W-8ECI;(2) in the case of a Foreign Lender
claiming the benefits of(3) the exemption for portfolio interest under Section
881(c) of the Internal Revenue Code, (x) a certificate substantially in the form
of Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or



--------------------------------------------------------------------------------



 
[exhibit10-1_081.jpg]
LEGAL_US_E # 131620235.2 65 14703686 9482345 14703686 to the extent a Foreign
Lender is not the beneficial(4) owner, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or Form W-8BEN (as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; any Foreign Lender
shall, to the extent it is legally entitled to do(C) so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and if a payment made to a
Lender under any Loan Document would(D) be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously(iii) delivered pursuant to this Section 3.01 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Each Lender shall promptly (A) notify
the Borrower and the(iv) Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and (B)
take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for Taxes from amounts payable to such
Lender. Treatment of Certain Refunds. Unless required by applicable Laws, at no
time(f) shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith,



--------------------------------------------------------------------------------



 
[exhibit10-1_082.jpg]
LEGAL_US_E # 131620235.2 66 14703686 9482345 14703686 that it has received a
refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that such Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person. Illegality. If any Lender determines that any Law has made it
unlawful,Section 3.02. or that any Governmental Authority has asserted that it
is unlawful, for any Lender or its applicable Lending Office to make, maintain
or fund Loans whose interest is determined by reference to the Eurodollar Base
Rate, or to determine or charge interest rates based upon the Eurodollar Base
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Base Rate component
of the Base Rate, the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Base Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans and (y)
if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Base Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Base Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurodollar Base Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Inability to Determine Rates. If the Required Lenders determine thatSection
3.03. for any reason in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (ii)
adequate and reasonable means do not exist for determining the Eurodollar Base
Rate for any requested



--------------------------------------------------------------------------------



 
[exhibit10-1_083.jpg]
LEGAL_US_E # 131620235.2 67 14703686 9482345 14703686 Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Base Rate component of
the Base Rate, the utilization of the Eurodollar Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Increased
Costs.Section 3.04. Increased Costs Generally. If any Change in Law shall:(a)
impose, modify or deem applicable any reserve, special deposit,(i) compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is reflected in
the determination of the Adjusted Eurodollar Rate hereunder); subject any
Recipient to any Taxes (other than (A) Indemnified Taxes,(ii) (B) Taxes
described in clauses (ii) through (iv) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or impose on any Lender (or its Lending Office)
or the London interbank(iii) market any other condition, cost or expense (other
than Taxes) affecting this Agreement or Eurodollar Rate Loans made by such
Lender; and the result of any of the foregoing shall be to increase the cost to
such Lender (or its Lending Office) of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered. Capital
Requirements. If any Lender determines in good faith that any Change(b) in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.



--------------------------------------------------------------------------------



 
[exhibit10-1_084.jpg]
LEGAL_US_E # 131620235.2 68 14703686 9482345 14703686 Certificates for
Reimbursement. A certificate of a Lender setting forth the(c) amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof. Delays in Requests. Failure or delay on
the part of any Lender to demand(d) compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof). Compensation for Losses. Upon
demand of any Lender (with a copy toSection 3.05. the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of: any continuation, conversion, payment or prepayment of any Loan other(i)
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); any failure by the Borrower (for a reason other
than the failure of such(ii) Lender to make a Loan) to prepay, borrow, continue
or convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or any assignment of a Eurodollar Rate Loan on a day
other than the last(iii) day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.14; excluding any loss of
anticipated profits but including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrower to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Base Rate used in determining the Adjusted Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. Mitigation Obligations; Replacement
of Lenders.Section 3.06. Designation of a Different Lending Office. If any
Lender requests compensation(a) under Section 3.04, or requires the Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the



--------------------------------------------------------------------------------



 
[exhibit10-1_085.jpg]
LEGAL_US_E # 131620235.2 69 14703686 9482345 14703686 judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay, upon request, all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Replacement of Lenders. If any Lender requests compensation under
Section(b) 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.14. Survival. Each party’s obligations under this Article III shall
surviveSection 3.07. termination of the Commitments of all the Lenders,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent. LIBOR Amendment. Notwithstanding anything to the contrary
in thisSection 3.08. Agreement or any other Loan Documents, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that: adequate and reasonable means do not exist for
ascertaining LIBOR for any(a) requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or the
administrator of the LIBOR Screen Rate or a Governmental Authority having(b)
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), then, promptly after
such determination, the Administrative Agent shall notify the Borrower and the
Lenders (a “LIBOR Successor Notice”); or new syndicated loans have started to
adopt a new benchmark interest rate, (c) then the Administrative Agent may, but
shall not be obligated to, provide a LIBOR Successor Notice to the Borrower and
the Lenders, and in each of the cases described in the foregoing clauses
(a)-(c), this Agreement may be amended to replace LIBOR with an alternate rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) jointly selected by the Administrative Agent and the
Borrower with the consent of the Required Lenders (which shall be deemed to be
granted if the Administrative Agent posts a copy of such proposed amendment to
Lenders and does not receive, within five Business Days thereafter, written
notice from Lenders comprising the Required Lenders stating that such Required
Lenders object to such amendment). Any rate adopted as provided above is
referred to as the “LIBOR Successor Rate”. Any such amendment pursuant to this
Section 3.08 shall include such conforming changes to the definition of Base
Rate, Eurodollar Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate to reflect the adoption of the LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner



--------------------------------------------------------------------------------



 
[exhibit10-1_086.jpg]
LEGAL_US_E # 131620235.2 70 14703686 9482345 14703686 substantially consistent
with market practice, provided that to the extent that the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, the Administrative Agent shall administer such
LIBOR Successor Rate in a manner determined by the Administrative Agent in
consultation with the Borrower. If a LIBOR Successor Notice has been given and
no LIBOR Successor Rate has been determined, the circumstances under clause (i)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
Base Rate shall apply, without giving effect to clause (iii) of the definition
of Base Rate. Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement. ARTICLE IV REPRESENTATIONS AND
WARRANTIES In order to induce the Lenders to enter into this Agreement and to
make each Loan to be made thereby, each Loan Party represents and warrants to
each Lender that, each of the following statements is true and correct:
Organization and Qualification. Each of the Loan Parties is (a) dulySection
4.01. organized or formed, validly existing and, to the extent applicable, in
good standing under the laws of its jurisdiction of organization as identified
on Schedule 4.01 and (b) is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, except, in the case of this clause (b), in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not be reasonably expected to have, a Material Adverse Effect.
Due Authorization. The execution, delivery and performance of theSection 4.02.
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto, and on the part of the respective
shareholders, members or other equity security holders of each Loan Party, and
each Loan Party has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby. Equity Interests and Ownership;
Status.Section 4.03. Schedule 4.03 correctly sets forth as of the Effective Date
the ownership interest(a) of Holdings and the Restricted Subsidiaries in their
respective Subsidiaries. Except as set forth on Schedule 4.03, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which any Loan Party (other than Holdings) is a party requiring,
and there is no membership interest or other Equity Interests of any Loan Party
(other than Holdings) outstanding which upon conversion, exchange or exercise
would require, the issuance by any Loan Party of any additional membership
interests or other Equity Interests of any Loan Party (other than Holdings) or
other Securities convertible into or exchangeable or exercisable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Loan Party (other than Holdings), and no
securities or obligations evidencing any such rights are authorized, issued or
outstanding. All the legal requirements of the Luxembourg law of 31 May 1999, as
amended,(b) regarding the domiciliation companies have been complied with by the
Borrower. The “centre of main interests” (as that term is used in the Insolvency
Regulation) of the Borrower is in the Grand Duchy of Luxembourg, and the
Borrower does not have any “establishment” (as that term is used in the
Insolvency Regulation) outside the Grand Duchy of Luxembourg.



--------------------------------------------------------------------------------



 
[exhibit10-1_087.jpg]
LEGAL_US_E # 131620235.2 71 14703686 9482345 14703686 No Conflict. The
execution, delivery and performance by the LoanSection 4.04. Parties of the Loan
Documents to which they are parties and the consummation of the transactions
contemplated by the Loan Documents do not and shall not (a) violate (i) any
provision of any law, statute, ordinance, rule, regulation, or code applicable
to any Loan Party, (ii) any of the Organizational Documents of any Loan Party or
(iii) any order, judgment, injunction or decree of any court or other agency of
government binding on any Loan Party; (b) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any Loan Party except to the extent such conflict,
breach or default would not reasonably be expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of any Loan Party (other than any Liens created
under any of the Loan Documents in favor of the Collateral Agent on behalf of
the Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of any Loan Party, except for such approvals or consents which have
been obtained and except for any such approvals or consents the failure of which
to obtain shall not have a Material Adverse Effect. Governmental Consents. The
execution, delivery and performance bySection 4.05. the Loan Parties of the Loan
Documents to which they are parties and the consummation of the transactions
contemplated by the Loan Documents do not and shall not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority (other than any filings or reports required under the
securities laws) except as otherwise set forth in the Loan Documents and except
for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Collateral Agent for filing and/or recordation.
Holdings and each Restricted Subsidiary has all consents, permits, approvals and
licenses of each Governmental Authority necessary in connection with the
operation and performance of its Core Business Activities, except in each case
as would not reasonably be expected to result in a Material Adverse Effect.
Binding Obligation. Each Loan Document has been duly executed andSection 4.06.
delivered by each Loan Party that is a party to such Loan Document and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights or by equitable
principles relating to enforceability. Financial Statements. The Historical
Financial Statements delivered toSection 4.07. the Administrative Agent and the
Lead Arrangers fairly present in all material respects on a Consolidated basis
the assets, liabilities and financial position of Holdings (and its Subsidiaries
on a Consolidated basis) as at such dates, and the results of the operations and
changes of financial position for the periods then ended (other than customary
year-end adjustments for unaudited financial statements and the absence of
footnotes). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all Material Indebtedness and other material liabilities, direct
or contingent, of Holdings (and its Subsidiaries on a Consolidated basis) as of
the date thereof, including material liabilities for taxes and material
commitments, in each case, to the extent required to be disclosed under GAAP. No
Material Adverse Change. Since December 31, 2011, there hasSection 4.08. been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect. Tax Returns and
Payments.Section 4.09.



--------------------------------------------------------------------------------



 
[exhibit10-1_088.jpg]
LEGAL_US_E # 131620235.2 72 14703686 9482345 14703686 Each of Holdings and each
Restricted Subsidiary has duly and timely filed or(a) caused to be duly and
timely filed all material Tax returns required by applicable Law to be filed,
and has timely paid all material amount of Taxes, assessments and governmental
charges or levies upon it or its property, income, profits and assets which are
due and payable (including in its capacity as a withholding agent), whether or
not shown on a Tax return, except for (i) those that are being diligently
contested in good faith by appropriate proceedings and for which Holdings or the
relevant Restricted Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP or (ii) where the failure would not reasonably
be expected to result in a Material Adverse Effect. No Authorized Officer has
knowledge of any proposed Tax assessment against Holdings or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect. Interest
payments on the Loans will be treated entirely as “income from sources(b)
without the United States” (within the meaning of section 862 of the Internal
Revenue Code) for U.S. federal income tax purposes. Environmental Matters. None
of the Loan Parties nor any of theirSection 4.10. respective Complexes or
operations is subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Release that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties has received any request for information under Section 104 of CERCLA (42
U.S.C. § 9604) or any comparable state law. To the knowledge of any Authorized
Officer of any Loan Party, there are no conditions, occurrences, or Releases
which would reasonably be expected to form the basis of an Environmental Claim
against such Loan Party that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. None of the Loan Parties nor, to
the knowledge of any Authorized Officer of any Loan Party, any predecessor of
any Loan Party has filed any notice under any Environmental Law indicating past
or present treatment at any Complex of hazardous waste, as defined under 40
C.F.R. Parts 260-270 or any state equivalent. To the knowledge of any Authorized
Officer of any Loan Party, compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. To the knowledge of any Authorized Officer of any Loan Party, no event
or condition has occurred or is occurring with respect to any Loan Party
relating to any Environmental Law or any Release of Hazardous Materials which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect. No Lien imposed pursuant to any Environmental
Law has attached to any Collateral and, to the knowledge of each Loan Party, no
conditions exist that would reasonably be expected to result in the imposition
of such a Lien on any Collateral. Governmental Regulation. None of Holdings nor
any RestrictedSection 4.11. Subsidiary is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. None of the Loan Parties is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940. Employee Matters. None of the Loan Parties
is engaged in any unfairSection 4.12. labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Holdings or any Restricted Subsidiary, or to
the knowledge of any Authorized Officer of Holdings or any Restricted
Subsidiary, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of



--------------------------------------------------------------------------------



 
[exhibit10-1_089.jpg]
LEGAL_US_E # 131620235.2 73 14703686 9482345 14703686 or under any collective
bargaining agreement that is so pending against Holdings or any Restricted
Subsidiary or to the knowledge of any Authorized Officer of Holdings or any
Restricted Subsidiary, threatened against any of them, (b) no strike or work
stoppage in existence or threatened involving Holdings or any Restricted
Subsidiary and (c) to the knowledge of any Authorized Officer of Holdings or any
Restricted Subsidiary, no union representation question existing with respect to
the employees of Holdings or any Restricted Subsidiary and, to the knowledge of
any Authorized Officer of Holdings or any Restricted Subsidiary, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
ERISA.Section 4.13. Except as could not reasonably be expected to result in a
Material Adverse(a) Effect, each Employee Benefit Plan (including, to the
knowledge of Holdings or any Restricted Subsidiary, any Multiemployer Plan) is
in material compliance with all applicable provisions of ERISA and the
regulations and published interpretations thereunder except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
or other applicable provision of the Internal Revenue Code has not yet expired
and except where a failure to so comply would not reasonably be expected to have
a Material Adverse Effect; Except as would not reasonably be expected to result
in a Material Adverse(b) Effect, no Pension Plan has been terminated, nor is any
Pension Plan in “at-risk” status pursuant to Section 303 of ERISA, nor has any
funding waiver from the Internal Revenue Service been received or requested with
respect to any Pension Plan sponsored by Holdings, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan sponsored by Holdings; and Except where the failure
of any of the following representations to be correct in(c) all material
respects would not reasonably be expected to have a Material Adverse Effect,
neither Holdings nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Internal Revenue Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan, or (D) failed to make a required payment under Section
412 of the Internal Revenue Code. Margin Stock. None of the Loan Parties ownsis
engaged or willSection 4.14. engage, principally, or as one of its important
activities, in the business of purchasing or carrying any Margin Stock, or
extending credit for the purpose of purchasing or carrying any Margin Stock. No
proceeds of the Term Loans will be used directly or indirectly, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund Indebtedness originally incurred for such
purpose in a manner that would violate Regulation T, Regulation U or Regulation
X. Following the application of the proceeds of any Term Loan, not more than 25%
of the value of the assets (either of the Borrower only or of Holdings and its
Restricted Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.02 or Section 7.08 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be Margin Stock. Solvency. The Borrower is, and the Loan Parties taken as a
whole are,Section 4.15. and, upon the incurrence of any Obligation by any Loan
Party on any date on which this representation and warranty is made, shall be,
Solvent.



--------------------------------------------------------------------------------



 
[exhibit10-1_090.jpg]
LEGAL_US_E # 131620235.2 74 14703686 9482345 14703686 Disclosure. The
representations and warranties of the Loan PartiesSection 4.16. contained in any
Loan Document and in the other documents, certificates or written statements
furnished to any Agent or Lender by or on behalf of Holdings or any Restricted
Subsidiary and for use in connection with the transactions contemplated hereby,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state a material fact (known to any Authorized Officer of any Loan Party, in
the case of any document not furnished by any of them) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information prepared by Holdings or any other Loan Party and provided
to the Lenders are based upon good faith estimates and assumptions believed by
Holdings or such Loan Party to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. There are no facts
known to any Authorized Officer of any Loan Party (other than matters of a
general economic nature) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby. Patriot Act; Anti-Corruption. To the extent applicable, each LoanSection
4.17. Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Patriot Act. No part of the proceeds of the Loans
shall be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. No Loan
Party is in violation of any of the country or list based economic and trade
sanctions administered and enforced by OFAC. No Loan Party (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has a more than 10% of its assets located in
Sanctioned Entities, or (c) derives more than 10% of its revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any Loan will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity. Security Documents. The Security Agreement is effective to
create inSection 4.18. favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof. In the case of
the Pledged Equity (as defined in the Security Agreement), when certificates
representing such Pledged Equity are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Security Agreement, when
financing statements and other filings to be specified on the relevant
schedule(s) to the Security Agreement in appropriate form are filed in the
offices to be specified on such schedule(s), the Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity, Liens permitted by Section 7.02). With respect to the UCC
financing statements set forth under the heading “Other Filings” on Schedule
7.02, no Indebtedness or any other obligations of Holdings or any Restricted
Subsidiary are secured by such UCC financing statements. Adverse Proceedings;
Compliance with Law. There are no AdverseSection 4.19. Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. None of the Loan Parties (a) is in violation of any applicable
laws that, individually or



--------------------------------------------------------------------------------



 
[exhibit10-1_091.jpg]
LEGAL_US_E # 131620235.2 75 14703686 9482345 14703686 in the aggregate, would
reasonably be expected to have a Material Adverse Effect or (b) is subject to or
in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Properties. Each of Holdings and the
Restricted Subsidiaries has (i)Section 4.20. good, sufficient and legal title to
(in the case of fee interests in real property), (ii) valid leasehold interests
in (in the case of leasehold interests in real or personal property), (iii)
valid licensed rights in (in the case of licensed interests in intellectual
property) and (iv) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
financial statements referred to in Section 4.07, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens (other than Permitted Liens). EEA Financial
Institution. No Loan Party is an EEA FinancialSection 4.21. Institution. ARTICLE
V CONDITIONS OF LENDING The obligations of the Lenders to make Loans are subject
to the satisfaction or waiver (in accordance with Section 10.01 hereof) of the
following conditions: All Borrowings. On the date of each Borrowing:Section
5.01. The Administrative Agent shall have received, in the case of a Borrowing,
a(a) Borrowing Request as required by Section 2.03. The representations and
warranties set forth in the Loan Documents shall be true(b) and correct in all
material respects (unless such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct) as of such date, as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects (unless such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct) as of such earlier date). At
the time of and immediately after such Borrowing, no Event of Default or(c)
Default shall have occurred and be Continuing or would result therefrom. Each
such Borrowing shall be deemed to constitute a representation and(d) warranty by
the Borrower and the other Loan Parties on the date of such Borrowing, as to the
matters specified in paragraphs (b) and (c) of this Section 5.01. First
Borrowing. The obligations of the Lenders to make Loans on theSection 5.02.
Borrowing Date are subject to the satisfaction or waiver (in accordance with
Section 10.01 hereof) of the following conditions; provided, however, that to
the extent the Administrative Agent has provided written notice to the Borrower
on or before the Borrowing Date that any of the conditions set forth below have
not been satisfied or waived on such date, such condition shall be deemed to
have been satisfied for all purposes hereunder and shall automatically be
converted into a covenant to accomplish the satisfaction of the applicable
matters described therein within the time period required by Section 6.13:



--------------------------------------------------------------------------------



 
[exhibit10-1_092.jpg]
LEGAL_US_E # 131620235.2 76 14703686 9482345 14703686 Effective Date; Notes. On
the Borrowing Date (i) the Effective Date shall have(a) occurred as provided in
Section 10.11, and (ii) there shall have been delivered to the Administrative
Agent, for the account of each of the Lenders that has requested the same, the
appropriate Notes executed by the Borrower, in the amount, maturity and as
otherwise provided herein. Officer’s Certificate. On the Borrowing Date, the
Administrative Agent shall(b) have received a certificate, dated the Borrowing
Date and signed on behalf of the Borrower by an Authorized Officer, certifying
on behalf of the Borrower that all of the conditions in Sections 5.01(b) and (c)
and 5.02(e) and (f) have been (or with the funding of the Loans on the Borrowing
Date will be concurrently) satisfied on such date. Opinions of Counsel. On the
Borrowing Date, the Administrative Agent shall(c) have received (i) from Hunton
& Williams LLP, special counsel to the Loan Parties, (ii) from Kevin J. Wilcox,
general counsel to Holdings and (iii) from Nauta Dutilh, special local counsel
to Holdings and the Borrower, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent
and the Lenders and dated the Borrowing Date and covering such matters as the
Administrative Agent shall reasonably require. Organizational Documents;
Proceedings; etc. (i) On the Borrowing Date, the(d) Administrative Agent shall
have received a certificate from each Loan Party, dated the Borrowing Date,
signed by the chairman of the board, the chief executive officer, the chief
financial officer, the president, any vice president, secretary or manager of
such Loan Party, together with copies of the Governing Documents, as applicable,
of such Loan Party and the resolutions of such Loan Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent. On the Borrowing Date, all corporate or
limited liability company or(ii) similar proceedings and legal proceedings and
all instruments and agreements in connection with the transactions contemplated
by this Agreement and the other Loan Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of corporate or limited liability company or similar
proceedings, governmental approvals, good standing certificates and bring down
telegrams or facsimiles, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper corporate or limited liability company or
similar authority or Governmental Authorities. Approvals. On or prior to the
Borrowing Date, all necessary governmental(e) (domestic and foreign) and
material third party approvals and/or consents in connection with the
Transaction and the granting of Liens under the Loan Documents shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of the Transaction. On the Borrowing Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or threatened
against Holdings or any Restricted Subsidiary which has had, or could reasonably
be expected to have, a Material Adverse Effect. Litigation. On the Borrowing
Date, there shall be no actions, suits or(f) proceedings pending or threatened
against Holdings or any Restricted Subsidiary which has had, or could reasonably
be expected to have, a Material Adverse Effect



--------------------------------------------------------------------------------



 
[exhibit10-1_093.jpg]
LEGAL_US_E # 131620235.2 77 14703686 9482345 14703686 Guaranty. On the Borrowing
Date, each Guarantor shall have duly authorized,(g) executed and delivered the
Guaranty in the form of Exhibit I (as amended, modified and/or supplemented from
time to time, the “Guaranty”), and the Guaranty shall be in full force and
effect. Fees, etc. Subject to Section 10.04(a), on the Borrowing Date, the
Borrower(h) shall have paid to the Administrative Agent (and its relevant
affiliates), the Collateral Agent, the Lead Arrangers, the Co-Syndication Agents
or the Lenders all costs, fees and expenses (including reasonable legal fees and
expenses) and other compensation contemplated hereby payable to the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Co-Syndication Agents or the Lenders to the extent then due (including pursuant
to the Engagement Letter, the Administrative Agent Fee Letter and pursuant to
Section 2.09(b)). Security Agreement. On the Borrowing Date, each Loan Party
shall have duly(i) authorized, executed and delivered (a) the Security Agreement
in the form of Exhibit L (as amended, modified, restated and/or supplemented
from time to time, the “Security Agreement”) covering all of such Loan Party’s
Security Agreement Collateral (b) and each other Security Documents, together
with: proper financing statements (Form UCC-1 or the equivalent) for filing(i)
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the foregoing Security
Documents; and certified copies of requests for information or copies (Form
UCC-11 or(ii) the equivalent) or reports as of a recent date, listing all
effective financing statements that name each Loan Party as debtor and that are
filed in the jurisdictions referred to in clause (i) above, together with copies
of such other financing statements that name each Loan Party as debtor and such
other Lien searches as may be reasonably required by the Collateral Agent (none
of which shall cover any of the Collateral except (x) to the extent evidencing
Permitted Liens or (y) those in respect of which the Collateral Agent shall have
received termination statements (Form UCC-3 or the equivalent) or such other
termination statements as shall be required by local law fully executed for
filing). Financial Statements. On the Borrowing Date, the Administrative Agent
shall(j) have received true and correct copies of the financial statements
referred to in Section 6.01. Insurance. On the Borrowing Date, the
Administrative Agent shall have(k) received evidence that all material property
and liability insurance required to be maintained pursuant to Section 6.04 has
been obtained and is in effect and that the Collateral Agent has been named as
an additional insured and/or as loss payee, as applicable, as its interest may
appear, under each insurance policy with respect to such insurance; and Solvency
Certificate. On the Borrowing Date, the Administrative Agent shall(l) have
received from the chief financial officer of the Borrower a certificate
attesting to and demonstrating that each of the Borrower, individually, and the
Loan Parties, taken as a whole, was Solvent and would be Solvent immediately
before and after giving effect to the Transaction, substantially in the form of
Exhibit M. Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 5.02, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or



--------------------------------------------------------------------------------



 
[exhibit10-1_094.jpg]
LEGAL_US_E # 131620235.2 78 14703686 9482345 14703686 acceptable or satisfactory
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Borrowing Date specifying its objection thereto.
ARTICLE VI AFFIRMATIVE COVENANTS Each Loan Party covenants and agrees that,
until payment in full of all Obligations (other than (x) obligations under Hedge
Agreements not yet due and payable and (y) contingent indemnification
obligations not yet due and payable), each Loan Party shall, and shall cause
each Restricted Subsidiary to: Financial Statements and Other Reports. In the
case of the Borrower,Section 6.01. deliver to the Administrative Agent (which
shall furnish to each Lender): Quarterly Financial Statements. As soon as
available, and in any event no later(a) than five (5) days after the date on
which Holdings is required, under the Exchange Act, to file its Quarterly Report
on Form 10-Q with the SEC, commencing with the Fiscal Quarter in which the
Borrowing Date occurs, the Consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related Consolidated
statements of income, stockholders’operations, equity and cash flows of Holdings
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter
(together with, if applicable, reconciliation statements eliminating the
financial information pertaining to Unrestricted Subsidiaries), setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto (it
being understood and agreed that the delivery by Holdings of its Quarterly
Report on Form 10-Q with the SEC within the time period described in this clause
(a) (together with, if applicable, reconciliation statements eliminating the
financial information pertaining to Unrestricted Subsidiaries) shall satisfy the
requirements of this clause (a)); Annual Financial Statements. As soon as
available, and in any event no later(b) than five (5) days after the date on
which Holdings is required, under the Exchange Act, to file its Annual Report on
Form 10-K with the SEC, commencing with the Fiscal Year in which the Borrowing
Date occurs, (i) the Consolidated balance sheets of Holdings and its
Consolidated Subsidiaries as at the end of such Fiscal Year and the related
Consolidated statements of income, stockholders’operations, equity and cash
flows of Holdings and its Consolidated Subsidiaries for such Fiscal Year
(together with, if applicable, reconciliation statements eliminating the
financial information pertaining to Unrestricted Subsidiaries), setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail, together with a Financial Officer Certification and
a Narrative Report with respect thereto; and (ii) with respect to such
Consolidated financial statements a report thereon of an independent certified
public accountants of recognized national standing selected by Holdings, which
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit (it
being understood and agreed that the delivery by Holdings of its Annual Report
on Form 10-K with the SEC within the time period described in this clause (b)
(together with, if applicable, reconciliation statements eliminating the
financial information pertaining to Unrestricted Subsidiaries) accompanied by a
report of independent accountants satisfying the requirements of clause (b)(ii)
shall satisfy the requirements of this clause (b)); Projections. As soon as
possible, and in any event no later than fourteen (14)(c) days following the
delivery of the annual financial statements delivered pursuant to Section
6.01(b), a detailed consolidated budget for the following Fiscal Year shown on a
quarterly basis (including a



--------------------------------------------------------------------------------



 
[exhibit10-1_095.jpg]
LEGAL_US_E # 131620235.2 79 14703686 9482345 14703686 projected consolidated
balance sheet of Holdings and the Restricted Subsidiaries as of the end of the
following Fiscal Year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto and projected
covenant compliance levels) (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of an Authorized Officer of
the Borrower stating that such Projections are based on reasonable estimates,
information and assumptions at the time prepared; Compliance Certificate.
Together with each delivery of financial statements(d) pursuant to Sections
6.01(a) and 6.01(b), a duly executed and completed Compliance Certificate;
Notice of Default. Promptly upon any Authorized Officer of any Loan Party(e)
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Loan Party with respect
thereto; (ii) of any condition or event that constitutes a “Default” or “Event
of Default” under any Material Indebtedness or that notice has been given to any
party thereunder with respect thereto; (iii) that any Person has given any
notice to any Loan Party or any Restricted Subsidiary or taken any other action
with respect to any event or condition set forth in Section 8.01; or (iv) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer of the Borrower specifying the nature and period of existence
of such condition, event or change, or specifying the notice given and action
taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Borrower has taken, is
taking and proposes to take with respect thereto; Notice of Litigation. Promptly
upon any Authorized Officer of any Loan Party(f) obtaining knowledge of (i) any
Adverse Proceeding not previously disclosed in writing by the Borrower to the
Lenders or (ii) any development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or the exercise of rights or performance of
obligations under any Loan Document, a written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters; ERISA. Promptly upon any
Authorized Officer of any Loan Party obtaining(g) knowledge of the occurrence of
or forthcoming occurrence of any ERISA Event which could reasonably be expected
to result in a Material Adverse Effect, a written notice specifying the nature
thereof, and copies of such documentation related thereto as may be reasonably
available to Holdings or any Restricted Subsidiary to enable the Lenders and
their counsel to evaluate such matter; Electronic Delivery. Documents required
to be delivered pursuant to Sections(h) 6.01(a), (b) or (n)(i) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial or third-party website);
provided that the Borrower shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents;
Information Regarding Collateral. The Borrower shall furnish to the
Collateral(i) Agent ten (10) days prior written notice of any change (A) in any
Loan Party’s corporate (or equivalent) name, (B) in any Loan Party’s identity or
corporate (or equivalent) structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s state organizational identification
number (or equivalent), in each case, together with supporting documentation as
reasonably requested by the



--------------------------------------------------------------------------------



 
[exhibit10-1_096.jpg]
LEGAL_US_E # 131620235.2 80 14703686 9482345 14703686 Administrative Agent;
provided, that solely with respect to a transaction permitted under Section
7.08(a), no such notice shall be required; provided, that, no prior written
notice shall be required to effect any change in the name of Lux Holdco (it
being agreed such notice may come substantially concurrently with the change in
Lux Holdco’s name). The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Security
Documents; Management Letters. Promptly after the receipt thereof by Holdings or
any(j) Restricted Subsidiary, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto; Certification of Public Information. The Loan Parties and each
Lender(k) acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities) and, if documents or notices
required to be delivered pursuant to this Section 6.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders. The
Borrower agrees to clearly designate all Information provided to the
Administrative Agent by or on behalf of the Loan Parties which is suitable to
make available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 6.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material Non-Public Information with respect to the Loan Parties and
their respective securities; Contractual Obligations. Promptly upon any
Authorized Officer of any Loan(l) Party obtaining knowledge of any condition or
event that constitutes a default or an event of default under any Contractual
Obligation arising from agreements relating to Material Indebtedness, or that
notice has been given to any Loan Party with respect thereto, a certificate of
an Authorized Officer of the Borrower specifying the nature and period of
existence of such condition or event and the nature of such claimed default or
event of default, and what action the Borrower has taken, is taking and proposes
to take with respect thereto, provided that no such certificate shall be
required with respect to any such default or event of default to the extent that
such default or event of default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; Credit Ratings. Prompt
written notice of any change in the corporate rating of(m) Holdings by S&P, in
the corporate family rating of Holdings by Moody’s or in the ratings of the Term
Loans by either S&P or Moody’s, or any notice from either such agency indicating
its intent to effect such a change or to place Holdings on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, rating Holdings; and Other Information.
(i) Promptly upon their becoming available, copies of (A) all(n) financial
statements, reports, notices and proxy statements sent or made available
generally by the Loan Parties to their respective security holders acting in
such capacity, (B) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Loan Party with any securities
exchange or with the SEC or any governmental or private regulatory
authoritysimilar Governmental Authority and (C) all press releases and other
statements made available generally by any Loan Party to the public, in each
case, concerning material developments in the business of any Loan Party and
(ii) such other information and data with respect to the operations, business
affairs and financial condition of Holdings



--------------------------------------------------------------------------------



 
[exhibit10-1_097.jpg]
LEGAL_US_E # 131620235.2 81 14703686 9482345 14703686 and the Restricted
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or the Required Lenders. Existence. Except as otherwise
permitted under Section 7.08, at allSection 6.02. times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided that no Loan Party (other than
Holdings and the Borrower with respect to existence) or any of the Restricted
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof would not be materially adverse to such Person or to Lenders. Payment of
Taxes and Claims. Pay and discharge as the same shall beSection 6.03. due and
payable all of its obligations and liabilities, including (i) all liabilities
for Taxes, assessments and governmental charges or levies upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and (ii) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such Tax, assessment,
governmental charge, levy or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (a) adequate reserve or other appropriate provision, as shall be
required in conformity with GAAP, shall have been made therefor, (b) in the case
of a Tax, assessment, governmental charge, levy or a claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax, assessment, governmental charge, levy or claim and (c) the
failure to pay such Tax, assessment, governmental charge, levy or claim could
not reasonably be expected to have a Material Adverse Effect. Insurance. In the
case of the Borrower, maintain or cause to beSection 6.04. maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as are customary for such Persons. The
Borrower shall use its commercially reasonable efforts to ensure that all such
insurance (i) provides no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 day after
receipt by the Collateral Agent of written notice thereof and (ii) names the
Collateral Agent as additional insured on behalf of the Secured Parties (in the
case of liability insurance) or loss payee (in the case of property insurance),
as applicable. Books and Records; Inspections. Maintain proper books of record
andSection 6.05. accounts in which full, true and correct entries in conformity
in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Each Loan Party shall,
and shall cause each of its Restricted Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Loan Party and any of its Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records and to discuss
its and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested. No more than one such inspection shall be made in any Fiscal Year at
the



--------------------------------------------------------------------------------



 
[exhibit10-1_098.jpg]
LEGAL_US_E # 131620235.2 82 14703686 9482345 14703686 Borrower’s expense;
provided that if an Event of Default exists, there shall be no limit on the
number of such inspections that may occur, and such inspections, copying and
auditing shall be at the Borrower’s sole cost and expense. Earnings Calls.
Holdings shall conduct a quarterly “earnings call” inSection 6.06. the ordinary
course of business. Compliance with Laws. Comply, and cause all other Persons,
if any,Section 6.07. on or occupying any Complexes to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority, noncompliance with which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Environmental. Promptly take any and all commercially reasonableSection 6.08.
actions to (i) cure any violation of applicable Environmental Laws by such Loan
Party or the Restricted Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) respond to any
Environmental Claim against such Loan Party or any Restricted Subsidiary where
failure to do so would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (iii) discharge any obligations that
are imposed or accepted in the final resolutions of an Environmental Claim where
failure to do so would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Subsidiaries. Subject to the provisions of
the Security Documents andSection 6.09. clause (e) below: In the event that any
Person becomes a wholly-owned Material Subsidiary of(a) Holdings after the date
hereof that is not prohibited or restricted by the applicable law (including any
requirement to obtain the consent of any governmental authority that has not be
obtained) from guaranteeing the Obligations, (i) promptly cause such
wholly-owned Material Subsidiary to become a Subsidiary Guarantor hereunder and
a Grantor under and as defined in the Security Agreement by executing and
delivering to the Administrative Agent and the Collateral Agent a Counterpart
Agreement, and (ii) take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 5.02(c), (d) and (i).
If, at any time, the Consolidated total assets of all Unrestricted
Subsidiaries(b) represents more than 5% of Consolidated Total Assets, as
determined at the end of the most recent fiscal quarter of Holdings based on the
financial statements of Holdings delivered pursuant to Sections 6.01(a) and (b),
the Borrower shall promptly (i) designate in writing to the Administrative Agent
one or more of such Unrestricted Subsidiaries as “Restricted Subsidiaries” and
(ii) execute and deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 5.02(c) and (d) and
(i) with respect to such newly-designated Restricted Subsidiary. With respect to
each new Restricted Subsidiary of Holdings, the Borrower shall(c) promptly send
to the Collateral Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Holdings and (ii) all
of the data required to be set forth in Schedules 4.01 and 4.03 with respect to
all Subsidiaries of Holdings; and such written notice shall be deemed to
supplement Schedules 4.01 and 4.03 for all purposes hereof and, if applicable,
take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 5.02(c), (d) and (i).



--------------------------------------------------------------------------------



 
[exhibit10-1_099.jpg]
LEGAL_US_E # 131620235.2 83 14703686 9482345 14703686 In the event any Loan
Party acquires any a fee interest in any Real Property(d) having a fair market
value in excess of $10,000,000, such Loan Party shall, within 90 days after the
acquisition thereof (or such longer period as the Administrative Agent may
reasonably agree) cause such Real Property to become a Mortgaged Property and
shall deliver to the Collateral Agent the following: (i) fully executed and
notarized Mortgages, in proper form for recording in all appropriate places in
all applicable jurisdictions, encumbering such Mortgaged Property; (ii) an
opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in the state in which such Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgages to be recorded in
such state and such other matters as Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Administrative Agent; (iii) (A) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to Administrative Agent with respect to each such
Mortgaged Property insuring the Mortgages as valid and subsisting Liens on the
Mortgaged Property described therein, free and clear of all Liens except
Permitted Liens (each, a “Title Policy”), in amounts not less than the fair
market value of each Mortgaged Property and with such endorsements as the
Administrative Agent may request, together with a title report issued by a title
company with respect thereto, dated not more than sixty days prior to the date
on which a Mortgage is delivered with respect to such Mortgaged Property and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Administrative Agent and (B) evidence satisfactory to Administrative Agent that
such Loan Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for the applicable Mortgaged Property in
the appropriate real estate records; (iv) (A) a completed standard “life of
loan” flood hazard determination form, (B) if the property is located in an area
designated by the Federal Emergency Management Agency (or any successor agency)
as having special flood or mud slide hazards, a notification to the Borrower
(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the NFIP is not available because the applicable
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to Administrative Agent; (v) ALTA surveys of all Mortgaged
Properties, certified to Administrative Agent; and (vi) appraisals and other
documents, instruments and certificates, in each case in form and substance
satisfactory to Administrative Agent that the Administrative Agent shall
reasonably request. Notwithstanding anything to the contrary in clauses (a)
through (d) of this(e) Section 6.09, no Loan Party shall be required to take any
action pursuant to this Section 6.09 with respect to (i) any Permitted Spin-Off
Vehicle prior to the date that is 45 days (or such longer period, not to exceed
an additional 45 days, as may be reasonably agreed by the Administrative Agent)
after the creation thereof or (ii) the Original Spun-Off Entities prior to the
date that is 90 days (or such longer period, not to exceed an additional 90
days, as may be reasonably agreed by the Administrative Agent) after the initial
Borrowing Date. Further Assurances. At any time or from time to time upon the
requestSection 6.10. of the Administrative Agent, at the expense of the
Borrower, promptly execute, acknowledge and deliver such further documents and
do such other acts and things as the Administrative Agent or the Collateral
Agent may reasonably request in order to effect fully the purposes of the Loan
Documents or of more



--------------------------------------------------------------------------------



 
[exhibit10-1_100.jpg]
LEGAL_US_E # 131620235.2 84 14703686 9482345 14703686 fully perfecting or
renewing the rights of the Administrative Agent or the Lenders with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by Holdings or any Restricted Subsidiary which is required to become
part of the Collateral). In furtherance and not in limitation of the foregoing,
each Loan Party shall take such actions as the Administrative Agent or the
Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Subsidiary Guarantors and are secured by the
Collateral and all of the outstanding Equity Interests of Subsidiaries of the
Loan Parties (subject to limitations contained herein and in the Security
Agreement). Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requiredrequires any consent,
approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or any
such Lender may be required to obtain from Holdings or any Restricted Subsidiary
for such governmental consent, approval, recording, qualification or
authorization. Maintenance of Ratings. In the case of Holdings, at all times
useSection 6.11. commercially reasonable efforts (it being understood and agreed
that “commercially reasonable efforts” shall in any event include the payment by
the Borrower of reasonable and customary rating agency fees and cooperation with
reasonable information and data requests by Moody’s and S&P in connection with
their ratings process) to maintain (including, without limitation, obtaining at
least once each calendar year an annual refreshing of ratings from Moody’s and
ratings from S&P) public ratings issued by Moody’s and S&P with respect to its
corporate ratings and with respect to the Loans. Use of Proceeds. Use the
proceeds of the Term B Loans funded on theSection 6.12. Effective Date (i) to
capitalize the Spinoff in an amount not to exceed $105,000,000 (the “Spinoff
Capitalization”) and (ii) to pay fees, commissions and expenses, including any
upfront fees, in connection with the Facility. The proceeds of the Loans may
also be used for general corporate purposes not in contravention of any Law or
of any Loan Document, provided that such general corporate purposes shall
include, without limitation, (i) potential co-investments and acquisitions with
Ocwen, HLSS or any Spun-Off Entity (including, without limitation, Principal
Customer Acquisitions, the Permitted Equator Transaction, and the Permitted
ResCap Transaction and any acquisition of Residential Capital, LLC or the
Homeward Residential business) and (ii) fees, expenses and commissions in
connection with the any Permitted Spin-Off or Principal Customer Acquisition and
such other transactions. Use the proceeds of the First Amendment Incremental
Term Loans (i) to pay fees, commissions and expenses, including any upfront
fees, in connection with the First Amendment and the First Amendment Incremental
Term Loans and (ii) for other general corporate purposes not in contravention of
any Law or any Loan Document. Use the proceeds of the Term B Loans funded on the
Second Amendment Effective Date to repay in full the outstanding principal
amount of the Original Term Loans on the Second Amendment Effective Date. Use
the proceeds of the Third Amendment Incremental Term Loans (i) to pay fees,
commissions and expenses, including any upfront fees, in connection with the
Third Amendment and the Third Amendment Incremental Term Loans, (ii) to
consummate all or any portion of the Permitted Share Buyback pursuant to Section
7.04(h) and (iii) for other general corporate purposes not in contravention of
any Law or any Loan Document. Post Closing Covenants. To the extent any of the
conditions set forthSection 6.13. in Section 5.02 have not been satisfied or
waived on the Borrowing Date, the Borrower shall cause such conditions to be
satisfied within the time periods set forth on Schedule 6.13 with respect to
such conditions (subject to extension in the reasonable discretion of the
Administrative Agent as set forth in such Schedule).



--------------------------------------------------------------------------------



 
[exhibit10-1_101.jpg]
LEGAL_US_E # 131620235.2 85 14703686 9482345 14703686 ARTICLE VII NEGATIVE
COVENANTS Each Loan Party, for itself and its Restricted Subsidiaries, covenants
and agrees that, until payment in full of all Obligations (other than (x)
obligations under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable), Holdings shall not, nor
shall it cause or permit any Restricted Subsidiary to: Indebtedness. Directly or
indirectly, create, incur, assume or guarantee,Section 7.01. or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except: the Obligations;(a) Indebtedness of any Restricted Subsidiary owed to
Holdings, the Borrower or to(b) any other Restricted Subsidiary, or of the
Borrower to Holdings or any Restricted Subsidiary or of Holdings to the Borrower
or any other Restricted Subsidiary; provided that (i) except with respect to any
Indebtedness among Restricted Subsidiaries that are not Loan Parties, all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Note or an intercompany subordination agreement reasonably acceptable to the
Administrative Agent and (ii) any such Indebtedness that is owed by a non-Loan
Party to a Loan Party is permitted as an Investment under Section 7.06(d);
Indebtedness which may be deemed to exist pursuant to any guaranties,(c)
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business; Indebtedness in respect of netting services,
overdraft protections and otherwise(d) in connection with Deposit Accounts;
guaranties by the Borrower or a Subsidiary Guarantor of (i) Indebtedness(e)
otherwise permitted to be incurred pursuant to this Section 7.01 or (ii)
obligations of any other Loan Party not constituting Indebtedness; provided that
if the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations; Indebtedness described inon Schedule 7.01 and any Permitted
Refinancing(f) thereof; Indebtedness of a Person or Indebtedness attaching to
assets of a Person that, in(g) either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any of the
Restricted Subsidiaries, in each case after the initial Borrowing Date as the
result of a Permitted Acquisition, and any Permitted Refinancing thereof;
provided that (i) such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof, (ii) such Indebtedness is not
guaranteed in any respect by the Borrower or any of the Restricted Subsidiaries
(other than by any such person that so becomes a Restricted Subsidiary) and
(iii) the aggregate principal amount of such Indebtedness outstanding at any one
time does not exceed $25,000,000; Indebtedness of the type described in clause
(xi) of the definition of(h) “Indebtedness” incurred in the ordinary course of
business and consistent with prudent business practice to hedge or mitigate
risks to which the Borrower or any of the Restricted Subsidiaries is exposed in
the conduct of its business or the management of its liabilities or to hedge
against fluctuations in interest



--------------------------------------------------------------------------------



 
[exhibit10-1_102.jpg]
LEGAL_US_E # 131620235.2 86 14703686 9482345 14703686 rates or currency;
provided that in each case such Indebtedness shall not have been entered into
for speculative purposes; other Indebtedness of the Borrower and the Restricted
Subsidiaries in an(i) aggregate amount not to exceed at any time $20,000,000; to
the extent not constituting Obligations, Refinancing Debt;(j) Indebtedness
arising from customary agreements providing for indemnification,(k) adjustment
of purchase price (including earn-outs) or similar obligations, in each case
incurred or assumed in connection with the dispositions or purchase of assets
permitted hereunder, provided that such Indebtedness (other than for
indemnification) shall be included in the total consideration for purposes of
all determinations relating to such disposition or purchase hereunder;
Indebtedness of the Borrower or the Restricted Subsidiaries with respect to(l)
Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed at any time $30,000,000; provided that any such Indebtedness (i) shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset; Junior Indebtedness of the
Borrower or the Restricted Subsidiaries; provided that(m) (i) no Default or
Event of Default shall exist before or after giving effect to the incurrence of
such Indebtedness and (ii) the Total Leverage Ratio shall be equal to or less
than 3.50:1.00 immediately prior to and after giving effect to the incurrence of
such Indebtedness and any Permitted Acquisitions consummated with the proceeds
of such Indebtedness (calculated in accordance with Section 7.07) as of the last
day of the Fiscal Quarter most recently ended for which the financial statements
required by Section 6.01(a) or (b), as the case may be, have been (or were
required to be) delivered; Indebtedness representing deferred compensation to
employees of Holdings and(n) its Subsidiaries incurred in the ordinary course of
business; Indebtedness to current or former officers, directors, managers,
consultants and(o) employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings
permitted by Section 7.04; Indebtedness owing to any insurance company arising
from the financing of(p) insurance premiums in the ordinary course of business;
and Indebtedness incurred pursuant to a Permitted Revolving Credit Facility.(q)
Liens. Directly or indirectly, create, incur, assume or permit to exist
anySection 7.02. Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any Restricted Subsidiary, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute, except: Liens in favor of the Collateral
Agent for the benefit of Secured Parties granted(a) pursuant to any Loan
Document;



--------------------------------------------------------------------------------



 
[exhibit10-1_103.jpg]
LEGAL_US_E # 131620235.2 87 14703686 9482345 14703686 Liens for Taxes,
assessments or governmental charges that are not overdue for a(b) period of more
than sixty (60) days or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; statutory or common
law Liens of landlords, banks and securities intermediaries(c) (and rights of
set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen (including any mechanics, repairmen, workmen and materialmen Lien on
property managed by the Borrower and itsthe Restricted Subsidiaries as part of
their real estate and property management business), and other Liens imposed by
law (other than any such Lien imposed pursuant to Section 430(k) of the Internal
Revenue Code), in each case incurred in the ordinary course of business for
amounts not overdue by more than sixty (60) days or, in the case of any such
amounts overdue for a period in excess of sixty (60) days, such Liens are
unfiled and no other action has been taken to enforce such Lien or such Lien, or
the amount, is being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by GAAP shall have been made for any such contested amounts; Liens incurred in
the ordinary course of business in connection with workers’(d) compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof; easements, rights-of-way, restrictions,
encroachments, and other minor defects or(e) irregularities in title, in each
case which do not and shall not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any of the Restricted
Subsidiaries and that, in the aggregate, do not materially detract from the
value of the property subject thereto; leases (including operating leases),
licenses, subleases and sublicenses granted to(f) others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of the Borrower and itsthe Restricted Subsidiaries, taken as a whole, or (ii)
secure any Indebtedness; purported Liens evidenced by the filing of
precautionary UCC financing(g) statements (i) relating solely to operating
leases of personal property entered into in the ordinary course of business or
(ii) to evidence the sale of assets in the ordinary course of business; any
zoning or similar law or right reserved to or vested in any governmental(h)
office or agency to control or regulate the use of any real property; Liens
described inon Schedule 7.02;(i) Liens securing Indebtedness permitted by
Section 7.01(g); provided that any(j) such Lien shall encumber only those assets
which secured such Indebtedness at the time such assets were acquired by the
Borrower or the Restricted Subsidiaries; other Liens on assets other than the
Collateral securing Indebtedness in an(k) aggregate amount not to exceed
$25,000,000 at any time outstanding; Refinancing Debt Liens;(l)



--------------------------------------------------------------------------------



 
[exhibit10-1_104.jpg]
LEGAL_US_E # 131620235.2 88 14703686 9482345 14703686 Liens securing
Indebtedness permitted pursuant to Section 7.01(l); provided that(m) any such
Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness; pledges or deposits in connection with workers’ compensation,
unemployment(n) insurance and other social security legislation; assignments of
past due receivables solely for the purpose of collection;(o) judgment Liens so
long as the related judgment does not constitute an Event of(p) Default; Liens
(i) in favor of customs and revenue authorities arising as a matter of law to(q)
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business and (ii) on specific items of inventory or other
goods and proceeds thereof of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or such other goods in the ordinary course of business; Liens (i) of a
collection bank arising under Sections 4-208 and 4-210 of the(r) Uniform
Commercial Code on the items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes; Liens (i) on
cash advances in favor of the seller of any property to be acquired in(s) a
transaction permitted pursuant to Section 7.06 or (ii) consisting of an
agreement to dispose of any property in a transaction permitted pursuant to
Section 7.08, in each case, solely to the extent such acquisition or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien; Liens arising out of conditional sale, title retention,
consignment or similar(t) arrangements for sale of goods entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business; Liens on insurance policies and the proceeds thereof securing the
financing of(u) the premiums with respect thereto so long as such Liens do not
encumber any property other than cash paid to any such insurance company in
respect of such insurance; other Liens securing Indebtedness or other
obligations in an aggregate amount(v) not to exceed at any time $20,000,000; and
Permitted Revolving Credit Liens; and(w) any Lien on any Margin Stock, if and to
the extent the value of all Margin Stock(x) of Holdings and its Restricted
Subsidiaries exceeds 25% of the value of the total assets subject to this
Section 7.02. (each of (a) - (wx), a “Permitted Lien”). Notwithstanding anything
in this Section 7.02 to the contrary, the parties agree that none of the
restrictions on Liens otherwise imposed by the provisions of this Section 7.02
shall apply to Equity Interests in the Original Spun-Off Entities or in any
Permitted Spin-Off Vehicle to the extent such Equity Interests may constitute
Margin Stock at any time prior to the consummation of the Spinoff or related
Permitted Spin-Off, as applicable.



--------------------------------------------------------------------------------



 
[exhibit10-1_105.jpg]
LEGAL_US_E # 131620235.2 89 14703686 9482345 14703686 No Further Negative
Pledges. Except with respect to (a) thisSection 7.03. Agreement and the other
Loan Documents, (b) specific property encumbered to secure payment of particular
Indebtedness that is permitted to be incurred and secured under this Agreement
or to be sold pursuant to an executed agreement with respect to a sale of assets
permitted hereunder, (c) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be), (d) restrictions by reason of customary
provisions restricting assignments, subservicing, subcontracting or other
transfers contained in servicing agreements (provided that such restrictions are
limited to the individual servicing agreement and related agreements or the
property and/or assets subject to such agreements, as the case may be) and (e)
restrictions by reason of customary provisions restricting liens, assignments,
subservicing, subcontracting or other transfers contained in agreements with the
Federal Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae,
Freddie Mac or other similar governmental agencies relating to the origination,
sale, securitization and servicing of mortgage loans (provided that such
restrictions are limited to the individual agreement and related agreements
and/or the property or assets subject to such agreements, as the case may be),
no Loan Party nor any Restricted Subsidiary shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations.
Restricted Junior Payments. Directly or indirectly through anySection 7.04.
manner or means, declare, order, pay, make or set apart, or agree to declare,
order, pay, make or set apart, any sum for any Restricted Junior Payment except
that (a) any Restricted Subsidiary may declare and pay dividends or make other
distributions ratably to the Borrower or any Restricted Subsidiary and to each
other holder of equity therein, (b) the Borrower(i) before the consummation of
the Fourth Amendment, Solutions may make payments in an aggregate amount not to
exceed $25,000,000 (for the avoidance of doubt, without duplication of the
amounts paid under clause (b)(ii) below) in any Fiscal Year to Lux Holdco and
Lux Holdco may make similar payments from such proceeds to Holdings to permit
Holdings to purchase common stock or common stock options of Holdings from
present or former officers or employees of Holdings or any Restricted Subsidiary
upon the death, disability or termination of employment of such officer or
employee and (ii) after the consummation of the Fourth Amendment, any Borrower
may make payments in an aggregate amount not to exceed $25,000,000 (for the
avoidance of doubt, without duplication of the amounts paid under clause (b)(i)
above) in any Fiscal Year to Holdings and to permit Holdings to purchase common
stock or common stock options of Holdings from present or former officers or
employees of Holdings or any Restricted Subsidiary upon the death, disability or
termination of employment of such officer or employee, (c) the
BorrowerSolutions, Lux Holdco and Holdings may make other Restricted Junior
Payments; provided that in the case of this clause (c), both immediately prior
to and after giving effect thereto (i) no Event of Default shall exist or result
therefrom, (ii) the Total Leverage Ratio shall be equal to or less than 3.50 to
1.00, calculated in accordance with Section 7.07 immediately prior to and after
giving effect to such Restricted Junior Payment as of the last day of the Fiscal
Quarter most recently ended for which the financial statements required by
Section 6.01(a) or (b), as the case may be, have been (or were required to be)
delivered and (iii) the aggregate amount of Restricted Junior Payments made
pursuant to this Section 7.04(c) shall not exceed the Available Amount that is
Not Otherwise Applied, (d) to the extent constituting Restricted Junior
Payments, the Borrower and the Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Sections 7.026,
7.08, 7.11(b) or 7.11(c), (e) the BorrowerSolutions may make payments to Lux
Holdco and Lux Holdco may make similar payments from such proceeds to Holdings,
the proceeds of which shall be used by Lux Holdco or Holdings to pay franchise
taxes and other fees, taxes and expenses, including, without limitation,
administrative and overhead costs, required to maintain the corporate or legal
existence of Lux Holdco or Holdings,



--------------------------------------------------------------------------------



 
[exhibit10-1_106.jpg]
LEGAL_US_E # 131620235.2 90 14703686 9482345 14703686 including, without
limitation, D&O insurance premiums and SEC regulatory costs and expenses, (f)
(i) the Restricted Junior Payments made by the BorrowerSolutions and Holdings
under this clause (f) prior to the Second Amendment Effective Date were
permitted plus (ii) the BorrowerSolutions, Lux Holdco and Holdings may make
other Restricted Junior Payments in an aggregate amount for all such Restricted
Junior Payments made under this clause (f)(ii) not to exceed the greater of (x)
$15,000,000 and (y) 15.0% of Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending as of the last day of the most recently ended Fiscal
Quarter for which the financial statements required by Section 6.01(a) or (b),
as the case may be, have been (or were required to be) delivered, (g) (i)
Restricted Junior Payments made under this clause (g) prior to the Second
Amendment Effective Date, the proceeds of which were used by Holdings to
consummate all or any portion of the Permitted Share Buyback and (ii) the
BorrowerSolutions may, from time to time on or after the Second Amendment
Effective Date, make payments to Lux Holdco and Lux Holdco may, from time to
time, make similar payments from such proceeds to Holdings in an aggregate
amount for all such Restricted Junior Payments made under this clause (g)(ii) on
or after the Second Amendment Effective Date not to exceed $35,000,000, and (A)
Lux Holdco may accept such payments for further distribution to Holdings andor
(B) Holdings may accept such payments and use such proceeds from time to time to
consummate all or any portion of the Permitted Share Buyback and (h) in addition
to the other Restricted Junior Payments permitted under this Section 7.04, the
BorrowerSolutions may from time to time on or after the Third Amendment
Effective Date make payments to Lux Holdco and Lux Holdco may from time to time
make similar payments from such proceeds to Holdings in an aggregate amount for
all such Restricted Junior Payments made under this clause (h) on or after the
Third Amendment Effective Date not to exceed $200,000,000, and (A) Lux Holdco
may accept such payments for further distribution to Holdings andor (B) Holdings
may accept such payments and use such proceeds from time to time to consummate
all or any portion of the Permitted Share Buyback. For the avoidance of doubt,
on and after the Fourth Amendment Effective Date, any Restricted Subsidiary may
declare and pay dividends or make other distributions to Lux Holdco in reliance
of clause (a) of the foregoing sentence. Restrictions on Subsidiary
Distributions. Except as provided herein,Section 7.05. create or otherwise cause
or suffer to exist or become effective any consensual encumbrance or restriction
of any kind on the ability of any Restricted Subsidiary to (a) pay dividends or
make any other distributions on any of such Restricted Subsidiary’s Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (b) repay or
prepay any Indebtedness owed by such Restricted Subsidiary to Holdings or any
other Restricted Subsidiary, (c) make loans or advances to the Borrower or any
other Restricted Subsidiary or (d) transfer, lease or license any of its
property to Holdings or any other Restricted Subsidiary other than restrictions
(i) in agreements evidencing Indebtedness permitted by Section 7.01(fg) or (l)
that impose restrictions on the property so acquired, (ii) in agreements
evidencing Junior Indebtedness or Refinancing Debt, in each case permitted to be
incurred by Section 7.01, (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iv) by reason of customary net worth provisions contained in leases
and other agreements that do not evidence Indebtedness entered into by the
Borrower or a Restricted Subsidiary in the ordinary course of business, (v) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property not otherwise prohibited under this
Agreement or (vi) described on Schedule 7.05. Investments. Directly or
indirectly, make or own any Investment in anySection 7.06. Person, including any
Joint Venture, except: Investments in Cash and Cash Equivalents;(a)



--------------------------------------------------------------------------------



 
[exhibit10-1_107.jpg]
LEGAL_US_E # 131620235.2 91 14703686 9482345 14703686 equity Investments owned
as of the initial Borrowing Date in any Subsidiary and(b) Investments made after
the Borrowing Date in the Borrower and any Subsidiary Guarantor; Investments (i)
in any Securities received in satisfaction or partial satisfaction(c) thereof
from financially troubled account debtors and (ii) deposits, prepayments and
other credits to suppliers made in the ordinary course of business of the
Borrower and the Restricted Subsidiaries; intercompany loans to the extent
permitted under Section 7.01(b) and other(d) Investments in Subsidiaries which
are not Subsidiary Guarantors; provided that such Investments (including through
intercompany loans) in Subsidiaries other than Subsidiary Guarantors shall not
exceed at any time $25,000,000 in the aggregate; loans and advances to officers,
directors and employees of Holdings and its(e) Subsidiaries made in the ordinary
course of business in an aggregate principal amount not to exceed $2,000,000 at
any time outstanding; Permitted Acquisitions;(f) Investments described inon
Schedule 7.06;(g) Hedge Agreements which constitute Investments;(h) other
Investments by the Borrower and the Restricted Subsidiaries (including(i)
Investments made in connection with the Permitted Spin-Offs) in an aggregate
amount not to exceed the sum of (i) $25,000,000 at any one time outstanding plus
(ii) if (A) no Event of Default shall exist or result therefrom and (B) the
Total Leverage Ratio, calculated in accordance with Section 7.07 immediately
prior to and after giving effect to such Investment as of the last day of the
Fiscal Quarter most recently ended for which the financial statements required
by Section 6.01(a) or (b), as the case may be, have been (or were required to
be) delivered, is equal to or less than 3.50 to 1.00, the Available Amount that
is Not Otherwise Applied; i) Investments by the Borrower and the Restricted
Subsidiaries (including(j) Investments made in connection with the Permitted
Spin-Offs) under this clause (j) prior to the Second Amendment Effective Date
and (ii) other Investments by the Borrower and the Restricted Subsidiaries
(including Investments made in connection with the Permitted Spin-Offs) on or
after the Second Amendment Effective Date in an aggregate amount, for all such
Investments made under this clause (j)(ii), not to exceed the greater of (x)
$25,000,000 and (y) 18.0% of Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending as of the last day of the most recently ended Fiscal
Quarter for which the financial statements required by Section 6.01(a) or (b),
as the case may be, have been (or were required to be) delivered; Investments by
the Borrower or any Restricted Subsidiary in a Person, if as a(k) result of such
Investment (i) such Person becomes a Subsidiary Guarantor that is engaged in
Core Business Activities and any business or activities incidental and ancillary
thereto or (ii) such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Borrower or a Subsidiary Guarantor; Investments by the Borrower or any
Restricted Subsidiary in one or more(l) Persons related to the Homeward
Residential business in exchange for existing investments of Altisource
Portfolio Solutions S.A. in Correspondent One S.A.; provided that the
consideration received for any



--------------------------------------------------------------------------------



 
[exhibit10-1_108.jpg]
LEGAL_US_E # 131620235.2 92 14703686 9482345 14703686 such Investment shall be
in an amount approved by the board of directors (or similar governing body) of
the Borrower; loans and advances to Ocwen to finance any acquisition by Ocwen of
Residential(m) Capital, LLC or the Homeward Residential business, so long as (i)
any such loan or advance will be repaid or will convert to an equity Investment
in the target of any such acquisition no later than the first anniversary of the
date of this Agreement and (ii) immediately prior to and after giving effect to
any such acquisition, the Total Leverage Ratio, determined in accordance with
Section 7.07 as of the last day of the Fiscal Quarter most recently ended for
which the financial statements required by Section 6.01(a) or (b), as the case
may be, have been (or were required to be) delivered, does not exceed 3.50:1.00;
Investments in connection with the Spinoff Capitalization; and(n) non-cash
consideration received, to the extent permitted by the Loan Documents(o) in
connection with the sale of property permitted by this Agreement.; and
Investments in the Loans permitted under Section 10.06(f).(p) Notwithstanding
anything to the contrary in this Agreement or any other Loan Documents, Holdings
shall not, nor shall it cause or permit any Restricted Subsidiary to, cause or
permit more than 25% of the value of the assets (either of the Borrower only or
of Holdings and its Restricted Subsidiaries on a consolidated basis) subject to
the provisions of Section 7.02 or Section 7.08 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) to be Margin Stock. Certain Calculations.Section 7.07. In
connection with any calculation of compliance with any financial term during(a)
any period, the calculation thereof shall be after giving effect on a pro forma
basis to (w) the incurrence of any Indebtedness after the first day of such
period, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such period and remained outstanding through the
date of determination, (x) the permanent repayment of any Indebtedness after the
first day of such period, as if such Indebtedness had been retired or repaid on
the first day of such period and remained retired through the date of
determination, (y) the making of any other Restricted Junior Payment after the
first day of such period, as if such Restricted Junior Payment had been made on
the first day of such period, and (z) any Permitted Acquisition, Ocwen
Acquisition, Permitted Spin-Off or Asset Sale then being consummated as well as
any other Permitted Acquisition, Ocwen Acquisition, Permitted Spin-Off or Asset
Sale if consummated after the first day of such period, and on or prior to the
date of the respective the Permitted Acquisition, Ocwen Acquisition, Permitted
Spin-Off or Asset Sale, as the case may be, then being effected, with the
following rules (described in clauses (b) and (c) below) to apply in connection
therewith. With respect to any period during which a Permitted Acquisition,
Permitted(b) Spin-Off or Asset Sale has occurred (each, a “Subject
Transaction”), Consolidated Adjusted EBITDA shall be calculated with respect to
such period on a pro forma basis using either (i) in the case of an Asset Sale
or a Permitted Spin-Off, the historical audited financial statements (or, if
such audited financial statements do not exist, such other information as shall
be consistent with the Historical Financial Statements) of any business so sold
or disposed or to be sold or disposed or (ii) in the case of Permitted
Acquisitions, (x) with respect to each calculation made at any time prior to the
time when one full Fiscal Quarter shall have elapsed after such Permitted
Acquisition, the EBITDA (calculated in a manner consistent with the definition
of “Consolidated Adjusted EBITDA”) of such Acquired Entity as set forth



--------------------------------------------------------------------------------



 
[exhibit10-1_109.jpg]
LEGAL_US_E # 131620235.2 93 14703686 9482345 14703686 in the projections for any
business so acquired or to be acquired (provided that such projections are based
on good faith estimates and assumptions made by the management of the Borrower)
and (y) with respect to each calculation made at any time after the time when
one full Fiscal Quarter shall have elapsed after such Permitted Acquisition but
prior to the time when five full Fiscal Quarters shall have elapsed after such
Permitted Acquisition, the Annualized Acquired EBITDA of such Acquired Entity,
and the Consolidated financial statements of Holdings and its Subsidiaries shall
be reformulated as if (A) such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant transaction at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period) and (B) in the case
of Permitted Acquisitions, such projected EBITDA (calculated in a manner
consistent with the definition of “Consolidated Adjusted EBITDA”) or the
Annualized Acquired EBITDA of such Acquired Entity, as the case may be, had been
earned at the beginning of the four Fiscal Quarter period ending on the last day
of the applicable Fiscal Quarter; provided, however, that such Annualized
Acquired EBITDA shall be reduced by (1) for the first full Fiscal Quarter in
which such Acquired Entity is included in the calculation of Consolidated
Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired
Entity for such Fiscal Quarter, (2) for the second full Fiscal Quarter in which
such Acquired Entity is included in the calculation of Consolidated Adjusted
EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired Entity for the
preceding two Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter, (3) for the third full Fiscal Quarter in which such Acquired Entity is
included in the calculation of Consolidated Adjusted EBITDA, the actual
Consolidated Adjusted EBITDA for such Acquired Entity for the preceding three
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter and (4)
for the fourth full Fiscal Quarter in which such Acquired Entity is included in
the calculation of Consolidated Adjusted EBITDA, the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding four Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter. With respect to any
period in which an Ocwen Acquisition Fulcrum Date occurs(c) with respect to any
Ocwen Acquisition, the Consolidated financial statements of Holdings and its
Subsidiaries shall be reformulated as if the applicable Ocwen Acquisition
Fulcrum Date had occurred, and the related Ocwen Acquisition EBITDA had been
earned, at the beginning of the four Fiscal Quarter period ending on the last
day of the applicable Fiscal Quarter and Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis using (x) with
respect to each Fiscal Quarter prior to and including the applicable Ocwen
Acquisition Fulcrum Quarter and the Fiscal Quarter immediately following the
applicable Ocwen Acquisition Fulcrum Quarter, the Ocwen Acquisition EBITDA for
each such Fiscal Quarter minus, for the applicable Ocwen Acquisition Fulcrum
Quarter and the Fiscal Quarter immediately following the applicable Ocwen
Acquisition Fulcrum Quarter, the actual EBITDA (calculated in a manner
consistent with the definition of “Consolidated Adjusted EBITDA”) directly
attributable to Ocwen Acquisition Services during such Ocwen Acquisition Fulcrum
Quarter and the Fiscal Quarter immediately following the applicable Ocwen
Acquisition Fulcrum Quarter and (y) with respect to each Fiscal Quarter after
the Fiscal Quarter immediately after the applicable Ocwen Acquisition Fulcrum
Quarter, the actual EBITDA (calculated in a manner consistent with the
definition of “Consolidated Adjusted EBITDA”) attributable to Ocwen Acquisition
Services. Fundamental Changes; Disposition of Assets; Acquisitions. EnterSection
7.08. into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other



--------------------------------------------------------------------------------



 
[exhibit10-1_110.jpg]
LEGAL_US_E # 131620235.2 94 14703686 9482345 14703686 acquisitions of inventory,
materials, equipment and other assets and Consolidated Capital Expenditures in
the ordinary course of business) the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except: any Restricted
Subsidiary may be merged with or into thea Borrower or any(a) other Restricted
Subsidiary (including, for the avoidance of doubt, pursuant to a Permitted
Borrower Consolidation), or be liquidated, wound up or dissolved, or all or any
part of its business, assets or property may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to thea Borrower or any Restricted Subsidiary; provided that in
the case of any such transaction, (i) thea Borrower shall be the continuing or
surviving Person in any such transaction involving thea Borrower and (ii)
subject to the preceding clause (i), a Subsidiary Guarantor shall be the
continuing or surviving Person in any such transaction involving a Subsidiary
Guarantor; any Restricted Subsidiary may dispose of any or all of its assets
(upon voluntary(b) liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor; sales or other dispositions of assets that do not constitute Asset
Sales;(c) Asset Sales, the proceeds of which (valued at the principal amount
thereof in the(d) case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales under this
clause (d) made within the same Fiscal Year, are less than $25,000,000; provided
that (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
chief executive officer and chief financial officer of the Borrower), (2) no
less than 75% thereof shall be paid in Cash, and (3) the Net Cash Proceeds
thereof shall be applied as required by Section 2.08(b); disposals of obsolete,
worn out or surplus property in the ordinary course of(e) business; Permitted
Acquisitions;(f) Investments made in accordance with Section 7.06.(g)
dispositions of Cash Equivalents in the ordinary course of business;(h)
Permitted Spin-Offs and dividends and distributions in connection therewith;(i)
the Spinoff and dividends, distributions and sales in connection therewith(j)
(including, without limitation, (y) sales and transfers of Equity Interests in
the Spun-Off Entities and one or more investment vehicles created in connection
therewith and (z) dividends or distributions to Holdings to permit Holdings to
effect the Spinoff Capitalization); and the Permitted Lux Contribution; and(k)
retirement of the Loans as required under Section 10.06(f).(l) Upon the request
of the Borrower (which identifies with reasonable specificity the releases
sought and Collateral disposed of), the Administrative Agent or Collateral
Agent, as applicable, shall reasonably promptly execute and deliver to the
Borrower any and all documents or instruments



--------------------------------------------------------------------------------



 
[exhibit10-1_111.jpg]
LEGAL_US_E # 131620235.2 95 14703686 9482345 14703686 reasonably necessary to
release any Lien encumbering any items of Collateral that are subject to a
conveyance, sale, lease, exchange, transfer or other disposition pursuant to
this Section 7.08 or otherwise permitted pursuant to this Agreement. Disposal of
Subsidiary Interests. Except for (i) any sale of all of itsSection 7.09.
interests in the Equity Interests of any of its Material Subsidiaries in
compliance with the provisions of Section 7.08, (ii) issuances described in
clause (viii) of the definition of “Asset Sale”, (iii) the Permitted Lux
Contribution and (iv) Permitted Liens, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Material Subsidiaries, except to qualified directors and managers if required by
applicable law; or (b) permit any Restricted Subsidiary directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any Equity Interests
of any of its Material Subsidiaries, except to another Loan Party (subject to
the restrictions on such disposition otherwise imposed hereunder) or to
qualified directors and managers if required by applicable law. Sales and
Lease-Backs. Directly or indirectly, become or remain liableSection 7.10. as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which any Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any Restricted
Subsidiary), (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Loan Party to
any Person (other than the Borrower or any Restricted Subsidiary) in connection
with such lease or (c) is to be sold or transferred by such Loan Party to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of such Loan
Party, other than transactions where any related sale of assets is permitted
under Section 7.08, any related Indebtedness is permitted to be incurred under
Section 7.01 and any Lien in connection therewith is permitted to be granted
under Section 7.02. Transactions with Shareholders and Affiliates. Directly or
indirectly,Section 7.11. enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property, the rendering
of any service or the payment of any management, advisory or similar fees) with
any Affiliate of Holdings on terms that are less favorable to Holdings or that
Restricted Subsidiary, as the case may be, than those that might be obtained in
a comparable arm’s length transaction at the time from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to (a) any
transaction not otherwise prohibited by this Article VII between or among
Holdings and any one or more Restricted Subsidiaries or between or among
Restricted Subsidiaries; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of Holdings and the
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of Holdings and the Restricted Subsidiaries entered into in the
ordinary course of business; (d) services agreements, statements of work,
service level agreements and acquisition transactions with Ocwen, HLSS, any
Spun-Off Entity and other Persons, including each of their Affiliates and
Subsidiaries, in each case, entered into in the ordinary course of business of
the Borrower and the Restricted Subsidiaries; and (e) transactions described in
Schedule 7.11. Conduct of Business. Engage in any line of business
substantiallySection 7.12. different from the Core Business Activities and any
business reasonably related, complementary or ancillary thereto. Modifications
of Junior Indebtedness. Amend, modify, waive orSection 7.13. otherwise change,
or consent or agree to any amendment, modification, waiver or other change to,
any of the terms of any Junior Indebtedness in such a manner that would cause
the terms of such Junior



--------------------------------------------------------------------------------



 
[exhibit10-1_112.jpg]
LEGAL_US_E # 131620235.2 96 14703686 9482345 14703686 Indebtedness to fail to
satisfy the requirements of clauses (i) through (vi) of the definition of
“Junior Indebtedness.” Material Amendments or Waivers of Organizational
Documents.Section 7.14. Agree to any material amendment, restatement, supplement
or other modification to, or waiver of, any of the Organizational Documents of
the Borrower or any Guarantor after the Effective Date that would materially and
adversely impact the Lenders without in each case obtaining the prior written
consent of the Required Lenders to such amendment, restatement, supplement or
other modification or waiver. Fiscal Year. Change its Fiscal Year-end from
December 31 or changeSection 7.15. its method of determining Fiscal Quarters.
Certain Activities.Section 7.16. In the case of Holdings, (i) hold any material
assets other than (A) the Equity(a) Interests of Lux Holdco, the Borrower, the
Original Spun-Off Entities and any other Subsidiaries and (B) intercompany
receivables, (ii) have any material liabilities other than (A) liabilities under
the Loan Documents, (B) tax liabilities in the ordinary course of business, (C)
intercompany liabilities permitted under Section 7.01(a) and (D) other
liabilities for directors’ fees, SEC regulatory compliance and maintenance of
existence and liabilities covered by insurance or (iii) engage in any business
or activity other than (A) owning Equity Interests of Lux Holdco, the Borrower,
the Original Spun-Off Entities and any other Subsidiaries and activities
incidental or related thereto or to the maintenance of the corporate existence
of Holdings or compliance with applicable Law, (B) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (C) participating in activities
incidental to compliance with the provisions of the Securities Act and the
Exchange Act and the rules of national securities exchanges, in each case, as
applicable to companies with listed equity or debt securities, as well as
activities incidental to investor relations, shareholder meetings and reports to
shareholders or debt holders, (D) acting as a Guarantor under the Guaranty and
pledging its assets to the Collateral Agent, for the benefit of the Lenders,
pursuant to the Collateral Documents to which it is a party, (E) acting as a
guarantor in respect of Indebtedness permitted to be incurred under Section
7.01, (F) issuing and purchasing its own common stock and (G) activities in
connection with the Spinoff; InPrior to the consummation of the Fourth
Amendment, in the case of Lux(b) Holdco, (i) hold any material assets other than
(A) the Equity Interests of the BorrowerSolutions and any other Subsidiaries and
(B) intercompany receivables, (ii) have any material liabilities other than (A)
liabilities under the Loan Documents, (B) tax liabilities in the ordinary course
of business, (C) intercompany liabilities permitted under Section 7.01(a) and
(D) other liabilities for directors’ fees and maintenance of existence and
liabilities covered by insurance or (iii) engage in any business or activity
other than (A) owning the Equity Interests of the BorrowerSolutions and any
other Subsidiaries and activities incidental or related thereto or to the
maintenance of the corporate existence of Lux Holdco or compliance with
applicable Law, (B) acting as a Guarantor under the Guaranty and pledging its
assets to the Collateral Agent, for the benefit of the Lenders, pursuant to the
Collateral Documents to which it is a party and (C) acting as a guarantor in
respect of Indebtedness permitted to be incurred under Section 7.01; and i)
Before the Permitted Lux Contribution is effective, permit any Person other(c)
than Holdings to hold any Equity Interests of the BorrowerSolutions and (ii)
after the Permitted Lux Contribution is effective, permit any Person other than
Holdings to hold any Equity Interests of Lux Holdco and, after the Permitted Lux
Contribution is effective but before the Permitted Borrower



--------------------------------------------------------------------------------



 
[exhibit10-1_113.jpg]
LEGAL_US_E # 131620235.2 97 14703686 9482345 14703686 Consolidation is
effective, permit any Person other than Lux Holdco to hold any Equity Interests
of the BorrowerSolutions. Use of Proceeds. Use the proceeds of any Loan, whether
directly orSection 7.17. indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose. ARTICLE VIII EVENTS OF DEFAULT Events of
Default. If any one or more of the following conditions orSection 8.01. events
occur: Failure to Make Payments When Due. Failure by the Borrower to pay (i)
when(a) due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within five (5) days after the date due; or Breach of
Representations, Etc. Any representation, warranty, certification or(b) other
statement made or deemed made by any Loan Party in any Loan Document or in any
statement or certificate at any time given by any Loan Party or any Restricted
Subsidiary in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or Breach of Certain Covenants. Failure of any Loan Party to perform or
comply(c) with any term or condition contained in Section 6.01(e), Section 6.02
(as to existence of the Loan Parties only), Section 6.12 or Article VII hereof
or Section 6 of the Security Agreement; or Other Defaults Under Loan Documents.
Any Loan Party shall default in the(d) performance of or compliance with (A)
Section 6.01(a), 6.01(b), 6.01(c) or 6.01(d), and such default shall not have
been remedied or waived within five (5) Business Days after the due date, or (B)
any term contained herein or any of the other Loan Documents, other than any
such term referred to in any other Section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of such Loan Party becoming aware of such default or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or Default in Other Agreements. (i) Failure of any Loan
Party or any of their(e) respective Restricted Subsidiaries to pay when due any
principal of or interest on or any other amount, including any payment in
settlement, payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.01(a)) in an individual principal amount
(or Net Mark-to-Market Exposure) of $40,000,000 or more or with an aggregate
principal amount (or Net Mark-to-Market Exposure) of $40,000,000 or more, in
each case beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Loan Party with respect to any other material term of (1) one or
more items of Indebtedness in the individual or aggregate principal amounts (or
Net Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or



--------------------------------------------------------------------------------



 
[exhibit10-1_114.jpg]
LEGAL_US_E # 131620235.2 98 14703686 9482345 14703686 Involuntary Bankruptcy;
Appointment of Receiver, Etc. (i) A court of competent(f) jurisdiction shall
enter a decree or order for relief in respect of the Borrower, Holdings or any
of its Significant Subsidiaries in an involuntary case under the Bankruptcy Code
or under any other applicable U.S. federal, state or foreign bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
U.S. federal, state or foreign law; or (ii) an involuntary case shall be
commenced against the Borrower, Holdings or any of its Significant Subsidiaries
under the Bankruptcy Code or under any other applicable U.S. federal, state or
foreign bankruptcy, insolvency or similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, conservator,
custodian or other officer having similar powers over the Borrower, Holdings or
any of its Significant Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, conservator or other custodian of
the Borrower, Holdings or any of its Significant Subsidiaries for all or
substantially all of its property; or a warrant of attachment, execution or
similar process shall have been issued against all or substantially all of the
property of the Borrower, Holdings or any of its Significant Subsidiaries, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or Voluntary Bankruptcy;
Appointment of Receiver, Etc. (i) The Borrower,(g) Holdings or any of its
Significant Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable U.S. federal, state or foreign bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee, conservator or other
custodian for all or a substantial part of its property; or the Borrower,
Holdings or any of its Significant Subsidiaries shall make any assignment for
the benefit of creditors or (ii) the Borrower, Holdings or any of its
Significant Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of the Borrower, Holdings or
any of its Significant Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f); or Judgments and Attachments. Any
money judgment, writ or warrant of(h) attachment or similar process involving
(i) in any individual case an amount in excess of $40,000,000 or (ii) in the
aggregate at any time an amount in excess of $40,000,000 (in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against the Borrower, Holdings or any of its Material Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or Employee Benefit Plans. There shall
occur one or more ERISA Events which(i) individually or in the aggregate results
in or would reasonably be expected to result in a Material Adverse Effect on the
Borrower during the term hereof; or Change of Control. A Change of Control
occurs; or(j) Guaranties, Security Documents and other Loan Documents. At any
time after(k) the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Security Document ceases to be in full
force and effect (other than by reason of a



--------------------------------------------------------------------------------



 
[exhibit10-1_115.jpg]
LEGAL_US_E # 131620235.2 99 14703686 9482345 14703686 release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document, in each
case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control or (iii) any Loan Party
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability under any Loan Document to
which it is a party or shall contest the validity or perfection of any Lien in
any Collateral purported to be covered by the Security Documents; THEN, (1) upon
the occurrence of any Event of Default described in Section 8.01(f) or 8.01(g),
automatically, and (2) upon the occurrence of any other Event of Default, at the
request of (or with the consent of) the Required Lenders, upon notice to the
Borrower by the Administrative Agent, (A) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party: (I) the unpaid principal amount of and accrued
interest on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents. Application of
Funds. After the exercise of remedies provided for inSection 8.02. Section 8.01
(or after the Loans have automatically become immediately due and as set forth
in Section 8.01), any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.13, be applied by the Administrative
Agent in the following order: FIRST, to payment of that portion of the
Obligations constituting fees,(i) indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such; SECOND, to payment of that portion of the Obligations
constituting(ii) fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders or any Hedge Bank (including amounts payable
under Article III and fees, charges and disbursements of counsel to the
respective Lenders (including fees and time charges for attorneys who may be
employees of any Lender)) arising under the Loan Documents or any Hedge
Agreement, ratably among them in proportion to the respective amounts described
in this clause Second payable to them; THIRD, to payment of that portion of the
Obligations constituting(iii) accrued and unpaid interest on the Loans and other
Term Credit Obligations, unpaid principal of the Loans and amounts then owing
under Hedge Agreements ratably among the Lenders and the Hedge Banks in
proportion to the respective amounts described in this clause Third payable to
them; and LAST, the balance, if any, after all of the Obligations have been(iv)
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank. Each
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged



--------------------------------------------------------------------------------



 
[exhibit10-1_116.jpg]
LEGAL_US_E # 131620235.2 100 14703686 9482345 14703686 and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
Notwithstanding anything herein to the contrary, Excluded Swap Obligations with
respect to any Loan Party shall not be paid with amounts received from such Loan
Party or its assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.02. ARTICLE IX THE AGENCY PROVISIONS
Appointment and Authority.Section 9.01. Administrative Agent. Each of the
Lenders (in its capacities as a Lender and on(a) behalf of itself and its
Affiliates as a potential Hedge Bank) hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent and the Lenders, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Collateral Agent. The Administrative Agent shall also act as the
“collateral(b) agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a Lender and on behalf of itself and its
Affiliates as a potential Hedge Bank) hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Rights as a Lender. The Person
serving as the Administrative AgentSection 9.02. hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. Exculpatory Provisions. The Administrative
Agent shall not have anySection 9.03. duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its



--------------------------------------------------------------------------------



 
[exhibit10-1_117.jpg]
LEGAL_US_E # 131620235.2 101 14703686 9482345 14703686 duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent: shall not be subject to any fiduciary or other implied
duties, regardless of(i) whether a Default has occurred and is Continuing; shall
not have any duty to take any discretionary action or exercise any(ii)
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and shall
not, except as expressly set forth herein and in the other Loan(iii) Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.01) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower or a Lender. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the value or the sufficiency of any
Collateral or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. Reliance by Administrative Agent. The
Administrative Agent shall beSection 9.04. entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of



--------------------------------------------------------------------------------



 
[exhibit10-1_118.jpg]
LEGAL_US_E # 131620235.2 102 14703686 9482345 14703686 such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Delegation of Duties. The
Administrative Agent may perform any andSection 9.05. all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article IX shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents. Resignation of Administrative Agent.Section
9.06. The Administrative Agent may at any time give notice of its resignation to
the(a) Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent (so long as no Event
of Default has occurred and is Continuing) of the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that
the Borrower shall be deemed to have consented to the appointment of any such
successor unless it shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date. If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to(b) clause (iv) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. With effect from the Resignation Effective Date or the Removal
Effective Date(c) (as applicable) (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) except for any indemnity payments or other
amounts then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any



--------------------------------------------------------------------------------



 
[exhibit10-1_119.jpg]
LEGAL_US_E # 131620235.2 103 14703686 9482345 14703686 rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent. Non-Reliance on Administrative Agent
and Other Lenders. EachSection 9.07. Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. No Other Duties, Etc. Anything herein to the contrary
notwithstanding,Section 9.08. none of the Lead Arrangers or the Co-Syndication
Agents (listed on the cover page hereof) (a) shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender or (b)
shall be deemed to be acting as an advisor, agent or fiduciary of any Lender or
any other Person. Administrative Agent May File Proofs of Claim. In case of
theSection 9.09. pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: to file
and prove a claim for the whole amount of the principal and(i) interest owing
and unpaid in respect of the Loans and all other Term Credit Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and to collect and receive any monies or other property payable
or(ii) deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the



--------------------------------------------------------------------------------



 
[exhibit10-1_120.jpg]
LEGAL_US_E # 131620235.2 104 14703686 9482345 14703686 reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. Collateral and Guaranty Matters. Without limiting the provisions
ofSection 9.10. Section 9.09 each of the Lenders (including in its capacity as a
Lender and on behalf of itself and its Affiliates as a potential Hedge Bank)
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to: release any Lien on any property granted to or held by the(i)
Administrative Agent under any Loan Document (A) upon termination of the
Commitments of all the Lenders and payment in full of all Obligations (other
than (x) contingent indemnification obligations and (y) obligations and
liabilities under Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made), (B) with respect to any property
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document or (C) if approved, authorized or ratified in
writing in accordance with Section 10.01; release any Guarantor from its
obligations under the Guaranty if such(ii) Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents; and subordinate any
Lien on any property granted to or held by the(iii) Administrative Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 7.02(j) or (m). Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Agreement and the other Loan
Documents or to subordinate its interest in such item, or to release such
Subsidiary Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral. Without limiting the foregoing, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agents on behalf of the
Secured Parties in accordance with the terms thereof. In the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition



--------------------------------------------------------------------------------



 
[exhibit10-1_121.jpg]
LEGAL_US_E # 131620235.2 105 14703686 9482345 14703686 (including any sale or
disposition conducted under a plan of reorganization), any Secured Party may be
the purchaser of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Hedge Bank in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guaranty provided
under the Loan Documents, to have agreed to the foregoing provisions. The
provisions of this paragraph are for the sole benefit of the Secured Parties and
shall not afford any right to, or constitute a defense available to, any Loan
Party. Hedge Agreements. Except as otherwise expressly set forth herein
orSection 9.11. in any Guaranty or any Security Document, no Hedge Bank that
obtains the benefits of Section 8.01, the Guaranty or any Collateral by virtue
of the provisions hereof or of the Guaranty or any Security Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank. Certain Representations.Section 9.12. Each Lender (x)
represents and warrants, as of the date such Person became a(a) Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each other Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true: such Lender is not using “plan assets” (within
the meaning of 29 CFR §(i) 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more Benefit Plans in connection with the Loans or the Commitments, the
transaction exemption set forth in one or more PTEs, such as PTE(ii) 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, A) such Lender is
an investment fund managed by a “Qualified(iii) Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the



--------------------------------------------------------------------------------



 
[exhibit10-1_122.jpg]
LEGAL_US_E # 131620235.2 106 14703686 9482345 14703686 entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or such other
representation, warranty and covenant as may be agreed in(iv) writing between
the Administrative Agent, in its sole discretion, and such Lender. In addition,
unless sub-clause (i) in the immediately preceding clause (a) is true(b) with
respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each other Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that: none of the Administrative Agent, or any other Lead Arranger or any
of(i) their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto), the Person making the investment
decision on behalf of such Lender(ii) with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), the Person making the investment decision on behalf
of such Lender(iii) with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), the Person making the investment
decision on behalf of such Lender(iv) with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and no fee or other compensation is being paid directly to the Administrative(v)
Agent or any other Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement. The Administrative Agent and each other Lead
Arranger hereby informs the(c) Lenders that each such Person is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments and this



--------------------------------------------------------------------------------



 
[exhibit10-1_123.jpg]
LEGAL_US_E # 131620235.2 107 14703686 9482345 14703686 Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. ARTICLE X MISCELLANEOUS
Amendments, Etc. Except as otherwise set forth in this Agreement, noSection
10.01. amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent or ratification of the
Required Lenders or such other number or percentage of Lenders as may be
specified herein) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that (x) the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, omission,
typographical error, mistake, defect or inconsistency if such amendment,
modification or supplement does not adversely affect the rights of any Agent or
any Lender, to comply with local law or the advice of local counsel or to cause
one or more Loan Documents to be consistent with other Loan Documents and (y) no
such amendment, waiver or consent shall: waive any condition set forth in
Section 5.02 without the written consent(i) of each Lender; without limiting the
generality of clause (i) above, waive any condition(ii) set forth in Section
5.01 as to any Borrowing under the relevant Facility without the written consent
of each Lender under such Facility directly affected thereby; extend or increase
the Commitment of any Lender (or reinstate any(iii) Commitment terminated
pursuant to Section 2.01) without the written consent of such Lender; postpone
any date fixed by this Agreement or any other Loan Document(iv) for any payment
of principal, interest, fees or other amounts due to the Lenders (or any of
them) hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby; reduce the principal of, or the rate of
interest specified herein on, any(v) Loan, or (subject to clause (ii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that (i) only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate and (ii) nothing contained in this clause (v) shall affect the Borrower’s
ability to make Discounted Voluntary Prepayments in accordance with Section
2.08(a)(iii);



--------------------------------------------------------------------------------



 
[exhibit10-1_124.jpg]
LEGAL_US_E # 131620235.2 108 14703686 9482345 14703686 change (A) Section
2.11(c) in a manner that would alter the pro-rata(vi) sharing of payments
required thereby without the written consent of each Lender or (B) the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.08(b)(vi), in any manner that materially and adversely
affects the Lenders under a Facility without the written consent of each Lender;
provided that nothing contained in this clause (vi) shall affect the Borrower’s
ability to make Discounted Voluntary Prepayments in accordance with Section
2.08(a)(iii); change any provision of this Section 10.01 or the definition of
“Required(vii) Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; release all or substantially all of the
Collateral in any transaction or(viii) series of related transactions, without
the written consent of each Lender; release all or substantially all of the
value of the Guaranty, without the(ix) written consent of each Lender, except to
the extent the release of any Subsidiary from the Guaranty is permitted pursuant
to Section 9.10 (in which case such release may be made by the Administrative
Agent acting alone); and provided, further, that: (i) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (ii) no
amendment, waiver or consent which would require the consent of a Lender but for
the fact that it is a Defaulting Lender shall be enforced against it without its
consent; and (iii) the Administrative Agent Fee Letter and the Engagement Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding any provision herein to the contrary, this
Agreement may be amended with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (provided, for the avoidance of doubt,
that such consent of the Required Lenders shall not be required for amendments
effected through Permitted Revolving Credit Facility Amendments, Incremental
Assumption Agreements pursuant to Section 2.12 and Refinancing Amendments
pursuant to Section 2.14) (i) to add one or more additional term loan facilities
(or, in the case of any Permitted Revolving Credit Facility Amendment, a
Permitted Revolving Credit Facility) to this Agreement, subject to the
limitations in Sections 2.12 (in the case of any Incremental Assumption
Agreement) and 2.14 (in the case of any Refinancing Amendment), and to permit
the extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to



--------------------------------------------------------------------------------



 
[exhibit10-1_125.jpg]
LEGAL_US_E # 131620235.2 109 14703686 9482345 14703686 participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder. Notwithstanding any
provision herein to the contrary, the Borrower may, by written notice to the
Administrative Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders under one or more of the Facilities
(each Facility subject to such a Loan Modification Offer, an “Affected
Facility”) to make one or more Permitted Amendments (as defined below) pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days nor more than 30 Business Days after the date of such
notice, or such shorter periods as are acceptable to the Administrative Agent).
Permitted Amendments shall become effective only with respect to the Loans of
the Lenders under the Affected Facility that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans under such
Affected Facility as to which such Lender’s acceptance has been made. The
Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement in form and substance satisfactory to the
Administrative Agent giving effect to the Permitted Amendment (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders under the Affected Facility.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this paragraph unless the Administrative Agent shall have received all
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Borrowing Date under Section 5.02 reasonably requested by
the Administrative Agent. As used in this paragraph, “Permitted Amendments”
shall be limited to (i) an extension of the final maturity date of the
applicable Loans of the Accepting Lenders (provided that such extension may not
result in having more than two additional final maturity dates in any year, or
more than three additional final maturity dates at any time, under this
Agreement without the consent of the Administrative Agent), (ii) a reduction,
elimination or extension of the scheduled amortization of the applicable Loans
of the Accepting Lenders, (iii) a change in rate of interest (including a change
to the Applicable Margin and any provision establishing a minimum rate),
premium, or other amount with respect to the applicable Loans of the Accepting
Lenders and/or a change in the payment of fees to the Accepting Lenders and/or a
change in the payment of fees to the Accepting Lenders (such change and/or
payments to be in the form of cash, Equity Interests or other property to the
extent not prohibited by this Agreement) and (iv) any other amendment to a Loan
Document required to give effect to the Permitted Amendments described in
clauses (i) through (iii) of this sentence. If any Lender (a “Non-Consenting
Lender”) does not consent to a proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender (or
each affected Lender) and that has been approved by the Required Lenders, the
Borrower may replace such Non-Consenting Lender in accordance with Section
10.14; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant thereto).
Notices; Effectiveness; Electronic Communication.Section 10.02.



--------------------------------------------------------------------------------



 
[exhibit10-1_126.jpg]
LEGAL_US_E # 131620235.2 110 14703686 9482345 14703686 Notices Generally. Except
in the case of notices and other communications(a) expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: if to the Borrower,
Holdings or any other Loan Party or the(i) Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and if to any other Lender, to the address, facsimile
number, electronic mail(ii) address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material Non-Public
Information relating to the Borrower). Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b). Electronic Communications.
Notices and other communications to the Lenders(b) hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient. The Platform. THE PLATFORM IS PROVIDED “AS IS”
AND “AS(c) AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A



--------------------------------------------------------------------------------



 
[exhibit10-1_127.jpg]
LEGAL_US_E # 131620235.2 111 14703686 9482345 14703686 PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet. Change of Address, Etc. Each of
Holdings, the Borrower and the Administrative(d) Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material Non-Public
Information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws. Reliance by Administrative Agent
and Lenders. The Administrative Agent and(e) the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic Borrowing
Request) purportedly given by or on behalf of the Borrower or any other Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. No Waiver; Cumulative Remedies; Enforcement. No
failure by anySection 10.03. Lender or by the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.01 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent)



--------------------------------------------------------------------------------



 
[exhibit10-1_128.jpg]
LEGAL_US_E # 131620235.2 112 14703686 9482345 14703686 hereunder and under the
other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 10.09 or (iii) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.01 and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. Expenses; Indemnity; Damage Waiver.Section 10.04. Costs
and Expenses. The Borrower agrees to pay (i) all reasonable and(a) documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent and the Lead Arrangers (including the reasonable and documented fees,
charges and disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, as
U.S. counsel for the Administrative Agent and the Lead Arrangers, and, if
reasonably necessary, the reasonable fees, charges and disbursements of one
local counsel in each relevant jurisdiction material to the Lenders taken as a
whole as determined by the Administrative Agent in consultation with the
Borrower (which may be a single local counsel acting in multiple such material
jurisdictions) unless the representation of all such parties by any such counsel
would not be appropriate due to the existence of a conflict of interest), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (including expenses incurred in
connection with due diligence and initial ongoing Collateral examination) or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that without its consent, the Borrower shall not be
required to reimburse the fees of Fried, Frank, Harris, Shriver & Jacobson LLP
in excess of $300,000 as U.S. counsel for the Administrative Agent and the Lead
Arrangers in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents, (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent or any Lender (including the reasonable and documented
fees, charges and disbursements of one counsel for the Administrative Agent and
the Lenders taken as a whole, and if reasonably necessary, one local counsel in
each relevant jurisdiction material to the Lenders taken as a whole as
determined by the Administrative Agent in consultation with the Borrower (which
may be a single local counsel acting in multiple such material jurisdictions)
unless the representation of all such parties by any such counsel would not be
appropriate due to the existence of a conflict of interest), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
10.04, or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. Indemnification. The Borrower shall
indemnify the Administrative Agent (and(b) any sub-agent thereof), the Agents,
the Lead Arrangers, the Co-Syndication Agents, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented counsel fees, charges and disbursements) of not more
than one counsel for all Indemnitees taken as a whole, plus, if reasonably
necessary, a single local counsel for all Indemnitees in each relevant
jurisdiction that is material to the interests of such Indemnitees taken as a
whole as determined by such Indemnitees in consultation with the Borrower (which
may be a single local counsel acting in multiple such material jurisdictions)
(except the allocated



--------------------------------------------------------------------------------



 
[exhibit10-1_129.jpg]
LEGAL_US_E # 131620235.2 113 14703686 9482345 14703686 costs of in-house
counsel) unless, in the reasonable opinion of any such Indemnitee seeking
indemnity, such joint representation would be inappropriate due to the existence
of conflict of interest, in which case such Indemnitee or Indemnitees, as the
case may be, shall inform the Borrower of such conflict and the Borrower shall
reimburse the legal fees and expenses of no more than such number of additional
outside counsel for the Indemnitees as is necessary to avoid any conflict of
interest, incurred by any Indemnitee or asserted against any Indemnitee by a
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, by reason
of, or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing and preparation of
a defense in connection therewith, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith, willful
misconduct or material breach of any Loan Document by such Indemnitee or (z)
arise from any disputes solely among Indemnitees that do not involve an act or
omission by any of the Loan Parties and which are not claims against any of the
Agents, the Lead Arranger or Co-Syndication Agents in their respective
capacities as agents, arrangers or syndication agents hereunder or under any
other Loan Document. No Indemnitee seeking indemnification under this Section
10.04(b) will, without the consent of the Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any claim
investigation, litigation or proceeding referred to herein; provided however
that if any of the foregoing actions is taken with the consent of the Borrower
or if there is a final and non-appealable judgment by a court of competent
jurisdiction for the plaintiff in any such claim, investigation, litigation or
proceeding, the Borrower agrees to indemnify and hold harmless each Indemnitee
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such action or judgment in accordance with and subject to the
limitations of the provisions of this paragraph. Notwithstanding the immediately
preceding sentence, if at any time an Indemnitee shall have requested
indemnification for any settlement or other action referred to in the
immediately preceding sentence, the Borrower shall be liable for such settlement
or other action effected without the Borrower’s consent if (a) such settlement
or other action is entered into more than 30 days after receipt by the Borrower
of such request for such indemnification and (b) the Borrower shall not have
provided such indemnification in accordance with such request prior to the date
of such settlement or other action. Without limiting the provisions of Section
3.01(c), this Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. Reimbursement by Lenders. To the extent that Holdings and the Borrower
for(c) any reason fail indefeasibly to pay any amount required under subsection
(a) or (b) of this Section 10.04 to be paid by it or them to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro-rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s outstanding Term Loans and
unused Commitments at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lenders’ percentage (carried out to the
ninth decimal place) of the Facility



--------------------------------------------------------------------------------



 
[exhibit10-1_130.jpg]
LEGAL_US_E # 131620235.2 114 14703686 9482345 14703686 (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.02(a). Waiver of Consequential Damages. To the fullest
extent permitted by applicable(d) Law, the Borrower shall not assert, and hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. Payments. All amounts due under
this Section 10.04 shall be payable not later(e) than ten Business Days after
demand therefor. Survival. The agreements in this Section 10.04 and the
indemnity provisions of(f) Section 10.024(eb) shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments of all the Lenders and the repayment, satisfaction or discharge of
all the other Term Credit Obligations. Payments Set Aside. To the extent that
any payment by or on behalf ofSection 10.05. the Borrower or any other Loan
Party is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(ii) of the preceding sentence shall survive the payment in full of the Term
Credit Obligations and the termination of this Agreement. Successors and
Assigns.Section 10.06. Successors and Assigns Generally. The provisions of this
Agreement shall be(a) binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by



--------------------------------------------------------------------------------



 
[exhibit10-1_131.jpg]
LEGAL_US_E # 131620235.2 115 14703686 9482345 14703686 way of participation in
accordance with the provisions of Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section
10.06(e); provided, that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPF&S”) may, without notice to the Loan Parties, assign its rights and
obligations under this Agreement or any other Loan Document to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement. Nothing in
this Agreement, expressed or implied, is intended to confer, shall be construed
to confer, or shall confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. Assignments by Lenders. Any Lender may at any time assign to one
or more(b) Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans at the time owing to it); provided that (in each case with respect to any
Facility) any such assignment shall be subject to the following conditions:
Minimum Amounts.(i) in the case of an assignment of the entire remaining amount
of(A) the assigning Lender’s Commitment under any Facility and/or the Loans at
the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section 10.06 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and in any case not described
in subsection (b)(i)(A) of this Section(B) 10.06, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is Continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed). Proportionate
Amounts. Each partial assignment shall be made as an(ii) assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities and any facilities
provided pursuant to the second paragraph of Section 10.01 on a non-pro-rata
basis. Required Consents. No consent shall be required for any assignment(iii)
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition: the consent of the Borrower (such consent not to be(A) unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is Continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have



--------------------------------------------------------------------------------



 
[exhibit10-1_132.jpg]
LEGAL_US_E # 131620235.2 116 14703686 9482345 14703686 consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided further that the Borrower’s consent shall not be required
during the primary syndication of the Facilities. the consent of the
Administrative Agent (such consent not to be(B) unreasonably withheld or
delayed) shall be required for assignments in respect of (i) any unfunded
Commitment if such assignment is to a Person that is not a Lender with a
Commitment under the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any Term Loan to a Person that
is not a Lender under the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender. Assignment and Acceptance. The
parties to each assignment shall(iv) execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee in the amount of $3,500; provided, however, that (x) in the case of
contemporaneous assignments by any Lender to one or more Approved Funds, only a
single processing and recording fee shall be payable for such assignments and
(y) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. No Assignment to Certain Persons. No
such assignment shall be made(v) (A) to anyexcept as provided in Section
10.06(f), to any Loan Party or to an Affiliate of a Loan Party, (B) to an
Affiliate of a Loan Party, (C) to any Defaulting Lender or any of its
Subsidiaries, (D)or to any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or any of the foregoing Persons, (Eits
Subsidiaries, (C) to any natural person or (FD) absent the consent of the
Borrower (which consent may be withheld in the sole discretion of the Borrower),
to a Person (an “Ineligible Assignee”) disclosed on a list of competitors of any
Loan Party and their direct or indirect Subsidiaries and parent companies posted
on the Platform prior to the Borrowing Date, as updated from time to time (but
no more often than quarterly) by the Borrower by posting a new such list of
Ineligible Assignees on the Platform. Certain Additional Payments. In connection
with any assignment of(vi) rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro-rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon). Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Luxembourg Civil
Code. In case of an assignment, transfer or novation(vii) by a Lender of all or
any part of its rights and obligations under any of the Loan Documents, such
Lender and assignee Lender shall agree that, for the purposes of Article 1278 of
the



--------------------------------------------------------------------------------



 
[exhibit10-1_133.jpg]
LEGAL_US_E # 131620235.2 117 14703686 9482345 14703686 Luxembourg Civil Code (to
the extent applicable), the security interest created under the Security
Documents securing the rights assigned, transferred or novated thereby, will be
preserved for the benefit of the assignee Lender. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section 10.06, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section
10.06. Register. (i) The Administrative Agent, acting solely for this purpose as
an(c) agent of the Borrower (and such agency being solely for Tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Acceptance delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for consent for a material or other substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register. Upon its receipt of a duly
completed Assignment and Acceptance(ii) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), all applicable tax forms, the
processing and recordation fee referred to in paragraph (b)(iv) of this Section
10.06 (unless waived in accordance with such paragraph) and any written consent
to such assignment required by paragraph (b)(iii) of this Section 10.06, the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (c)(ii). Participations. Any Lender may at any time, without the
consent of, or notice(d) to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely



--------------------------------------------------------------------------------



 
[exhibit10-1_134.jpg]
LEGAL_US_E # 131620235.2 118 14703686 9482345 14703686 responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any of the other Loan Documents; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in subclauses
(iii), (iv), (v), (viii) and (ix) of clause (y) of the first proviso to Section
10.01 that affects such Participant and requires the consent of each Lender
directly affected thereby. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section 10.06 (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.14 as if it were an assignee under paragraph
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01, 3.04 or 3.05, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. Certain Pledges. Any
Lender may at any time pledge or assign a security(e) interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Open
Market Purchases. Any Lender may (but shall not have the right without(f) the
consent of the Borrower or Holdings, as applicable), at any time, assign all or
a portion of its rights and obligations under this Agreement to Holdings and the
Borrower on a non pro rata basis at par or at a



--------------------------------------------------------------------------------



 
[exhibit10-1_135.jpg]
LEGAL_US_E # 131620235.2 119 14703686 9482345 14703686 discount to par through
(x) Dutch auctions open to all Lenders in accordance with procedures of the type
described in Section 2.08(a)(iii) and (y) open market purchases (including
through a broker acting on behalf of Holdings or the Borrower) in accordance
with this clause (f); provided, that: any Loans so acquired shall be retired and
cancelled immediately upon(i) the acquisition thereof; provided that upon any
such retirement and cancellation, the aggregate outstanding principal amount of
the Loans shall be deemed reduced by the full par value of the aggregate
principal amount of the Loans so retired and cancelled, and shall not change the
scheduled amortization of the Loans required by Section 2.07, except to reduce
the amount outstanding and due and payable on the applicable Term Facility
Maturity Date (and such reduction, for the avoidance of doubt, shall only apply,
on a non-pro-rata basis, to the Loans that are the subject of such assignment
(provided that, for the avoidance of doubt, such reduction shall apply on a
pro-rata basis to the Loans of the same class and tranche that are held by the
applicable assigning Lender)); the Borrower shall pay all accrued and unpaid
interest, if any, on the par(ii) principal amount of the applicable Loans to the
date of such assignment and, if any Eurodollar Rate Loan is assigned on a date
other than the scheduled last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 3.05; and on the
date of any such assignment, the Borrower shall deliver to the(iii) assignee a
certificate of an Authorized Officer stating that the assignor does not have any
material Non-Public Information with respect to Holdings or any of its
Subsidiaries that either (A) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive such information) or has not otherwise been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD, prior to such time or (B) if not disclosed to the
Lenders, could reasonably be expected to have a material effect upon, or
otherwise be material to, Holdings and its Subsidiaries. Treatment of Certain
Information; Confidentiality. Each of theSection 10.07. Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed: (i) to its Affiliates
and Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as NAIC); (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (iv)
to any other party hereto; (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Person invited to be a Lender
pursuant to Section 2.12 or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (viii)
with the consent of the Borrower or (ix) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section
10.07 or (B) becomes available to the Administrative Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other



--------------------------------------------------------------------------------



 
[exhibit10-1_136.jpg]
LEGAL_US_E # 131620235.2 120 14703686 9482345 14703686 than the Borrower. For
purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, any Agent and
any Lender may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as it may choose, and circulate similar
promotional materials, after the closing of the transactions contemplated by
this Agreement in the form of a “tombstone” or otherwise describing the names of
the Loan Parties, or any of them, and the amount, type and Borrowing Date of
such transactions, all at their sole expense. Each of the Administrative Agent
and the Lenders acknowledges that (i) the Information may include material
Non-Public Information concerning Holdings, the Borrower or one or more
Subsidiaries, as the case may be, (ii) it has developed compliance procedures
regarding the use of material Non-Public Information and (iii) it will handle
such material Non-Public Information in accordance with applicable Laws,
including federal and state securities Laws. Platform; Borrower Materials. Each
of Holdings and the BorrowerSection 10.08. hereby acknowledges that (i) the
Administrative Agent and/or the Lead Arrangers and the Co-Syndication Agents
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of Holdings and the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material Non-Public Information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of Holdings and the
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that: (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers, the Co-Syndication Agents and the
Lenders to treat such Borrower Materials as not containing any material
Non-Public Information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent, the Lead Arrangers and the
Co-Syndication Agents shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” The Borrower agrees to take
all actions necessary to permit the Borrower Materials referred to in Section
6.01 (other than Section 6.01(c)) to be made available through a portion of the
Platform designated “Public Side Information.”



--------------------------------------------------------------------------------



 
[exhibit10-1_137.jpg]
LEGAL_US_E # 131620235.2 121 14703686 9482345 14703686 Right of Setoff. If an
Event of Default shall have occurred and beSection 10.09. Continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender, different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. Interest Rate Limitation. Notwithstanding anything
to the contrarySection 10.10. contained in any Loan Document, the interest paid
or agreed to be paid under the Loan Documents shall not exceed the maximum rate
of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Term Credit Obligations hereunder.
Counterparts; Integration; Effectiveness. This Agreement may beSection 10.11.
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
Survival of Representations and Warranties. All representations andSection
10.12. warranties made hereunder and in any other Loan Document or other
document delivered pursuant hereto



--------------------------------------------------------------------------------



 
[exhibit10-1_138.jpg]
LEGAL_US_E # 131620235.2 122 14703686 9482345 14703686 or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Borrowing,
and shall continue in full force and effect as long as any Loan or any other
Term Credit Obligation shall remain unpaid or unsatisfied. Severability. If any
provision of this Agreement or the other LoanSection 10.13. Documents is held to
be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (ii) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.13, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited. Replacement of Lenders. If the
Borrower is entitled to replace aSection 10.14. Lender pursuant to the
provisions of Section 3.06, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: the Borrower or such assignee
shall have paid to the Administrative(i) Agent the assignment fee specified in
Section 10.06(b); such Lender shall have received payment of an amount equal to
the(ii) outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Sections 2.08(a)(ii) and 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); in the case of any
assignment resulting from a claim for compensation(iii) under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; such
assignment does not conflict with applicable Laws; and(iv) in the case of an
assignment resulting from a Lender becoming a(v) Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.



--------------------------------------------------------------------------------



 
[exhibit10-1_139.jpg]
LEGAL_US_E # 131620235.2 123 14703686 9482345 14703686 A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver or consent, as applicable, by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.14, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Acceptance to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Acceptance; provided that the failure of any such Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register. Governing Law; Jurisdiction Etc.Section 10.15. Governing Law.
THIS AGREEMENT AND THE OTHER LOAN(a) DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION. Submission to Jurisdiction. THE BORROWER AND EACH OTHER
LOAN(b) PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. Waiver of Venue. THE BORROWER AND EACH OTHER LOAN
PARTY(c) HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT



--------------------------------------------------------------------------------



 
[exhibit10-1_140.jpg]
LEGAL_US_E # 131620235.2 124 14703686 9482345 14703686 REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 10.15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS(d) TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. The guarantee of such Loan Party under
the Loan Documents is (in part) an(e) international transaction in which payment
of Dollars in New York, New York, is of the essence, and Dollars shall be the
currency of account in all events. The payment obligation of such Loan Party
shall not be discharged by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on prompt conversion to Dollars and transfer to New York, New
York, under normal banking procedures does not yield the amount of Dollars in
New York, New York due hereunder. In the event that any payment by such Loan
Party, whether pursuant to a judgment or otherwise, upon conversion and transfer
does not result in payment of such amount of Dollars in New York, New York, the
Administrative Agent, the Collateral Agent, the Lenders and each Indemnitee have
a separate cause of action against such Loan Parties for the additional amount
necessary to yield the amount due and owing to the Administrative Agent, the
Collateral Agent, the Lenders and each Indemnitee. Waiver of Jury Trial. EACH
PARTY HERETO HEREBYSection 10.16. IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16. No Advisory or Fiduciary
Responsibility. In connection with allSection 10.17. aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lead Arrangers, the Co-Syndication Agents and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers,
the Co-Syndication Agents and the Lenders, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Lead Arrangers, the Co-Syndication Agents and each Lender is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the



--------------------------------------------------------------------------------



 
[exhibit10-1_141.jpg]
LEGAL_US_E # 131620235.2 125 14703686 9482345 14703686 Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Lead Arrangers, the Co-Syndication Agents nor any Lender has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, irrespective of whether the Administrative Agent, the
Lead Arrangers, the Co-Syndication Agents or any Lender has advised or is
advising the Borrower on other matters; and (iii) the Administrative Agent, the
Lead Arrangers, the Co-Syndication Agents and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, the Lead Arrangers, the Co-Syndication Agents nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lead Arrangers, the Co-Syndication Agents or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby. Electronic Execution of
Assignments and Certain Other Documents.Section 10.18. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Acceptance or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. USA Patriot Act Notice. Each Lender that is subject to the Patriot
ActSection 10.19. (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into Law October 26, 2001) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the Patriot Act. Headings. Article and Section
headings and the Table of Contents usedSection 10.20. herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
Acknowledgement and Consent to Bail-In of EEA FinancialSection 10.21.
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:



--------------------------------------------------------------------------------



 
[exhibit10-1_142.jpg]
LEGAL_US_E # 131620235.2 126 14703686 9482345 14703686 the application of any
Write-Down and Conversion Powers by an EEA(a) Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEA Financial Institution; and the effects of any Bail-In Action on any such
liability, including, if applicable:(b) a reduction in full or in part or
cancellation of any such liability;(i) a conversion of all, or a portion of,
such liability into shares or other(ii) instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or the variation of the terms of such liability in connection with the(iii)
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit10-1_143.jpg]
LEGAL_US_E # 131620235.2 [Signature Page to Altisource Credit Agreement]
14703686 9482345 14703686 IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed by their respective Authorized Officers as of
the day and year first written above. ALTISOURCE SOLUTIONS S.À R.L. By: Name:
Title: ALTISOURCE PORTFOLIO SOLUTIONS S.A. By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10-1_144.jpg]
LEGAL_US_E # 131620235.2 [Signature Page to Altisource Credit Agreement]
14703686 9482345 14703686 BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and as a Lender By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10-1_145.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685
Exhibit B AMENDMENTS TO FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------



 
[exhibit10-1_146.jpg]
LEGAL_US_E # 131616432.2 [Altisource – ThirdFourth Amendment] US\GOFL\14703685.
14703685 FORM OF COMPLIANCE CERTIFICATE Financial Statement Date: _____________,
20__ Bank of America, N.A. as Administrative Agent for the Secured Parties,
I.S.A.O.A., A.T.I.M.A. Attn: MAC Legal Collateral Administration Mail Code
TX1-492-14-06 901 Main Street Dallas, TX 75202 Ladies and Gentlemen: Reference
is made to the Credit Agreement dated as of November 27, 2012 (as amended,
modified or supplemented from time to time, including by that certain Amendment
No. 1 to Credit Agreement dated May 7, 2013, that certain Amendment No. 2 to
Credit Agreement dated December 9, 2013 and, that certain Amendment No. 3 to
Credit Agreement dated August 1, 2014 and that certain Amendment No. 4 to Credit
Agreement dated December 1, 2017, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) among ALTISOURCE PORTFOLIO
SOLUTIONS S.A., a public limited liability company (société anonyme) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 40, Avenueavenue Monterey, L-2163 Luxembourg, Grand Duchy
of Luxembourg and registered with the Luxembourg Trade and Companies register
under number B 72391 (“Holdings”), ALTISOURCE HOLDINGS S.À R.L., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of
Luxembourg, and registered with the Luxembourg Trade and Companies register
under number B 189519 (“Lux Holdco”; Lux Holdco being referred to as the
“Borrower” after the consummation of the Permitted Borrower Consolidation),
ALTISOURCE SOLUTIONS S.À R.L., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 40, Avenueavenue Monterey,
L-2163 Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD
21,463,001 and registered with the Luxembourg Trade and Companies register under
number B 147268 (“Solutions”; and, together with Lux Holdco until the
consummation of the Permitted Borrower Consolidation, the “Borrower”), the
Lenders party thereto from time to time and BANK OF AMERICA, N.A. (“BofA”), as
Administrative Agent and Collateral Agent. The undersigned Authorized Officer of
the Borrower hereby certifies, solely in his or her capacity as an Authorized
Officer of the Borrower and not in his or her individual capacity, as of the
date hereof that he/she is the [●] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that: [Use following paragraph 1 for fiscal
year-end financial statements]



--------------------------------------------------------------------------------



 
[exhibit10-1_147.jpg]
1 Insert if applicable 2 Insert if applicable 3 Include with year-end audited
Consolidated financial statements required by Section 6.01(b) of the Credit
Agreement. LEGAL_US_E # 131616432.2 [Altisource – ThirdFourth Amendment]
US\GOFL\14703685. 14703685 Attached hereto as Schedule 1 are the year-end
audited Consolidated financial1. statements required by Section 6.01(b) of the
Credit Agreement for the Fiscal Year of Holdings and its Consolidated
Subsidiaries ended as of the above date [(together with reconciliation
statements eliminating the financial information pertaining to Unrestricted
Subsidiaries)]1, setting forth in comparative form the corresponding figures for
the previous Fiscal Year, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto, and together
with the report and opinion of its independent certified public accountants
required by Section 6.01(b) of the Credit Agreement. [Use following paragraph 1
for interim financial statements] Attached hereto as Schedule 1 are the
unaudited Consolidated financial statements required by Section 6.01(a) of the
Credit Agreement for the Fiscal Quarter of Holdings and its Subsidiaries ended
as of the above date [(together with reconciliation statements eliminating the
financial information pertaining to Unrestricted Subsidiaries)]2, setting forth
in comparative form the corresponding figures for the corresponding periods of
the previous Fiscal Year in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto. Such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Holdings and its Subsidiaries
on a Consolidated basis in accordance with GAAP as at such date and for such
period, subject to changes resulting from audit and normal year-end audit
adjustments. The undersigned has reviewed and is generally familiar with the
terms of the2. Credit Agreement and has made, or has caused to be made under
his/her supervision, a review of the transactions and financial condition of
Holdings and its Subsidiaries during the accounting period covered by the
attached financial statements. A review of the activities of Holdings and its
Subsidiaries during such fiscal3. period has been made under the supervision of
the undersigned and [select one:] [to the best knowledge of the undersigned, no
Default or Event of Default has occurred and is continuing.] --or-- [the
following is a list of each Default or Event of Default that has occurred and is
continuing and its nature and status:] The information and calculations of the
Total Leverage Ratio[, the] [and the]4. Senior Secured Leverage Ratio [and
Consolidated Excess Cash Flow]3 set forth on Schedule 2 attached hereto are true
and accurate in all material respects.



--------------------------------------------------------------------------------



 
[exhibit10-1_148.jpg]
4 Note to Draft: To remove after the consummation of the Permitted Borrower
Consolidation. IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of the date first set forth above. [ALTISOURCE SOLUTIONS S.À R.L.
By: Name: Title:]4 LEGAL_US_E # 131616432.2 [Altisource – ThirdFourth Amendment]
US\GOFL\14703685. 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_149.jpg]
ALTISOURCE SOLUTIONSHOLDINGS S.À R.L. By: Name: Title: LEGAL_US_E # 131616432.2
[Altisource – ThirdFourth Amendment] US\GOFL\14703685. 14703685 A L T I S O U R
C E S O L U T I O N S S . À R . L . B y : Name: Title:



--------------------------------------------------------------------------------



 
[exhibit10-1_150.jpg]
LEGAL_US_E # 131616432.2 [Altisource – ThirdFourth Amendment] US\GOFL\14703685.
14703685 For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 1 to the Compliance Certificate



--------------------------------------------------------------------------------



 
[exhibit10-1_151.jpg]
45 Consolidated Adjusted EBITDA is computed for the four quarters comprising the
applicable Measurement Period treated as if they were a single accounting period
and calculated after giving effect to the adjustments set forth in Section 7.07
of the Credit Agreement . For the Quarter/Year ended ___________________
SCHEDULE 2 to the Compliance Certificate ($ in 000s) Consolidated Adjusted
EBITDA for four consecutive fiscal quarters ending on, or most recently
preceding, the Statement Date (“Measurement Period”):45 Consolidated Net Income
(“Consolidated Adjusted EBITDA” – clauseA. (i)): $ Permitted add backs (without
duplication and in each case only to theB. extent deducted (other than in
respect of clause (9) below) in determining Consolidated Net Income):
Consolidated Interest Expense (“Consolidated Adjusted EBITDA” –1. clause
(i)(a)): $ Provisions for taxes based on income (“Consolidated Adjusted2.
EBITDA” – clause (i)(b)): $ Total depreciation expense (“Consolidated Adjusted
EBITDA” –3. clause (i)(c)) $ Total amortization expense (“Consolidated Adjusted
EBITDA” –4. clause (i)(d)): $ Other non-cash charges reducing Consolidated Net
Income5. (including, without limitation, any non-cash losses recorded on the
repurchase or extinguishment of debt) (“Consolidated Adjusted EBITDA” – clause
(i)(e)): $ Any extraordinary non-cash charges or losses determined in6.
accordance with GAAP (“Consolidated Adjusted EBITDA” – clause (i)(f)): $ Any
aggregate net loss on or of Permitted Spin-Offs or on the sale,7. lease,
transfer or other disposition of property outside the ordinary course of
business or the discontinuance of any operations or business line (“Consolidated
Adjusted EBITDA” – clause (i)(g)): $ LEGAL_US_E # 131616432.2 [Altisource –
ThirdFourth Amendment] US\GOFL\14703685. 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_152.jpg]
Any restructuring charges relating to head count reduction and the8. closure of
facilities attributable to Permitted Acquisitions incurred during the 12 months
preceding the last day of the Measurement Period; provided that (1) such charges
are factually supportable and have been realized, (2) either (A) the addition of
such charges shall not be inconsistent with Regulation G and Article 11 of
Regulation S-X promulgated under the Securities Act and the Exchange Act and as
interpreted by the staff of the SEC or (B) if such charges do not meet the
requirements of the preceding clause (A), then the addition of such charges,
when aggregated with the add-back pursuant to Line B.9 below, shall not exceed
7.5% of Consolidated Adjusted EBITDA (without giving effect to any adjustments
pursuant to this Line B.8 and Line B.9 below) in the Measurement Period and (3)
the Borrower shall provide the Administrative Agent with a reasonably detailed
list of such charges together with this Compliance Certificate being delivered
for the Measurement Period (“Consolidated Adjusted EBITDA” – clause (i)(h)): $
Any synergies, operating expense reductions or other cost savings9. attributable
to Permitted Acquisitions; provided that (1) such cost savings are factually
supportable and are reasonably expected to be realized within 12 months
following such Permitted Acquisition, (2) either (A) the addition of such
synergies, operating expense reductions or other cost savings shall not be
inconsistent with Regulation G and Article 11 of Regulation S-X promulgated
under the Securities Act and the Exchange Act and as interpreted by the staff of
the SEC or (B) if such synergies, operating expense reductions or such other
cost savings do not meet the requirements of the preceding clause (A), then the
addition of such synergies, operating expense reductions or other cost savings,
when aggregated with the addition of charges pursuant to Line B.8 above, shall
not exceed 7.5% of Consolidated Adjusted EBITDA (without giving effect to any
adjustments pursuant to this Line B.9 and Line B.8 above) in the Measurement
Period and (3) the Borrower shall provide the Administrative Agent with a
reasonably detailed list of such synergies, operating expense reductions or such
other cost savings together with this Compliance Certificate being delivered for
the Measurement Period (“Consolidated Adjusted EBITDA” – clause (i)(i)): $
LEGAL_US_E # 131616432.2 [Altisource – ThirdFourth Amendment] US\GOFL\14703685.
14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_153.jpg]
Costs, fees and expenses incurred in connection with the Spinoff, the10.
Transactions, the First Amendment (including without limitation the incurrence
of First Amendment Incremental Term Loans on the First Amendment Effective Date
and the use of proceeds thereof and the payment of fees and expenses in
connection therewith), the Second Amendment (including without limitation the
incurrence of Refinancing Debt on the Second Amendment Effective Date and the
use of proceeds thereof and the payment of fees and expenses in connection
therewith), the Third Amendment (including without limitation the incurrence of
Third Amendment Incremental Term Loans on the Third Amendment Effective Date and
the use of proceeds thereof and the payment of costs, fees and expenses incurred
in connection with the creation of Lux Holdco and compliance with the Loan
Documents in connection therewith), the Fourth Amendment (including without
limitation the payment of costs, fees and expenses incurred in connection with
compliance with the Loan Documents in connection therewith), the incurrence of a
Permitted Revolving Credit Facility, Permitted Acquisitions and Permitted
Spin-Offs, Permitted Acquisitions and Permitted Spin-Offs, (“Consolidated
Adjusted EBITDA” – clause (i)(j)): $ Non-cash expenses resulting from the grant
or periodic11. remeasurements of stock options or other equity-related
incentives (including, any non-cash expenses related to any stock option or
other equity-related incentives resulting from the acceleration of vesting in
the event of a change of control) to any director, officer, employee, former
employee or consultant of any Loan Party (“Consolidated Adjusted EBITDA” –
clause (i)(k)): $ Impairment or write-off of goodwill and other intangible
assets12. (“Consolidated Adjusted EBITDA” – clause (i)(l)): $ Total Permitted
add backs (sum of Lines B.1 through B.12):13. $ Deductions (without duplication
and in each case only to the extentC. increasing Consolidated Net Income): Any
other non-cash gains for the Measurement Period1. (“Consolidated Adjusted
EBITDA” – clause (ii)(a)): $ Any extraordinary non-cash gains determined in
accordance with2. GAAP (“Consolidated Adjusted EBITDA” – clause (ii)(b)): $ Any
non-cash gain recorded on the repurchase or extinguishment of3. debt
(“Consolidated Adjusted EBITDA” – clause (ii)(c)): $ Total Deductions (sum of
Lines C.1 through C.3):4. $ Consolidated Adjusted EBITDA (Line A plus Line B.13
minus Line C.4):D. $ LEGAL_US_E # 131616432.2 [Altisource – ThirdFourth
Amendment] US\GOFL\14703685. 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_154.jpg]
56 Include for: (i) Permitted Acquisitions (clause (iv) of the definition of
“Permitted Acquisition” in the Credit Agreement); (ii) Permitted Spin-Offs
(definition of “Permitted Spin-Off” in the Credit Agreement); (iii) designation
of one or more Unrestricted Subsidiaries (clause (i)(z) of the penultimate
proviso of the definition of “Unrestricted Subsidiary” in the Credit Agreement);
(iv) incurrence of Junior Indebtedness (Section 7.01(m) of the Credit
Agreement); (v) making of Restricted Junior Payments (Section 7.04(ii) of the
Credit Agreement); (vi) making Investments using the Available Amount (Section
7.06(i) of the Credit Agreement); and (vii) loans and advances to Ocwen to
finance certain acquisitions by Ocwen (Section 7.06(m) of the Credit Agreement)
67 Include for: (i) determining ECF Percentage (Section 2.08(b)(iv) of the
Credit Agreement); (ii) incurrence of Incremental Loans (Section 2.12(c)(iv) of
the Credit Agreement); and (iii) incurrence of Permitted Revolving Credit
Facility (definition of “Permitted Revolving Credit Facility” in the Credit
Agreement);. Total Leverage Ratio:56 Consolidated Total Debt (“Total Leverage
Ratio” – clause (i)):A. Aggregate stated balance sheet amount of all
Indebtedness of1. Holdings and the Restricted Subsidiaries (or, if higher, the
par value or stated face amount of all such Indebtedness) determined on a
Consolidated basis in accordance with GAAP; provided that such amount shall not
include Indebtedness in respect of any letter of credit, except to the extent of
unreimbursed obligations in respect of drawn letters of credit (provided that
any unreimbursed amount under commercial letters of credit shall be included in
this calculation only upon the passage of three (3) Business Days after such
amount is drawn (it being understood that any borrowing, whether automatic or
otherwise, to fund such reimbursement shall be counted)): $ Cash and Cash
Equivalents not subject to any Lien other than any2. Lien in favor of the
Collateral Agent securing Obligations $ Consolidated Total Debt (Line A.1 minus
Line A.2):3. $ Consolidated Adjusted EBITDA (Line D of “Consolidated AdjustedB.
EBITDA” above): $ Total Leverage Ratio (Line A.3 divided by Line B):C. $ Senior
Secured Leverage Ratio:67 Consolidated Senior Secured Debt (“Senior Secured
Leverage Ratio” –A. clause (i)): Consolidated Total Debt (Line A.3 of “Total
Leverage Ratio” above)1. only to the extent it is secured by a Lien on the
assets of Holdings or any Restricted Subsidiary $ Consolidated Adjusted EBITDA
(Line D of “Consolidated AdjustedB. EBITDA” above): Senior Secured Leverage
Ratio (Line A.1 divided by Line B):C. $ LEGAL_US_E # 131616432.2 [Altisource –
ThirdFourth Amendment] US\GOFL\14703685. 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_155.jpg]
78 Include with year-end audited Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement. 89 Exclude (a) the effect of
reclassification during the Measurement Period of assets included in
Consolidated Working Capital Assets and (b) the effect of any Permitted
Acquisition during the Measurement Period (except to the extent that the amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital with respect to such
Permitted Acquisition at the end of such period). 10 Exclude (a) the effect of
reclassification during the Measurement Period of liabilities included in
Consolidated Working Capital Liabilities and (b) the effect of any Permitted
Acquisition during the Measurement Period (except to the extent that the amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital with respect to such
Permitted Acquisition at the end of such period). Section 2.08(b)(iv) –
Consolidated Excess Cash Flow for Measurement Period:78 Consolidated Net Income
(“Consolidated Excess Cash Flow” – clauseA. (i)(a)): $ To the extent reducing
Consolidated Net Income, non-cash charges,B. including for depreciation and
amortization (excluding any such non-cash charge to the extent it represents an
accrual or reserve for potential cash charge in any future period or
amortization of a prepaid cash charge that was paid in a prior period)
(“Consolidated Excess Cash Flow” – clause (i)(b)): $ Consolidated Working
Capital Adjustment (“Consolidated Excess CashC. Flow” – clause (i)(c)):
Consolidated Working Capital on first day of Measurement Period:1. Consolidated
Working Capital Assets on the first day ofa. Measurement Period: $ Consolidated
Working Capital Liabilities on the first day ofb. Measurement Period: $
Consolidated Working Capital on the first day of Measurementc. Period (Line
C.1.a minus Line C.1.b): $ Consolidated Working Capital on last day of
Measurement Period:2. Consolidated Working Capital Assets on the last day ofa.
Measurement Period:89 $ Consolidated Working Capital Liabilities on the last day
ofb. Measurement Period:910 $ Consolidated Working Capital on the last day of
Measurementc. Period (Line C.2.a minus Line C.2.b): $ Consolidated Working
Capital Adjustment (amount by which Line3. C.1.c exceeds (or is less than) Line
C.2.c): $ Deductions from Consolidated Excess Cash Flow: the aggregate amountD.
of (“Consolidated Excess Cash Flow” – clause (ii)): LEGAL_US_E # 131616432.2
[Altisource – ThirdFourth Amendment] US\GOFL\14703685. 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_156.jpg]
101 Must be greater than zero. Scheduled and other mandatory repayments, without
duplication, of1. Indebtedness for borrowed money (excluding repayments of any
revolving credit facility that are not included in Consolidated Working Capital
Liabilities except to the extent the commitments with respect thereto are
permanently reduced in connection with such repayments) and scheduled repayments
of obligations under Capital Leases (excluding any interest expense portion
thereof) (“Consolidated Excess Cash Flow” – clause (ii)((a))(1)): $ Consolidated
Capital Expenditures (other than Consolidated Capital2. Expenditures that are
financed with the proceeds of any issuance or incurrence of Indebtedness or any
capital contributions or net cash proceeds of equity issuances received or made
by Holdings, Lux Holdco or the Borrower) (“Consolidated Excess Cash Flow” –
clause (ii)(a)(2)): $ Acquisition Consideration and all consideration paid in
connection3. with Permitted Acquisitions and other Investments permitted to be
made under Section 7.06 of the Credit Agreement (other than (x) the transactions
referred to in the proviso to the second sentence of Section 6.12 of the Credit
Agreement consummated prior to the First Amendment Effective Date, (y) the
Permitted ResCap Transaction and (z) other Permitted Acquisitions or other
Investments that are, in the case of this clause (z), financed with the
Available Amount or with the proceeds of any issuance or incurrence of
Indebtedness or any capital contributions or net cash proceeds of equity
issuances received or made by Holdings, Lux Holdco or the Borrower (other than,
for the avoidance of doubt, the Permitted Lux Contribution), without
duplication) (“Consolidated Excess Cash Flow” – clause (ii)(a)(3)): Other non
cash gains increasing Consolidated Net Income for the4. Measurement Period
(excluding any such non cash gain to the extent it represents the reversal of an
accrual or reserve for potential cash gain in any prior period) (“Consolidated
Excess Cash Flow” – clause (ii)(b)): $ Total Deductions (sum of Lines D.1, D.2,
D.3 and D.4):5. $ Consolidated Excess Cash Flow ((sum, without duplication, of
Lines A, BE. and C.3) minus Line D.5)101: $ ECF Percentage (50% if the Senior
Secured Leverage Ratio is greaterF. than 3.50 to 1.00 for the Fiscal Year; 25%
if the Senior Secured Leverage Ratio is 3.50 to 1.00 or less but greater than
2.75 to 1.00 for the Fiscal Year; 0% if the Senior Secured Leverage Ratio is
equal to or less than 2.75 to 1.00 for the Fiscal Year): % Amount after
application of ECF Percentage (product of Line E and F):G. LEGAL_US_E #
131616432.2 [Altisource – ThirdFourth Amendment] US\GOFL\14703685. 14703685 $



--------------------------------------------------------------------------------



 
[exhibit10-1_157.jpg]
Aggregate amount of voluntary prepayments made during theH. Measurement Period
or after the end of the Measurement Period and prior to the time of prepayment
(and, for the Fiscal Year ending on December 31, 2013, after the initial
Borrowing Date and prior to the beginning of such Fiscal Year) (Section
2.08(b)(iv)(ii)) $ Amount to be Prepaid (Line G minus Line H)I. $ LEGAL_US_E #
131616432.2 [Altisource – ThirdFourth Amendment] US\GOFL\14703685. 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_158.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 FORM
OF COMPLIANCE CERTIFICATE Financial Statement Date: _____________, 20__ Bank of
America, N.A. as Administrative Agent for the Secured Parties, I.S.A.O.A.,
A.T.I.M.A. Attn: MAC Legal Collateral Administration Mail Code TX1-492-14-06 901
Main Street Dallas, TX 75202 Ladies and Gentlemen: Reference is made to the
Credit Agreement dated as of November 27, 2012 (as amended, modified or
supplemented from time to time, including by that certain Amendment No. 1 to
Credit Agreement dated May 7, 2013, that certain Amendment No. 2 to Credit
Agreement dated December 9, 2013, that certain Amendment No. 3 to Credit
Agreement dated August 1, 2014 and that certain Amendment No. 4 to Credit
Agreement dated December 1, 2017, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) among ALTISOURCE PORTFOLIO
SOLUTIONS S.A., a public limited liability company (société anonyme) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies register under
number B 72391 (“Holdings”), ALTISOURCE HOLDINGS S.À R.L., a private limited
liability company (société à responsabilité limitée) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
40, avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg, and
registered with the Luxembourg Trade and Companies register under number B
189519 (“Lux Holdco”; Lux Holdco being referred to as the “Borrower” after the
consummation of the Permitted Borrower Consolidation), ALTISOURCE SOLUTIONS S.À
R.L., a private limited liability company (société à responsabilité limitée)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 40, avenue Monterey, L-2163 Luxembourg, Grand
Duchy of Luxembourg, and registered with the Luxembourg Trade and Companies
register under number B 147268 (“Solutions”; and, together with Lux Holdco until
the consummation of the Permitted Borrower Consolidation, the “Borrower”), the
Lenders party thereto from time to time and BANK OF AMERICA, N.A. (“BofA”), as
Administrative Agent and Collateral Agent. The undersigned Authorized Officer of
the Borrower hereby certifies, solely in his or her capacity as an Authorized
Officer of the Borrower and not in his or her individual capacity, as of the
date hereof that he/she is the [●] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that: [Use following paragraph 1 for fiscal
year-end financial statements]



--------------------------------------------------------------------------------



 
[exhibit10-1_159.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 1.
Attached hereto as Schedule 1 are the year-end audited Consolidated financial
statements required by Section 6.01(b) of the Credit Agreement for the Fiscal
Year of Holdings and its Consolidated Subsidiaries ended as of the above date
[(together with reconciliation statements eliminating the financial information
pertaining to Unrestricted Subsidiaries)]1, setting forth in comparative form
the corresponding figures for the previous Fiscal Year, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto, and together with the report and opinion of its independent
certified public accountants required by Section 6.01(b) of the Credit
Agreement. [Use following paragraph 1 for interim financial statements] Attached
hereto as Schedule 1 are the unaudited Consolidated financial statements
required by Section 6.01(a) of the Credit Agreement for the Fiscal Quarter of
Holdings and its Subsidiaries ended as of the above date [(together with
reconciliation statements eliminating the financial information pertaining to
Unrestricted Subsidiaries)]2, setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto. Such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings and its Subsidiaries on a Consolidated
basis in accordance with GAAP as at such date and for such period, subject to
changes resulting from audit and normal year-end audit adjustments. 2. The
undersigned has reviewed and is generally familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions and financial condition of Holdings and its
Subsidiaries during the accounting period covered by the attached financial
statements. 3. A review of the activities of Holdings and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
and [select one:] [to the best knowledge of the undersigned, no Default or Event
of Default has occurred and is continuing.] --or-- [the following is a list of
each Default or Event of Default that has occurred and is continuing and its
nature and status:] 4. The information and calculations of the Total Leverage
Ratio[, the] [and the] Senior Secured Leverage Ratio [and Consolidated Excess
Cash Flow]3 set forth on Schedule 2 attached hereto are true and accurate in all
material respects. 1 Insert if applicable 2 Insert if applicable 3 Include with
year-end audited Consolidated financial statements required by Section 6.01(b)
of the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit10-1_160.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685



--------------------------------------------------------------------------------



 
[exhibit10-1_161.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 IN
WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as of
the date first set forth above. [ALTISOURCE SOLUTIONS S.À R.L. By: Name:
Title:]4 ALTISOURCE SOLUTIONS S.À R.L. By: Name: Title: ALTISOURCE HOLDINGS S.À
R.L. By: Name: Title: 4 Note to Draft: To remove after the consummation of the
Permitted Borrower Consolidation.



--------------------------------------------------------------------------------



 
[exhibit10-1_162.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 For
the Quarter/Year ended ___________________ (“Statement Date”) SCHEDULE 1 to the
Compliance Certificate



--------------------------------------------------------------------------------



 
[exhibit10-1_163.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 For
the Quarter/Year ended ___________________ SCHEDULE 2 to the Compliance
Certificate ($ in 000s) Consolidated Adjusted EBITDA for four consecutive fiscal
quarters ending on, or most recently preceding, the Statement Date (“Measurement
Period”):5 A. Consolidated Net Income (“Consolidated Adjusted EBITDA” – clause
(i)): $ B. Permitted add backs (without duplication and in each case only to the
extent deducted (other than in respect of clause (9) below) in determining
Consolidated Net Income): 1. Consolidated Interest Expense (“Consolidated
Adjusted EBITDA” – clause (i)(a)): $ 2. Provisions for taxes based on income
(“Consolidated Adjusted EBITDA” – clause (i)(b)): $ 3. Total depreciation
expense (“Consolidated Adjusted EBITDA” – clause (i)(c)) $ 4. Total amortization
expense (“Consolidated Adjusted EBITDA” – clause (i)(d)): $ 5. Other non-cash
charges reducing Consolidated Net Income (including, without limitation, any
non-cash losses recorded on the repurchase or extinguishment of debt)
(“Consolidated Adjusted EBITDA” – clause (i)(e)): $ 6. Any extraordinary
non-cash charges or losses determined in accordance with GAAP (“Consolidated
Adjusted EBITDA” – clause (i)(f)): $ 7. Any aggregate net loss on or of
Permitted Spin-Offs or on the sale, lease, transfer or other disposition of
property outside the ordinary course of business or the discontinuance of any
operations or business line (“Consolidated Adjusted EBITDA” – clause (i)(g)): $
5 Consolidated Adjusted EBITDA is computed for the four quarters comprising the
applicable Measurement Period treated as if they were a single accounting period
and calculated after giving effect to the adjustments set forth in Section 7.07
of the Credit Agreement .



--------------------------------------------------------------------------------



 
[exhibit10-1_164.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 8.
Any restructuring charges relating to head count reduction and the closure of
facilities attributable to Permitted Acquisitions incurred during the 12 months
preceding the last day of the Measurement Period; provided that (1) such charges
are factually supportable and have been realized, (2) either (A) the addition of
such charges shall not be inconsistent with Regulation G and Article 11 of
Regulation S- X promulgated under the Securities Act and the Exchange Act and as
interpreted by the staff of the SEC or (B) if such charges do not meet the
requirements of the preceding clause (A), then the addition of such charges,
when aggregated with the add-back pursuant to Line B.9 below, shall not exceed
7.5% of Consolidated Adjusted EBITDA (without giving effect to any adjustments
pursuant to this Line B.8 and Line B.9 below) in the Measurement Period and (3)
the Borrower shall provide the Administrative Agent with a reasonably detailed
list of such charges together with this Compliance Certificate being delivered
for the Measurement Period (“Consolidated Adjusted EBITDA” – clause (i)(h)): $
9. Any synergies, operating expense reductions or other cost savings
attributable to Permitted Acquisitions; provided that (1) such cost savings are
factually supportable and are reasonably expected to be realized within 12
months following such Permitted Acquisition, (2) either (A) the addition of such
synergies, operating expense reductions or other cost savings shall not be
inconsistent with Regulation G and Article 11 of Regulation S-X promulgated
under the Securities Act and the Exchange Act and as interpreted by the staff of
the SEC or (B) if such synergies, operating expense reductions or such other
cost savings do not meet the requirements of the preceding clause (A), then the
addition of such synergies, operating expense reductions or other cost savings,
when aggregated with the addition of charges pursuant to Line B.8 above, shall
not exceed 7.5% of Consolidated Adjusted EBITDA (without giving effect to any
adjustments pursuant to this Line B.9 and Line B.8 above) in the Measurement
Period and (3) the Borrower shall provide the Administrative Agent with a
reasonably detailed list of such synergies, operating expense reductions or such
other cost savings together with this Compliance Certificate being delivered for
the Measurement Period (“Consolidated Adjusted EBITDA” – clause (i)(i)): $



--------------------------------------------------------------------------------



 
[exhibit10-1_165.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 10.
Costs, fees and expenses incurred in connection with the Spinoff, the
Transactions, the First Amendment (including without limitation the incurrence
of First Amendment Incremental Term Loans on the First Amendment Effective Date
and the use of proceeds thereof and the payment of fees and expenses in
connection therewith), the Second Amendment (including without limitation the
incurrence of Refinancing Debt on the Second Amendment Effective Date and the
use of proceeds thereof and the payment of fees and expenses in connection
therewith), the Third Amendment (including without limitation the incurrence of
Third Amendment Incremental Term Loans on the Third Amendment Effective Date and
the use of proceeds thereof and the payment of costs, fees and expenses incurred
in connection with the creation of Lux Holdco and compliance with the Loan
Documents in connection therewith), the Fourth Amendment (including without
limitation the payment of costs, fees and expenses incurred in connection with
compliance with the Loan Documents in connection therewith), the incurrence of a
Permitted Revolving Credit Facility, Permitted Acquisitions and Permitted
Spin-Offs, Permitted Acquisitions and Permitted Spin- Offs, (“Consolidated
Adjusted EBITDA” – clause (i)(j)): $ 11. Non-cash expenses resulting from the
grant or periodic remeasurements of stock options or other equity-related
incentives (including, any non-cash expenses related to any stock option or
other equity-related incentives resulting from the acceleration of vesting in
the event of a change of control) to any director, officer, employee, former
employee or consultant of any Loan Party (“Consolidated Adjusted EBITDA” –
clause (i)(k)): $ 12. Impairment or write-off of goodwill and other intangible
assets (“Consolidated Adjusted EBITDA” – clause (i)(l)): $ 13. Total Permitted
add backs (sum of Lines B.1 through B.12): $ C. Deductions (without duplication
and in each case only to the extent increasing Consolidated Net Income): 1. Any
other non-cash gains for the Measurement Period (“Consolidated Adjusted EBITDA”
– clause (ii)(a)): $ 2. Any extraordinary non-cash gains determined in
accordance with GAAP (“Consolidated Adjusted EBITDA” – clause (ii)(b)): $ 3. Any
non-cash gain recorded on the repurchase or extinguishment of debt
(“Consolidated Adjusted EBITDA” – clause (ii)(c)): $ 4. Total Deductions (sum of
Lines C.1 through C.3): $ D. Consolidated Adjusted EBITDA (Line A plus Line B.13
minus Line C.4): $



--------------------------------------------------------------------------------



 
[exhibit10-1_166.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 Total
Leverage Ratio:6 A. Consolidated Total Debt (“Total Leverage Ratio” – clause
(i)): 1. Aggregate stated balance sheet amount of all Indebtedness of Holdings
and the Restricted Subsidiaries (or, if higher, the par value or stated face
amount of all such Indebtedness) determined on a Consolidated basis in
accordance with GAAP; provided that such amount shall not include Indebtedness
in respect of any letter of credit, except to the extent of unreimbursed
obligations in respect of drawn letters of credit (provided that any
unreimbursed amount under commercial letters of credit shall be included in this
calculation only upon the passage of three (3) Business Days after such amount
is drawn (it being understood that any borrowing, whether automatic or
otherwise, to fund such reimbursement shall be counted)): $ 2. Cash and Cash
Equivalents not subject to any Lien other than any Lien in favor of the
Collateral Agent securing Obligations $ 3. Consolidated Total Debt (Line A.1
minus Line A.2): $ B. Consolidated Adjusted EBITDA (Line D of “Consolidated
Adjusted EBITDA” above): $ C. Total Leverage Ratio (Line A.3 divided by Line B):
$ 6 Include for: (i) Permitted Acquisitions (clause (iv) of the definition of
“Permitted Acquisition” in the Credit Agreement); (ii) Permitted Spin-Offs
(definition of “Permitted Spin-Off” in the Credit Agreement); (iii) designation
of one or more Unrestricted Subsidiaries (clause (i)(z) of the penultimate
proviso of the definition of “Unrestricted Subsidiary” in the Credit Agreement);
(iv) incurrence of Junior Indebtedness (Section 7.01(m) of the Credit
Agreement); (v) making of Restricted Junior Payments (Section 7.04(ii) of the
Credit Agreement); (vi) making Investments using the Available Amount (Section
7.06(i) of the Credit Agreement); and (vii) loans and advances to Ocwen to
finance certain acquisitions by Ocwen (Section 7.06(m) of the Credit Agreement)



--------------------------------------------------------------------------------



 
[exhibit10-1_167.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685
Senior Secured Leverage Ratio:7 A. Consolidated Senior Secured Debt (“Senior
Secured Leverage Ratio” – clause (i)): 1. Consolidated Total Debt (Line A.3 of
“Total Leverage Ratio” above) only to the extent it is secured by a Lien on the
assets of Holdings or any Restricted Subsidiary $ B. Consolidated Adjusted
EBITDA (Line D of “Consolidated Adjusted EBITDA” above): C. Senior Secured
Leverage Ratio (Line A.1 divided by Line B): $ 7 Include for: (i) determining
ECF Percentage (Section 2.08(b)(iv) of the Credit Agreement); (ii) incurrence of
Incremental Loans (Section 2.12(c)(iv) of the Credit Agreement); and (iii)
incurrence of Permitted Revolving Credit Facility (definition of “Permitted
Revolving Credit Facility” in the Credit Agreement).



--------------------------------------------------------------------------------



 
[exhibit10-1_168.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685
Section 2.08(b)(iv) – Consolidated Excess Cash Flow for Measurement Period:8 A.
Consolidated Net Income (“Consolidated Excess Cash Flow” – clause (i)(a)): $ B.
To the extent reducing Consolidated Net Income, non-cash charges, including for
depreciation and amortization (excluding any such non-cash charge to the extent
it represents an accrual or reserve for potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior period)
(“Consolidated Excess Cash Flow” – clause (i)(b)): $ C. Consolidated Working
Capital Adjustment (“Consolidated Excess Cash Flow” – clause (i)(c)): 1.
Consolidated Working Capital on first day of Measurement Period: a. Consolidated
Working Capital Assets on the first day of Measurement Period: $ b. Consolidated
Working Capital Liabilities on the first day of Measurement Period: $ c.
Consolidated Working Capital on the first day of Measurement Period (Line C.1.a
minus Line C.1.b): $ 2. Consolidated Working Capital on last day of Measurement
Period: a. Consolidated Working Capital Assets on the last day of Measurement
Period:9 $ b. Consolidated Working Capital Liabilities on the last day of
Measurement Period:10 $ c. Consolidated Working Capital on the last day of
Measurement Period (Line C.2.a minus Line C.2.b): $ 3. Consolidated Working
Capital Adjustment (amount by which Line C.1.c exceeds (or is less than) Line
C.2.c): $ 8 Include with year-end audited Consolidated financial statements
required by Section 6.01(b) of the Credit Agreement. 9 Exclude (a) the effect of
reclassification during the Measurement Period of assets included in
Consolidated Working Capital Assets and (b) the effect of any Permitted
Acquisition during the Measurement Period (except to the extent that the amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital with respect to such
Permitted Acquisition at the end of such period). 10 Exclude (a) the effect of
reclassification during the Measurement Period of liabilities included in
Consolidated Working Capital Liabilities and (b) the effect of any Permitted
Acquisition during the Measurement Period (except to the extent that the amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital with respect to such
Permitted Acquisition at the end of such period).



--------------------------------------------------------------------------------



 
[exhibit10-1_169.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 D.
Deductions from Consolidated Excess Cash Flow: the aggregate amount of
(“Consolidated Excess Cash Flow” – clause (ii)): 1. Scheduled and other
mandatory repayments, without duplication, of Indebtedness for borrowed money
(excluding repayments of any revolving credit facility that are not included in
Consolidated Working Capital Liabilities except to the extent the commitments
with respect thereto are permanently reduced in connection with such repayments)
and scheduled repayments of obligations under Capital Leases (excluding any
interest expense portion thereof) (“Consolidated Excess Cash Flow” – clause
(ii)((a))(1)): $ 2. Consolidated Capital Expenditures (other than Consolidated
Capital Expenditures that are financed with the proceeds of any issuance or
incurrence of Indebtedness or any capital contributions or net cash proceeds of
equity issuances received or made by Holdings, Lux Holdco or the Borrower)
(“Consolidated Excess Cash Flow” – clause (ii)(a)(2)): $ 3. Acquisition
Consideration and all consideration paid in connection with Permitted
Acquisitions and other Investments permitted to be made under Section 7.06 of
the Credit Agreement (other than (x) the transactions referred to in the proviso
to the second sentence of Section 6.12 of the Credit Agreement consummated prior
to the First Amendment Effective Date, (y) the Permitted ResCap Transaction and
(z) other Permitted Acquisitions or other Investments that are, in the case of
this clause (z), financed with the Available Amount or with the proceeds of any
issuance or incurrence of Indebtedness or any capital contributions or net cash
proceeds of equity issuances received or made by Holdings, Lux Holdco or the
Borrower (other than, for the avoidance of doubt, the Permitted Lux
Contribution), without duplication) (“Consolidated Excess Cash Flow” – clause
(ii)(a)(3)): 4. Other non cash gains increasing Consolidated Net Income for the
Measurement Period (excluding any such non cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period) (“Consolidated Excess Cash Flow” – clause (ii)(b)): $ 5. Total
Deductions (sum of Lines D.1, D.2, D.3 and D.4): $ E. Consolidated Excess Cash
Flow ((sum, without duplication, of Lines A, B and C.3) minus Line D.5)11: $ F.
ECF Percentage (50% if the Senior Secured Leverage Ratio is greater than 3.50 to
1.00 for the Fiscal Year; 25% if the Senior Secured Leverage Ratio is 3.50 to
1.00 or less but greater than 2.75 to 1.00 for the Fiscal Year; 0% if the Senior
Secured Leverage Ratio is equal to or less than 2.75 to 1.00 for the Fiscal
Year): % 11 Must be greater than zero.



--------------------------------------------------------------------------------



 
[exhibit10-1_170.jpg]
LEGAL_US_E # 131616432.2 [Altisource – Fourth Amendment] 14703685 14703685 G.
Amount after application of ECF Percentage (product of Line E and F): $ H.
Aggregate amount of voluntary prepayments made during the Measurement Period or
after the end of the Measurement Period and prior to the time of prepayment
(and, for the Fiscal Year ending on December 31, 2013, after the initial
Borrowing Date and prior to the beginning of such Fiscal Year) (Section
2.08(b)(iv)(ii)) $ I. Amount to be Prepaid (Line G minus Line H) $



--------------------------------------------------------------------------------



 
[exhibit10-1_171.jpg]
LEGAL_US_E # 131616432.2 14703685 14703685 Exhibit C FORM OF ACKNOWLEDGEMENT AND
AGREEMENT Each Loan Party listed below hereby acknowledges that it has reviewed
the Amendment No. 4 to Credit Agreement dated as of December 1, 2017 to which
this Acknowledgement and Agreement is attached as an exhibit (the “Fourth
Amendment”) and hereby consents to the execution, delivery and performance
thereof by each Loan Party party thereto. Each Loan Party listed below hereby
confirms its obligation under each Loan Document to which it is a party and
agrees that, after giving effect to the Fourth Amendment, neither the
modification of the Credit Agreement or any other Loan Document effected
pursuant to the Fourth Amendment, nor the execution, delivery, performance or
effectiveness of the Fourth Amendment or any other Loan Document impairs the
validity or effectiveness of any Loan Document to which it is a party or impairs
the validity, effectiveness or priority of the Liens granted pursuant to any
other Loan Document to which it is a party or by which it is otherwise bound.
THIS ACKNOWLEDGEMENT AND AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS ACKNOWLEDGEMENT AND AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit10-1_172.jpg]
14759232 THE MORTGAGE PARTNERSHIP OF AMERICA, L.L.C. By: Name: Kevin J. Wilcox
Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_173.jpg]
14759232 ALTISOURCE PORTFOLIO SOLUTIONS, INC. By: Name: Michelle D. Esterman
Title: Chief Executive Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_174.jpg]
14759232 ALTISOURCE US DATA, INC. By: Name: Timothy G.N. Harcourt Title:
Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_175.jpg]
14759232 PREMIUM TITLE SERVICES, INC. By: Name: Timothy G.N. Harcourt Title:
Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_176.jpg]
14759232 PREMIUM TITLE AGENCY, INC. By: Name: Timothy G.N. Harcourt Title:
Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_177.jpg]
14759232 PTS TEXAS TITLE, INC. By: Name: Timothy G.N. Harcourt Title: Treasurer
and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_178.jpg]
14759232 REALHOME SERVICES AND SOLUTIONS, INC. By: Name: Michelle D. Esterman
Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_179.jpg]
14759232 ALTISOURCE FULFILLMENT OPERATIONS, INC. By: Name: Michelle D. Esterman
Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_180.jpg]
14759232 SPRINGHOUSE, LLC By: Name: Michelle D. Esterman Title: Chief Financial
Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_181.jpg]
14759232 POWER DEFAULT SERVICES, INC. By: Name: Michelle D. Esterman Title:
Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_182.jpg]
14759232 BELTLINE ROAD INSURANCE AGENCY, INC. By: Name: Timothy G.N. Harcourt
Title: Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_183.jpg]
14759232 BRS BETTER NEIGHBORHOODS, INC. By: Name: Michelle D. Esterman Title:
Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_184.jpg]
14759232 WESTERN PROGRESSIVE – WASHINGTON, INC. By: Name: Michelle D. Esterman
Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_185.jpg]
14759232 CASTLELINE RISK AND INSURANCE SERVICES, LLC By: Name: Timothy G.N.
Harcourt Title: Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_186.jpg]
14759232 ASSOCIATION OF CERTIFIED ORIGINATORS By: Name: Timothy G.N. Harcourt
Title: Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_187.jpg]
14759232 ALTISOURCE SOLUTIONS, INC. By: Name: Timothy G.N. Harcourt Title:
Treasurer and Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_188.jpg]
14759232 REISMART, LLC By: Name: Kevin J. Wilcox Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_189.jpg]
14759232 GOLDENGATOR, LLC By: Name: Kevin J. Wilcox Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_190.jpg]
14759232 ONIT SOLUTIONS, LLC By: Name: Kevin J. Wilcox Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_191.jpg]
14759232 ALTISOURCE SINGLE FAMILY, INC By: Name: Michelle D. Esterman Title:
Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_192.jpg]
14759232 EQUATOR, LLC By: Name: Kevin J. Wilcox Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_193.jpg]
14759232 ALTISOURCE HOLDINGS, LLC By: Name: Kevin J. Wilcox Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_194.jpg]
14759232 WESTERN PROGRESSIVE TRUSTEE, LLC By: Name: Kevin J. Wilcox Title:
Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_195.jpg]
14759232 CASTLELINE HOLDINGS, LLC By: Name: Kevin J. Wilcox Title: Manager



--------------------------------------------------------------------------------



 
[exhibit10-1_196.jpg]
14759232 INVESTABILITY SOLUTIONS, INC. By: Name: Michelle D. Esterman Title:
Chief Financial Officer



--------------------------------------------------------------------------------



 
[exhibit10-1_197.jpg]
14759232 ALTISOURCE ACCESS, INC. By: Name: Timothy Harcourt Title: Treasurer
(Chief Financial Officer)



--------------------------------------------------------------------------------



 
[exhibit10-1_198.jpg]
14759232 ALTISOURCE ACCESS CA, INC. By: Name: Timothy Harcourt Title: Treasurer
(Chief Financial Officer)



--------------------------------------------------------------------------------



 
[exhibit10-1_199.jpg]
14759232 NATIONWIDE CREDIT, INC. By: Name: Arindam Bose Title: President and
Chief Executive Officer



--------------------------------------------------------------------------------



 